Exhibit 10.1
 
 
 
 
 

 
SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
 
OF
 
PACIFIC OFFICE PROPERTIES, L.P.
 
a Delaware limited partnership
 
dated as of December 30, 2009
 


 


 


 
 
 
 

--------------------------------------------------------------------------------

 
 


TABLE OF CONTENTS
 
Page
    1  
DEFINITIONS.
    1     2  
ORGANIZATIONAL MATTERS.
    22     2.1  
Organization
    22     2.2  
Name
    22     2.3  
Registered Office and Agent; Principal Office
    23     2.4  
Power of Attorney.
    23     2.5  
Term
    24     3  
PURPOSE.
    24     3.1  
Purpose and Business
    24     3.2  
Powers
    25     3.3  
Partnership Only for Partnership Purposes
    25     3.4  
Representations and Warranties by the Parties.
    26     4  
CAPITAL ACCOUNTS; CAPITAL CONTRIBUTIONS AND ISSUANCES OF PARTNERSHIP INTERESTS.
    28     4.1  
Capital Accounts
    28     4.2  
General Partner Interests
    29     4.3  
Class A Convertible Preferred Units.
    29     4.4  
Issuances of Additional Partnership Interests.
    32     4.5  
Additional Funds and Capital Contributions.
    34     4.6  
Stock Incentive Plans.
    34     4.7  
No Interest; No Return
    36     4.8  
Other Contribution Provisions
    36     4.9  
Not Publicly Traded
    36     5  
DISTRIBUTIONS.
    37     5.1  
Requirement and Characterization of Distributions.
    37     5.2  
Distributions in Kind
    37     5.3  
Amounts Withheld
    38     5.4  
Distributions Upon Liquidation
    38     5.5  
Distributions to Reflect Issuance of Additional Partnership Units
    38     5.6  
Restricted Distributions
    38     6  
ALLOCATIONS.
    38     6.1  
Timing and Amount of Allocations of Income and Loss
    38     6.2  
General Allocations.
    38     6.3  
Additional Allocation Provisions
    39     6.4  
Tax Allocations.
    42     7  
MANAGEMENT AND OPERATIONS OF BUSINESS.
    42     7.1  
Management.
    42     7.2  
Certificate of Limited Partnership
    46     7.3  
Reimbursement of the General Partner.
    47  

 
 
i

--------------------------------------------------------------------------------


 
 

  7.4  
Outside Activities of the General Partner
    47     7.5  
Contracts with Affiliates.
    48     7.6  
Indemnification.
    49     7.7  
Liability of the General Partner.
    51     7.8  
Other Matters Concerning the General Partner.
    52     7.9  
Title to Partnership Assets
    53     7.10  
Reliance by Third Parties
    53     8  
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS.
    54     8.1  
Limitation of Liability
    54     8.2  
Management of Business
    54     8.3  
Outside Activities of Limited Partners
    54     8.4  
No Return of Capital
    54     8.5  
Redemption Rights of Qualifying Parties.
    55     8.6  
Mergers
    60     9  
BOOKS, RECORDS, ACCOUNTING AND REPORTS.
    60     9.1  
Records and Accounting.
    60     9.2  
Fiscal Year
    61     9.3  
Reports.
    61     10  
TAX MATTERS.
    61     10.1  
Preparation of Tax Returns
    61     10.2  
Tax Elections
    62     10.3  
Tax Matters Partner.
    62     10.4  
Withholding
    63     10.5  
Organizational Expenses
    64     11  
TRANSFERS AND WITHDRAWALS.
    64     11.1  
Transfer.
    64     11.2  
Transfer of General Partner’s Partnership Interest.
    64     11.3  
Transfer of Limited Partners’ Partnership Interests.
    65     11.4  
Substituted Limited Partners.
    67     11.5  
Assignees
    67     11.6  
General Provisions.
    68     12  
ADMISSION OF PARTNERS.
    69     12.1  
Admission of Successor General Partner
    69     12.2  
Admission of Additional Limited Partners.
    70     12.3  
Amendment of Agreement and Certificate of Limited Partnership
    70     13  
DISSOLUTION, LIQUIDATION AND TERMINATION.
    71     13.1  
Dissolution
    71     13.2  
Winding Up.
    72     13.3  
Deemed Distribution and Recontribution
    74     13.4  
Rights of Limited Partners
    74     13.5  
Notice of Dissolution
    74  

 
 
ii

--------------------------------------------------------------------------------


 

  13.6  
Cancellation of Certificate of Limited Partnership
    74     13.7  
Reasonable Time for Winding-Up
    75     14  
PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS; MEETINGS.
    75     14.1  
Procedures for Actions and Consents of Partners
    75     14.2  
Amendments.
    75     14.3  
Meetings of the Partners.
    77     15  
GENERAL PROVISIONS.
    78     15.1  
Addresses and Notice
    78     15.2  
Entire Agreement
    78     15.3  
Governing Law Jurisdiction
    78     15.4  
Headings
    78     15.5  
Pronouns and Plurals
    78     15.6  
Further Action
    78     15.7  
Binding Effect
    79     15.8  
Counterparts
    79     15.9  
Fax Signatures
    79     15.10  
Partial Invalidity
    79     15.11  
Waiver.
    79     15.12  
Limitation to Preserve REIT Status
    79     15.13  
No Partition
    80     15.14  
No Third-Party Rights Created Hereby
    81     15.15  
No Rights as Stockholders
    81     15.16  
Construction
    81  

 



 
iii 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED
 
AGREEMENT OF LIMITED PARTNERSHIP
 
OF
 
PACIFIC OFFICE PROPERTIES, L.P.
 
The undersigned, Pacific Office Properties Trust, Inc., a Maryland corporation
(defined herein as the “General Partner”), being the sole general partner of
Pacific Office Properties, L.P., a Delaware limited partnership (defined herein
as the “Partnership”), does hereby amend and restate the Prior LP Agreement (as
defined below) this 30th day of December, 2009 as follows:
 
RECITALS
 
A. The Partnership was formed pursuant to and in accordance with the Delaware
Revised Uniform Limited Partnership Act (6 Del. C. § 17-101, et seq.), as
amended from time to time (the “Act”), by the General Partner, as the general
partner, and POPTLP, LLC, a Delaware limited liability company, as the initial
limited partner, by the filing of a Certificate of Limited Partnership with the
Secretary of State of the State of Delaware on January 28, 2008 and the
execution of the Limited Partnership Agreement of the Partnership, dated as of
January 28, 2008, as amended by the First Amendment thereto, dated as of March
10, 2008 (as amended, the “Original LP Agreement”).
 
B. The Original LP Agreement was amended and restated as of March 19, 2008, as
amended by the First Amendment thereto, dated as of April 30, 2008, the Second
Amendment thereto, dated as of June 19, 2008, and the Third Amendment thereto,
dated as of September 25, 2009 (as amended, the “Prior LP Agreement”).
 
C. The General Partner desires to make certain additional amendments to the
Prior LP Agreement and has obtained the requisite consent of the Limited
Partners (as defined herein) to such amendments.
 
D. In connection with such amendments, the General Partner desires to amend and
restate the Prior LP Agreement in its entirety.
 


 
AGREEMENTS
 
1. DEFINITIONS.
 
As used in this Agreement, the following terms shown have the meanings set forth
in this Section  1.
 
“Act” means the Delaware Revised Uniform Limited Partnership Act (6 Del. C.
§17-101, et. seq.), as it may be amended from time to time, and any successor to
such statute.
 
 

--------------------------------------------------------------------------------


 
“Actions” has the meaning set forth in Section  7.6.1 hereof.
 
“Additional Funds” has the meaning set forth in Section  4.5.1.
 
“Additional Limited Partner” means a Person who is admitted to the Partnership
as a Limited Partner pursuant to Section  4.4 and Section  12.2 hereof and who
is shown as such on the books and records of the Partnership.
 
“Adjusted Capital Account” means, with respect to any Partner, the balance in
such Partner’s Capital Account as of the end of the relevant Fiscal Year or any
other point of determination, after giving effect to the following adjustments:
 
(i) credit to such Capital Account any amounts that such Partner is obligated to
restore pursuant to this Agreement or by operation of law upon liquidation of
such Partner’s Partnership Interest or is deemed to be obligated to restore
pursuant to the penultimate sentence of each of Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5); and
 
(ii) debit to such Capital Account the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
 
The foregoing definition of Adjusted Capital Account is intended to comply with
the requirements of the alternate test for economic effect contained in
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.
 
“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account.
 
“Adjustment Date” means the last day of any Fiscal Year and any day on which the
Gross Asset Value of any Company asset is adjusted pursuant to this Agreement.
 
“Advisor” means Pacific Office Management, Inc., a Delaware corporation, or any
successor-in-interest thereto or permitted assignee of Pacific Office
Management, Inc.’s interest in and obligation under the Advisory Agreement.
 
“Advisory Agreement” means that certain Amended and Restated Advisory Agreement
dated as of March 3, 2009 that the Partnership entered into with the Advisor and
the General Partner, as the same may be amended or supplemented from time to
time.
 
“Affiliate” shall mean with respect to a specified Person, a Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with the Person specified and shall
have such additional meaning as such term has under Rule 12b-2 under the
Exchange Act.
 
“Agreement” means this Second Amended and Restated Agreement of Limited
Partnership of Pacific Office Properties, L.P., as it may be amended,
supplemented, restated or otherwise modified from time to time.
 
“Applicable Percentage” has the meaning set forth in Section 8.5.6.
 
2

--------------------------------------------------------------------------------


 
“Articles of Incorporation” means the Articles of Incorporation of the General
Partner filed with the State Department of Assessments and Taxation of Maryland,
as amended, supplemented or restated from time to time.
 
“Assignee” means a Person to whom one or more Partnership Units have been
Transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section  11.5
hereof.
 
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Honolulu, Hawaii are authorized or required by law to close.
 
“Capital Account” means, with respect to any Partner, the capital account
established and maintained for such Partner in accordance with Section  4.
 
“Capital Account Deficit” has the meaning set forth in Section  13.2.3.
 
“Capital Contribution” means, with respect to any Partner, the sum of (i) the
cash, cash equivalents and promissory obligations, plus (ii) the initial Gross
Asset Value of any Contributed Property, plus (iii) the Net Equity Value of any
Contributed Interests, in each such case, that such Partner contributes to the
Partnership or is deemed to have contributed pursuant to Section  4 hereof.
 
“Certificate” means the Certificate of Limited Partnership of the Partnership
filed in the office of the Secretary of State of the State of Delaware, as
amended from time to time in accordance with the terms hereof and the Act.
 
“Class A Common Units” means (i) the Common Units outstanding as of the date of
this Agreement other than the Class B Common Units, and (ii) any Common Units
issued after the date of this Agreement pursuant to Section 4.4 designated as
such.
 
“Class B Common Units” means (i) the Common Units issued as of the Effective
Time in connection with the transactions contemplated by the Master Agreement,
all 13,576,165 of which are held by POP Venture as of the date of this
Agreement, and (ii) any Common Units issued after the date of this Agreement
pursuant to Section 4.4 designated as such.
 
“Class C Common Units” means Common Units issued upon redemption of Class B
Common Units, which will have no rights of redemption or conversion hereunder.
 
“Class A Convertible Preferred Unit” means a fractional portion of the
Partnership Interests that has the rights and designation, including
distribution rights and rights upon liquidation, winding up and dissolution,
that are superior or prior to the Common Units, as more specifically described
in Section 4.3.
 
“Class A Convertible Preferred Unit Conversion Factor” initially means the
number equal to 7.1717; provided, however, if at any time:
 
 
3

--------------------------------------------------------------------------------


 
(i) the Partnership, when and as authorized by a majority of the Independent
Directors, (a) declares or pays a distribution on its Common Units in Common
Units or makes a distribution to all holders of its Common Units in Common
Units, (b) splits or subdivides its Common Units or (c) effects a reverse stock
split or otherwise combines its Common Units into a smaller number of Common
Units, then the Class A Convertible Preferred Unit Conversion Factor shall be
adjusted by multiplying the Class A Convertible Preferred Unit Conversion Factor
previously in effect by a fraction (A) the numerator of which shall be the
number of Common Units on the record date for such dividend, distribution,
split, subdivision, reverse split or combination (assuming for such purposes
that such dividend, distribution, split, subdivision, reverse split or
combination has occurred as of such time) and (B) the denominator of which shall
be the actual number of Common Units (determined without the above assumption)
on the record date for such dividend, distribution, split, subdivision, reverse
split or combination;
 
(ii) the Partnership, when and as authorized by a majority of the Independent
Directors, distributes any rights, options or warrants to all holders of its
Common Units to subscribe for or to purchase or to otherwise acquire Common
Units (or other securities or rights convertible into, exchangeable for or
exercisable for Common Units) at a price per share less than the Value of a
Common Unit on the record date for such distribution (each a “Distributed
Right”), then the Class A Convertible Preferred Unit Conversion Factor shall be
adjusted by multiplying the Class A Convertible Preferred Unit Conversion Factor
previously in effect by a fraction (a) the numerator of which shall be the sum
of (A) the number of Common Units issued and on the record date plus (B) the
maximum number of Common Units purchasable under such Distributed Rights, and
(b) the denominator of which shall be the sum of (1) the number of Common Units
on the record date, plus (2) a fraction, (I) the numerator of which equals the
product of (x) the maximum number of Common Units purchasable under such
Distributed Rights multiplied by (y) the minimum purchase price per Common Unit
under such Distributed Rights, and (II) the denominator of which is the Value of
a Common Unit as of the record date; provided, however, that, if any such
Distributed Rights expire or become no longer exercisable, then the Class A
Convertible Preferred Unit Conversion Factor shall be adjusted, effective
retroactively to the date of distribution of the Distributed Rights, to reflect
a reduced maximum number of Common Units or any change in the minimum purchase
price for the purposes of the above fraction;
 
(iii) the Partnership, when and as authorized by a majority of the Independent
Directors, shall, by dividend or otherwise, distribute to all holders of its
Common Units evidences of its indebtedness or assets (including securities, but
excluding any dividend or distribution referred to in subsection (i) above),
which evidences of indebtedness or assets relate to assets not received by the
General Partner pursuant to a pro rata distribution by the Partnership, then the
Class A Convertible Preferred Unit Conversion Factor shall be adjusted to equal
the amount determined by multiplying the Class A Convertible Preferred Unit
Conversion Factor in effect immediately prior to the close of business on the
date fixed for determination of shareholders entitled to receive such
distribution by a fraction (a) the numerator of which shall be such Value of a
Common Unit on the date fixed for such determination and (b) the denominator of
which shall be the amount of the numerator less the then-fair market value (as
determined by the General Partner, whose determination shall be conclusive) of
the portion of the evidences of indebtedness or assets so distributed applicable
to one Common Unit;
 
 
4

--------------------------------------------------------------------------------


 
(iv) the General Partner, when and as authorized by a majority of its
Independent Directors, declares or pays a cash dividend or other cash
distribution on its outstanding Common Shares or the Partnership, when and as
authorized by a majority of the Independent Directors, declares a cash
distribution on its outstanding Common Units during any quarterly fiscal period
(excluding any dividend or distribution in connection with a liquidation,
dissolution or wind up of the Partnership or the General Partner), in either
case, in excess of the Reference Dividend multiplied by the number of shares of
Common Stock or Common Units outstanding on the record date for dividend or
distribution, then the Class A Convertible Preferred Unit Conversion Factor
shall be adjusted to equal the amount determined by multiplying the Class A
Convertible Preferred Unit Conversion Factor in effect immediately prior to the
close of business on the date fixed for determination of shareholders or unit
holders entitled to receive such distribution by a fraction (i) the numerator of
which shall be the average of the daily Market Prices for the five (5)
consecutive trading days prior to the trading day immediately preceding the
earlier of the record date or ex-dividend date for the distribution, and (ii)
the denominator of which is the difference of the amount equal to the numerator
minus the amount in cash per Common Share or Common Unit  (as the case may be)
distributed (or to be distributed) to the holders of its outstanding Common
Shares or Common Unit (as the case may be) in excess of the Reference
Dividend.  Notwithstanding anything to the contrary contained herein, no
adjustment shall be made to the Class A Convertible Preferred Unit Conversion
Factor if such adjustments would reduce the amount of the Class A Convertible
Preferred Unit Conversion Factor; and
 
          (v) the Partnership, when and as authorized by a majority of the
Independent Directors, (a) declares or pays a distribution on the outstanding
Class A Convertible Preferred Units in Class A Convertible Preferred Units or
makes a distribution to all Partners in Class A Convertible Preferred Units, (b)
subdivides the outstanding Class A Convertible Preferred Units or (c) combines
the outstanding Class A Convertible Preferred Units into a smaller number of
Class A Convertible Preferred Units, then the Class A Convertible Preferred Unit
Redemption Factor shall be adjusted by multiplying the Class A Convertible
Preferred Unit Redemption Factor by a fraction, the numerator of which shall be
the actual number of Class A Convertible Preferred Units issued and outstanding
on the record date (determined without giving effect to such dividend,
distribution, subdivision or combination), and the denominator of which shall be
the actual number of Class A Convertible Preferred Units (determined after
giving effect to such dividend, distribution, subdivision or combination) issued
and outstanding on such record date.
 
5

--------------------------------------------------------------------------------


Any adjustments to the Class A Convertible Preferred Unit Conversion Factor
shall become effective immediately after the effective date of such event,
retroactive to the record date, if any, it being intended that if a Specified
Redemption Date shall fall between the record date and the effective date of any
event of the type described above, then the Class A Convertible Preferred Unit
Conversion Factor applicable to such redemption shall be adjusted to take into
account such event, provided, however, that any Limited Partner may waive, by
written notice to the General Partner, the effect of any adjustment to the Class
A Convertible Preferred Unit Conversion Factor applicable to the Class A
Convertible Preferred Units held by such Limited Partner, and, thereafter, such
adjustment will not be effective as to such Class A Convertible Preferred Units.
 
“Class A Convertible Preferred Unit Conversion Price” means, as of any date of
determination, an amount equal to the quotient obtained by dividing the Class A
Convertible Preferred Unit Liquidation Preference Amount by the Class A
Convertible Preferred Unit Conversion Factor.  As of the date of this Agreement,
the initial Class A Convertible Preferred Unit Conversion Price is $3.49 (i.e.,
$25.00 divided by 7.1717).
 
“Class A Convertible Preferred Unit Liquidation Preference Amount” means $25.00
per Class A Convertible Preferred Unit.  Such amount shall be adjusted, as
determined to be equitable by a majority of the Independent Directors in their
sole discretion, in the event of a dividend, distribution, subdivision,
combination or similar recapitalization affecting the Class A Convertible
Preferred Units.
 
“Class A Preferred Distribution” has the meaning set forth in Section 4.3.2.
 
“Class A Preferred Transition Unlock Date” means for any Class B Common Unit
acquired upon conversion of all or any part of Class A Convertible Preferred
Unit(s) pursuant to Section  4.3.4, unless otherwise agreed by the Partnership
and a Limited Partner, the first anniversary of the date such Class B Common
Unit is so acquired.
 
“Class A Preferred Unlock Date” means, unless otherwise agreed by the
Partnership and a Limited Partner, the date at which both of the following have
occurred: (i) the two-year anniversary of the Effective Time and (ii) the
consummation of a Qualified Public Offering.
 
“Closing Price” means on any date the last sale price for such Common Shares,
regular way, or, in case no such sale takes place on such day, the average of
the closing bid and asked prices, regular way, for such Common Shares, in either
case as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the NYSE Amex or, if such
Common Shares are not listed or admitted to trading on the NYSE Amex, as
reported on the principal consolidated transaction reporting system with respect
to securities listed on the principal national securities exchange on which such
Common Shares are listed or admitted to trading or, if such Common Shares are
not listed or admitted to trading on any national securities exchange, the last
quoted price, or the principal automated quotation system that may then be in
use or, if such Common Shares are not quoted by any such organization, the
average of the closing bid and asked prices as furnished by a professional
market maker making a market in such Common Shares selected by the Board of
Directors of the General Partner or, in the event that no trading price is
available for such Common Shares, the fair market value of the Common Shares as
determined in good faith by the Board of Directors of the General Partner.
 
6

--------------------------------------------------------------------------------


“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
Regulations thereunder.  Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.
 
“Common Shares” means the shares of the General Partner’s common stock, $.0001
par value per share.  Where relevant in this Agreement, “Common Shares” includes
shares of the General Partner’s common stock, $.0001 par value per share, issued
upon conversion of Preferred Shares or Junior Shares, but excludes the General
Partner’s Senior Common Stock, $.0001 par value per share.
 
“Common Shares Amount” means a number of Common Shares equal to the product of
(a) the number of Tendered Units, multiplied by (b) the Common Unit Redemption
Factor in effect on the Specified Redemption Date with respect to such Tendered
Units; provided, however, that, in the event that the General Partner issues to
all holders of Common Shares as of a certain record date rights, options,
warrants or convertible or exchangeable securities entitling such holders to
subscribe for or purchase Common Shares or any other securities or property
(collectively, the “Rights”), with the record date for such Rights issuance
falling within the period starting on the date of the Notice of Redemption and
ending on the day immediately preceding the Specified Redemption Date but which
Rights will not be distributed before the relevant Specified Redemption Date,
then the Common Shares Amount shall also include such Rights that a holder of
that number of Common Shares would be entitled to receive, expressed, where
relevant hereunder, in a number of Common Shares determined by the General
Partner in good faith.
 
“Common Unit” means a fractional portion of the Partnership Interests of all
Partners issued pursuant to this Agreement, including Class A Common Units,
Class B Common Units and Class C Common Units, but not including any Class A
Convertible Preferred Unit, Preferred Unit, Junior Unit or any other Partnership
Unit specified in a Partnership Unit Designation or this Agreement as being
other than a Common Unit; provided, however, that the General Partner Interest
and the Limited Partner Interests shall have the differences in rights and
privileges as specified in this Agreement.  For the avoidance of doubt, Class A
Common Units, Class B Common Units and Class C Common Units shall be treated
together as a single class with respect to distributions, allocations and
liquidating distributions, and shall differ only with respect to rights of
redemption or conversion hereunder.  The ownership of Common Units may be (but
need not be, in the sole and absolute discretion of the General Partner)
evidenced by a certificate for Common Units in such form as the General Partner
may designate.
 
“Common Unit Redemption Factor” means 1.0; provided, however, if, at any time:
 
7

--------------------------------------------------------------------------------


(i)  the General Partner, when and as authorized by a majority of its
Independent Directors, (a) declares or pays a dividend on its outstanding Common
Shares in Common Shares or makes a distribution to all holders of its
outstanding Common Shares in Common Shares, (b) splits or subdivides its
outstanding Common Shares or (c) effects a reverse stock split or otherwise
combines its outstanding Common Shares into a smaller number of Common Shares,
then the Common Unit Redemption Factor shall be adjusted by multiplying the
Common Unit Redemption Factor previously in effect by a fraction (A) the
numerator of which shall be the number of Common Shares issued and outstanding
on the record date for such dividend, distribution, split, subdivision, reverse
split or combination (assuming for such purposes that such dividend,
distribution, split, subdivision, reverse split or combination has occurred as
of such time) and (B) the denominator of which shall be the actual number of
Common Shares (determined without the above assumption) issued and outstanding
on the record date for such dividend, distribution, split, subdivision, reverse
split or combination;
 
(ii)  the General Partner, when and as authorized by a majority of its
Independent Directors, distributes any rights, options or warrants to all
holders of its Common Shares to subscribe for or to purchase or to otherwise
acquire Common Shares (or other securities or rights convertible into,
exchangeable for or exercisable for Common Shares) at a price per share less
than the Value of a Common Share on the record date for such distribution (each
a “Distributed Right”), then the Common Unit Redemption Factor shall be adjusted
by multiplying the Common Unit Redemption Factor previously in effect by a
fraction the numerator of which shall be the sum of (A) the number of Common
Shares issued and outstanding on the record date plus (B) the maximum number of
Common Shares purchasable under such Distributed Rights, and the denominator of
which shall be the sum of (1) the number of Common Shares issued and outstanding
on the record date, plus (2) a fraction, the numerator of which equals the
product of (x) the maximum number of Common Shares purchasable under such
Distributed Rights multiplied by (y) the minimum purchase price per Common Share
under such Distributed Rights, and the denominator of which is the Value of a
Common Share as of the record date; provided, however, that, if any such
Distributed Rights expire or become no longer exercisable, then the Common Unit
Redemption Factor shall be adjusted, effective retroactively to the date of
distribution of the Distributed Rights, to reflect a reduced maximum number of
Common Shares or any change in the minimum purchase price for the purposes of
the above fraction;
 
(iii)  the General Partner, when and as authorized by a majority of its
Independent Directors, shall, by dividend or otherwise, distribute to all
holders of its Common Shares evidences of its indebtedness or assets (including
securities, but excluding any dividend or distribution referred to in
subsection (i) above), which evidences of indebtedness or assets relate to
assets not received by the General Partner pursuant to a pro rata distribution
by the Partnership, then the Common Unit Redemption Factor shall be adjusted to
equal the amount determined by multiplying the Common Unit Redemption Factor in
effect immediately prior to the close of business on the date fixed for
determination of shareholders entitled to receive such distribution by a
fraction (a) the numerator of which shall be such Value of a Common Share on the
date fixed for such determination and (b) the denominator of which shall be the
amount of the numerator less the then-fair market value (as determined by the
General Partner, whose determination shall be conclusive) of the portion of the
evidences of indebtedness or assets so distributed applicable to one Common
Share; and
 
8

--------------------------------------------------------------------------------


(iv)  the Partnership, when and as authorized by a majority of the Independent
Directors, (a) declares or pays a distribution on the outstanding Common Units
in Common Units or makes a distribution to all Partners in Common Units, (b)
subdivides the outstanding Common Units or (c) combines the outstanding Common
Units into a smaller number of Common Units, then the Common Unit Redemption
Factor shall be adjusted by multiplying the Common Unit Redemption Factor by a
fraction, the numerator of which shall be the actual number of Common Units
issued and outstanding on the record date (determined without giving effect to
such dividend, distribution, subdivision or combination), and the denominator of
which shall be the actual number of Common Units (determined after giving effect
to such dividend, distribution, subdivision or combination) issued and
outstanding on such record date.
 
If the General Partner has in effect a rights plan, then the Common Unit
Redemption Factor shall not be adjusted to reflect the issuance of rights under
the General Partner's rights plan except as set forth in the next following
sentence.  If the rights provided for in the rights plan adopted by the General
Partner have separated from the Common Shares in accordance with the provisions
of the applicable stockholder rights agreement so that holders of Common Units
would not be entitled to receive any rights in respect of any shares of Common
Shares delivered upon receipt of any REIT Consideration in exchange for Common
Units, the Common Unit Redemption Factor will be adjusted at the time of
separation as if the General Partner had distributed, to all holders of Common
Shares, capital stock, evidences of indebtedness or other assets or property
pursuant hereto.  Any adjustments to the Common Unit Redemption Factor shall
become effective immediately after the effective date of such event, retroactive
to the record date, if any, it being intended that (x) adjustments to the Common
Unit Redemption Factor are to be made to avoid unintended dilution or
anti-dilution as a result of transactions in which Common Shares are issued,
redeemed or exchanged without a corresponding issuance, redemption or exchange
of Common Units and (y) if a Specified Redemption Date shall fall between the
record date and the effective date of any event of the type described above,
then the Common Unit Redemption Factor applicable to such redemption shall be
adjusted to take into account such event, provided, however, that any Limited
Partner may waive, by written notice to the General Partner, the effect of any
adjustment to the Common Unit Redemption Factor applicable to the Common Units
held by such Limited Partner, and, thereafter, such adjustment will not be
effective as to such Common Units.
 
“Consent” means the consent to, approval of, or vote in favor of a proposed
action by a Partner given in accordance with Section 14 hereof.
 
“Consent of the Limited Partners” means the Consent of a Majority of the Limited
Partners, which Consent shall be obtained prior to the taking of any action for
which it is required by this Agreement and, except as otherwise provided in this
Agreement, may be given or withheld by a Majority of the Limited Partners.
 
9

--------------------------------------------------------------------------------


“Contributed Interest” shall mean an equity interest (whether in shares of
capital stock, limited liability company membership interests, partnership
interests, trust interests or otherwise) in an entity (whether corporation,
limited liability company, partnership, limited partnership, statutory business
trust, trust or otherwise) which holds (on a direct or an indirect basis) holds
fee simple or leasehold title (in whole or in part) to a Contributed Property.
 
“Contributed Property” means each item of Property or other non-cash asset
contributed to the Partnership.
 
“Conversion Time” has the meaning set forth in Section  4.3.7.
 
“Cut-Off Date” means the fifth (5th) Business Day after the General Partner’s
receipt of a Notice of Redemption.
 
“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
that, in accordance with generally accepted accounting principles, should be
capitalized.
 
“Depreciation” means, for each Fiscal Year or other applicable period, an amount
equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
period, Depreciation shall be in an amount that bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.
 
“Distributed Right” has the meaning set forth in the definitions of “Common Unit
Redemption Factor” and “Class A Convertible Preferred Unit Conversion Factor,”
as applicable, set forth in this Section 1.
 
“Domestic Partner” of any Partner shall mean an individual who (i) has reached
the age of 18 and is competent to consent to a contract, (ii) is of the same
gender of the Partner, (iii) is not married to and/or is not the domestic
partner of anyone other than the Partner, (iv) is not related by blood to the
Partner in any way that would prohibit marriage in their state of residence, and
(v) has shared a principal place of residence with the Partner for a period of
at least eighteen (18) months and has a current intention to continue sharing a
principal place of residence with the Partner and intends to do so indefinitely.
 
10

--------------------------------------------------------------------------------


“Effective Time” means March 19, 2008.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and as it may be amended from time to time and any successor statute.
 
“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, each as may be amended from time to time and
any successor statute.
 
“Family Members” means, as to a Person that is an individual, such Person’s
spouse, Domestic Partner, ancestors, descendants (whether by blood or by
adoption), brothers and sisters and inter vivos or testamentary trusts of which
only such Person and/or his spouse, Domestic Partner, ancestors, descendants
(whether by blood or by adoption), brothers and sisters are beneficiaries.
 
“Fiscal Year” means the fiscal year of the Partnership, which shall be the
calendar year unless otherwise determined by the General Partner.
 
“General Partner” means Pacific Office Properties Trust, Inc., a Maryland
corporation, and its successors and assigns, as the general partner of the
Partnership in its capacity as general partner of the Partnership.
 
“General Partner Interest” means the Partnership Interest held by the General
Partner, which Partnership Interest is an interest as a general partner under
the Act.  A General Partner Interest may be expressed as a number of Common
Units, Preferred Units or any other Partnership Units.
 
“Gross Asset Value” means, with respect to any asset of the Partnership, the
asset’s adjusted basis for federal income tax purposes, except as follows:
 
(a)           the initial Gross Asset Value of any asset contributed by a
Partner to the Partnership shall be the gross fair market value of such asset,
as reasonably determined by the General Partner or as otherwise agreed to by the
General Partner and the contributing Partner;
 
(b)           if the General Partner reasonably determines that such adjustment
is necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership, the Gross Asset Values of all Partnership assets
shall be adjusted to equal their respective gross fair market values, as
reasonably determined by the General Partner, as of the following times:  (i)
the acquisition of an additional Partnership Interest by any new or existing
Partner in exchange for more than a de minimis Capital Contribution; (ii) the
distribution by the Partnership to a Partner of more than a de minimis amount of
cash or other Partnership property as consideration for a Partnership Interest;
(iii) the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); (iv) the grant of more than a de minimis
Partnership Interest as consideration for the provision of services to or for
the benefit of the Partnership by an existing Partner acting in his capacity as
a Partner, or by a new Partner acting in his capacity as such or in anticipation
of becoming a Partner; and (v) at any other time (A) specified in Regulations
Section 1.704-1(b)(2)(iv)(f)(5) or (B) if reasonably determined by the General
Partner to be necessary or advisable in order to comply with Regulations
Sections 1.704-1(b) and 1.704-2;
 
11

--------------------------------------------------------------------------------


(c)           the Gross Asset Values of Partnership assets distributed to any
Partner shall be the gross fair market values of such assets (taking Code
Section 7701(g) into account) as reasonably determined by the General Partner as
of the date of distribution; and
 
(d)           the Gross Asset Values of Partnership assets shall be increased
(or decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) and Section 6.3.2(vii);
provided, however, that Gross Asset Values shall not be adjusted pursuant to
this paragraph to the extent the General Partner reasonably determines that an
adjustment pursuant to clause (b) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this paragraph.
 
At all times, Gross Asset Values shall be adjusted by Depreciation, which
Depreciation is taken into account with respect to the Partnership’s assets for
purposes of computing Income or Loss.  Any adjustment to the Gross Asset Values
of Partnership property shall require an adjustment to the Partners’ Capital
Accounts; as for the manner in which such adjustments are allocated to the
Capital Accounts, see paragraph (d) of the definition of Income or Loss in the
case of adjustments by Depreciation, and see paragraph (e) of said definition in
all other cases.
 
“Holder” means any Partner, and any Assignee which is treated as a partner in
the Partnership for federal income tax purposes.
 
“Incapacity” or “Incapacitated” means, (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, or the revocation of the corporation’s charter; (iii) as to any
Partner that is a partnership, the dissolution and commencement of winding up of
the partnership; (iv) as to any Partner that is an estate, the distribution by
the fiduciary of the estate’s entire interest in the Partnership; (v) as to any
trustee of a trust that is a Partner, the termination of the trust (but not the
substitution of a new trustee); or (vi) as to any Partner, the bankruptcy of
such Partner.  For purposes of this definition, “bankruptcy” of a Partner shall
be deemed to have occurred when (a) the Partner commences a voluntary proceeding
seeking liquidation, reorganization or other relief of or against such Partner
under any bankruptcy, insolvency or other similar law now or hereafter in
effect, (b) the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner, (c) the Partner
executes and delivers a general assignment for the benefit of the Partner’s
creditors, (d) the Partner files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against the
Partner in any proceeding of the nature described in clause (b) above, (e) the
Partner seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for the Partner or for all or any substantial part of the
Partner’s properties, (f) any proceeding seeking liquidation, reorganization or
other relief under any bankruptcy, insolvency or other similar law now or
hereafter in effect has not been dismissed within one hundred twenty (120) days
after the commencement thereof, (g) the appointment without the Partner’s
consent or acquiescence of a trustee, receiver or liquidator has not been
vacated or stayed within ninety (90) days of such appointment, or (h) an
appointment referred to in clause (g) above is not vacated within ninety
(90) days after the expiration of any such stay.
 
12

--------------------------------------------------------------------------------


“Income” or “Loss” means, for each Fiscal Year of the Partnership, the
Partnership’s taxable income or loss, as the case may be, for such year for
federal income tax purposes, determined in accordance with Code Section 703(a),
inclusive of all items of income, gain, loss or deduction required to be
separately taxable pursuant to Code Section 703(a)(1), with the following
adjustments:
 
(a) Any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account in computing Income (or Loss) shall be added to (or
subtracted from, as the case may be) such taxable income (or loss);
 
(b)  Any expenditure of the Partnership described in Code
Section 705(a)(2)(b) or treated as a Code Section 705(a)(2)(b) expenditure under
Code Section 704(b), and not otherwise taken into account in computing Income
(or Loss) shall be subtracted from (or added to, as the case may be) such
taxable income (or loss);
 
(c)  Gain or loss resulting from any disposition of Partnership property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Partnership Gross Asset Value of the
property disposed of, rather than its adjusted tax basis;
 
(d)  In lieu of the depletion, depreciation, amortization and other cost
recovery deductions taken into account in computing such taxable income or loss,
there shall be taken into account Depreciation for the period;
 
(e) In the event of an adjustment of the book value of any Partnership asset
which requires that the Capital Accounts of the Partners be adjusted pursuant to
Regulations Sections 1.704-1(b)(2)(iv)(e), (f) and (m), the amount of such
adjustments are, in the case of Regulations Sections 1.704-1(b)(2)(iv) (e) and
(f), to be taken into account as gain or loss from a taxable disposition of
Partnership property pursuant to paragraph (c) above, and, in the case of
Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into account as additional
Income or Loss but subject to the special allocations set forth in Section  6.3
hereof; and
 
(f) Notwithstanding any other provision of this definition of “Income” or
“Loss,” any item that is specially allocated pursuant to Section  6.3 hereof
shall not be taken into account in computing Income or Loss.
 
“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (a) the General Partner, or (b) a director of the General Partner or
an officer or employee of the Partnership or the General Partner and (ii) such
other Persons (including Affiliates of the General Partner or the Partnership)
as the General Partner may designate from time to time (whether before or after
the event giving rise to potential liability), in its sole and absolute
discretion.
 
“Independent Director” means a director of the General Partner who is not an
employee of the General Partner and who is not an employee or an Affiliate of
the Advisor.
 
13

--------------------------------------------------------------------------------


“IRS” means the Internal Revenue Service.
 
“Junior Share” means a share of capital stock of the General Partner now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are inferior or junior to the
Common Shares.
 
“Junior Unit” means a fractional portion of the Partnership Interests that the
General Partner hereafter authorizes pursuant to this Agreement that has
distribution rights, or rights upon liquidation, winding up and dissolution,
that are inferior or junior to the Common Units.
 
“Limited Partner” means any Person reflected as a limited partner on the books
and records of the Partnership, including any Substituted Limited Partner or
Additional Limited Partner, in such Person’s capacity as a limited partner in
the Partnership.
 
“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement.  A Limited Partner Interest may be expressed as a
number of Common Units, Class A Convertible Preferred Units, Preferred Units,
Junior Units or other Partnership Units.
 
“Liquidating Event” has the meaning set forth in Section 13.1.
 
“Liquidator” has the meaning set forth in Section  13.2.1.
 
“Lock-Out Date” means the Class A Preferred Unlock Date, the Class A Preferred
Transition Unlock Date and any other date specified as a restriction on the
rights of a Partner to convert its Partnership Units into any other class or
series of Partnership Units or to otherwise exercise such Partner’s rights of
redemption with respect to its Partnership Units.
 
“Majority of the Limited Partners” means Limited Partners holding more than
fifty percent (50%) of the Common Shares that would be obtained by exchanging
all of the Partnership Units outstanding at such time and each exchangeable by
their terms for Common Shares (ignoring for purposes hereof the impact of any
Lock-Out Date or Ownership Limit).
 
“Market Price” means on any date, with respect to any class or series of
outstanding Common Shares, the Closing Price for such Common Shares on such
date.
 
“Master Agreement” means that certain Master Formation and Contribution
Agreement, dated as of October 3, 2006, between POP Venture and Arizona Land
Income Corporation, an Arizona corporation, as amended by that certain Amendment
and Exhibit Acknowledgement to Master Formation and Contribution Agreement dated
November 2, 2006, that certain Second Amendment and Exhibit Acknowledgement to
Master Formation and Contribution Agreement dated December 9, 2006, that certain
Third Amendment and Exhibit Acknowledgement to Master Formation and Contribution
Agreement dated March 27, 2007 and that certain Fourth Amendment and Exhibit
Acknowledgement to Master Formation and Contribution Agreement dated as of
November 9, 2007.
 
14

--------------------------------------------------------------------------------


“Net Equity Value” shall mean, for any Contributed Interest, the product of (a)
the percentage ownership represented by such Contributed Interest, multiplied by
(b) the amount equal to the difference between (i) the Gross Asset Value of the
Contributed Property, minus (ii) the amount, including accrued and unpaid
interest, of any unpaid mortgage debt secured by such Contributed Property
(whether by lien encumbering fee simple title, a leasehold estate or an
ownership interest in a condominium).
 
“Nonrecourse Deductions” means, for a Fiscal Year, the net increase, if any, in
the amount of Partnership Minimum Gain during that Fiscal Year, reduced (but not
below zero) by the aggregate amount of any distributions made during such
taxable year of proceeds of a nonrecourse liability (other than a Partner
Nonrecourse Debt) that are allocable to an increase in Partnership Minimum Gain,
determined according to the principles of Regulations Section 1.704-2(c).
 
“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).
 
“Notice of Conversion” has the meaning set forth in Section  4.3.7.
 
“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit B attached to this Agreement.
 
“Optional Liquidation Preference Event” has the meaning set forth in Section
4.3.3.
 
“Other Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase Common
Shares or Preferred Shares, excluding Preferred Shares, Junior Shares and grants
under any Stock Incentive Plans, or (ii) any Debt issued by the General Partner
that provides any of the rights described in clause (i).
 
“Ownership Limit” means the applicable restriction or restrictions on ownership
of shares of the General Partner imposed under the Articles of Incorporation.
 
“Pari Passu Units” has the meaning set forth in Section 4.3.1.
 
“Partially Adjusted Capital Account” means, with respect to any Partner as of
the close of business on an Adjustment Date, the Capital Account of such Partner
as of the beginning of the applicable accounting period ending on such
Adjustment Date, after giving effect to all allocations of items of income,
gain, loss or deduction not included in the definition of “Profits” or “Losses”
and all Capital Contributions and distributions during such period but before
giving effect to any allocations of Profits and Losses for such period pursuant
to Section  6.2.1, increased by (i) such Partner’s share of “partnership minimum
gain” (as determined pursuant to Regulations Section 1.704-2(g)) as of the end
of such period and (ii) such Partner’s share of “partner nonrecourse debt
minimum gain” (as determined pursuant to Regulations Section 1.704-2(i)) as of
the end of such period.
 
“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.
 
15

--------------------------------------------------------------------------------


“Partner Nonrecourse Debt Minimum Gain” means “partner nonrecourse debt minimum
gain” as such term is defined in Regulations Section 1.704-2(i)(2).  A Partner’s
share of Partner Nonrecourse Debt Minimum Gain (and any net decrease thereof) at
any time shall be determined in accordance with Regulations Section 1.704-2(i).
 
“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).
 
“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Fiscal Year shall be determined in
accordance with the rules of Regulations Section 1.704-2(i)(2).
 
“Partnership” means Pacific Office Properties, L.P., as the limited partnership
formed under the Act and continued pursuant to this Agreement, and any successor
thereto.
 
“Partnership Employees” means the employees of the Partnership, the General
Partner and any of their subsidiaries.
 
“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.  A Partnership Interest
may be expressed as a number of Common Units, Class A Convertible Preferred
Units, Preferred Units, Junior Units or other Partnership Units.  The
Partnership Interests held by each Partner are set forth on Exhibit A hereto, as
the same may be amended from time to time in accordance with this Agreement.
 
“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Fiscal Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).
 
“Partnership Record Date” means a record date established by the General Partner
for a distribution pursuant to Section  5.1 hereof, which record date shall
generally be the same as the record date established by the General Partner for
a distribution to its shareholders of some or all of its share of such
distribution.
 
“Partnership Unit” shall mean a Common Unit, a Class A Convertible Preferred
Unit, a Preferred Unit, a Junior Unit or any other fractional portion of the
Partnership Interests that the General Partner has authorized pursuant to this
Agreement.
 
“Partnership Unit Designation” shall have the meaning set forth in Section 4.4.1
hereof.
 
“Percentage Interest” means, as to each Partner (including the General Partner),
its interest, if any, in the Partnership as determined by dividing the number of
Partnership Units then-held by such Partner by the total number of Partnership
Units outstanding as of such time.
 
16

--------------------------------------------------------------------------------


“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.
 
“POP Venture” means POP Venture, LLC, a Delaware limited liability company.
 
“Preferred Share” means a share of capital stock of the General Partner now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are superior or prior to the
Common Shares.
 
“Preferred Unit” means a fractional portion of the Partnership Interests that
the General Partner hereafter authorizes pursuant to this Agreement that has
distribution rights, or rights upon liquidation, winding up and dissolution,
that are superior or prior to the Common Units.
 
“Property” or “Properties” means any assets and property of the Partnership such
as, but not limited to, interests in real property and personal property,
including fee interests, interests in ground leases, interests in limited
liability companies, joint ventures or partnerships, interests in mortgages, and
Debt instruments as the Partnership may hold from time to time, and “Property”
shall mean any one such asset or property.
 
“Qualified Public Offering” means the sale by the General Partner of Common
Shares in a bona fide, firm commitment fully underwritten offering pursuant to
an effective registration statement filed with the United States Securities and
Exchange Commission on Form S-1 (or any success form thereto) under the
Securities Act of 1933, as amended, in which the General Partner receives net
proceeds of more than $75 million (i.e. following deduction of underwriting
discounts, expenses of sale and other costs), provided that immediately
following the consummation of such offering the Common Shares sold in such
offering are listed for trading on any national securities exchange.
 
“Qualified REIT Subsidiary” means a qualified REIT subsidiary of the General
Partner within the meaning of Code Section 856(i)(2).
 
“Qualified Transferee” means an “accredited investor” as defined in Rule 501
promulgated under the Securities Act.
 
“Qualifying Party” means (a) a Limited Partner (other than the General Partner
to the extent it is also a Limited Partner), (b) an Additional Limited Partner,
or (c) a Substituted Limited Partner succeeding to all or part of a Limited
Partner Interest of a Limited Partner or an Additional Limited Partner.
 
“Redemption” has the meaning set forth in Section 8.5.
 
“Redemption Cash Amount” has the meaning set forth in Section 8.5.2.
 
 “Reference Dividend” means the per quarter amount set by the Board of Directors
of the General Partner for the first quarterly dividend on Common Shares
declared following the Effective Time; provided, however, that this amount shall
be adjusted in a manner inversely proportionate to adjustments to the Common
Unit Redemption Factor upon the same events as for Common Unit Redemption
Factor.
 
17

--------------------------------------------------------------------------------


“Regulations” means the applicable income tax regulations under the Code,
whether such regulations are in proposed, temporary or final form, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).
 
“Regulatory Allocations” has the meaning set forth in Section  6.3.1(viii).
 
“REIT” means a real estate investment trust qualifying under Code Section 856.
 
“REIT Consideration” means the aggregate number of Common Shares equal to the
product of the Common Shares Amount multiplied by the Applicable Percentage.  No
fractional Common Shares shall be issued as REIT Consideration.  In lieu of any
fractional shares to which the holder would otherwise be entitled, the General
Partner shall pay cash equal to such fraction multiplied by the Value of a
Common Share.  If the General Partner has in effect a rights plan, the REIT
Consideration shall include, in addition to Common Shares, rights under the
General Partner's stockholder rights agreement unless such rights have expired,
terminated or been redeemed or unless the rights have separated from the Common
Shares.
 
“REIT Expenses” means (i) costs and expenses relating to the continuity of
existence of the General Partner and any Person (other than the Partnership) in
which the General Partner owns an equity interest, to the extent not prohibited
by Section  7.4 (which Persons shall, for purposes of this definition, be
included within the definition of “General Partner”), including taxes, fees and
assessments associated therewith (other than federal, state or local income
taxes imposed upon the General Partner as a result of the General Partner’s
failure to distribute to its shareholders an amount equal to its taxable
income), any and all costs, expenses or fees payable to any trustee or director
of the General Partner, (ii) costs and expenses relating to any offer or
registration of securities by the General Partner (the proceeds of which will be
contributed or advanced to the Partnership) and all statements, reports, fees
and expenses incidental thereto, including underwriting discounts and selling
commissions applicable to any such offer of securities, (iii) costs and expenses
associated with the preparation and filing of any periodic reports by the
General Partner under federal, state or local laws or regulations, including
filings with the SEC, (iv) costs and expenses associated with compliance by the
General Partner with laws, rules and regulations promulgated by any regulatory
body, including the SEC, and (v) all other operating or administrative costs of
the General Partner incurred in the ordinary course of its
business; provided, however, that any of the foregoing expenses that are
determined by the General Partner to be expenses relating to the ownership and
operation of, or for the benefit of, the Partnership shall be treated as
reimbursable expenses under Section  7.3.2 hereof rather than as “REIT
Expenses.”
 
“REIT Partner” means (a) a Partner, including the General Partner, that is a
REIT, (b) any qualified REIT subsidiary (as defined in Code Section 856(i)(2))
of any Partner that is a REIT and (c) any Partner that is a qualified REIT
subsidiary (as defined in Code Section 856(i)(2)) of a REIT.
 
“REIT Payment” has the meaning set forth in Section  15.12.
 
18

--------------------------------------------------------------------------------


“REIT Requirements” means the requirements for qualification as a REIT under the
Code and Regulations, including the distribution requirements contained in
Section 857(a) of the Code.
 
“Related Party” means, with respect to any Person, any other Person whose
ownership of shares of the General Partner’s capital stock would be attributed
to the first such Person under Code Section 544 (as modified by Code
Section 856(h)(1)(b)).
 
“Restricted Common Units” has the meaning set forth in Section  4.6.2.
 
“Rights” has the meaning set forth in the definition of “Common Shares Amount.”
 
“SARs” means stock or Unit appreciation rights, whether payable in cash or stock
(or Units), including SARs payable in cash, stock or Units at the election of
the recipient.
 
“SEC” means the Securities and Exchange Commission, or any successor agency
thereto.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, each as may be amended from time to time and
any successor statute.
 
“Senior Units” has the meaning set forth in Section 4.3.1.
 
“Services Agreement” means any management, development or advisory agreement
with a property and/or asset manager for the provision of property management,
asset management, leasing, development and/or similar services with respect to
the Properties and any agreement for the provision of services of accountants,
legal counsel, appraisers, insurers, brokers, transfer agents, registrars,
developers, financial advisors and other professional services, including the
Advisory Agreement.
 
“Specified Redemption Date” means the tenth (10th) Business Day after the
receipt by the General Partner of a Notice of Redemption; provided, however,
that a Specified Redemption Date, as well as the closing of a Redemption or an
acquisition of Tendered Units by a REIT Partner pursuant to Section 8.5.6 hereof
on any Specified Redemption Date, may be deferred, in the General Partner’s sole
and absolute discretion, for such time (but in any event not more than one
hundred fifty (150) days in the aggregate) as may reasonably be required to
effect, as applicable, (i) compliance with the Securities Act or other laws
(including, but not limited to, (a) state “blue sky” or other securities laws
and (b) the expiration or termination of the applicable waiting period, if any,
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended), or
(ii) satisfaction or waiver of other commercially reasonable and customary
closing conditions and requirements for a transaction of such nature.
 
“Stock Incentive Plan” means any plan, contract, authorization or arrangement,
whether or not set forth in any formal documents, pursuant to which the
following may be received:  cash, stock or Units, restricted stock or Units,
phantom stock or Units, stock or Unit options, SARs, stock or Unit options in
tandem with SARs, warrants, convertible securities, performance units and
performance shares, and similar instruments, hereafter adopted by the
Partnership or the General Partner.
 
19

--------------------------------------------------------------------------------


“Subsidiary” means, with respect to any Person, any other Person (which is not
an individual) of which a majority of (i) the voting power of the voting equity
securities or (ii) the outstanding equity interests is owned, directly or
indirectly, by such Person.
 
“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section  11.4 hereof.
 
“Target Capital Account” means, with respect to any Partner as of any Adjustment
Date, an amount (which may be either a positive or deficit balance) equal to the
amount such Partner would receive as a distribution if all of the Company’s
assets as of such Adjustment Date were sold for cash equal to the Gross Asset
Value of such assets, all of the Company’s liabilities were satisfied to the
extent required by their terms, and the net proceeds were distributed on the
Adjustment Date.
 
“Taxable REIT Subsidiary” has the meaning set forth in Section 856(l) of the
Code.
 
“Tax Items” has the meaning set forth in Section  6.4.1.
 
“Tenant List” has the meaning set forth in Section  3.4.1.
 
“Tendered Units” has the meaning set forth in Section 8.5.
 
“Tendering Party” has the meaning set forth in Section 8.5.
 
“Terminating Capital Transaction” means any sale or other disposition of all or
all but a de minimis amount of the assets of the Partnership or a related series
of transactions that, taken together, result in the sale or other disposition of
all or all but a de minimis amount of the assets of the Partnership; except that
sales or other dispositions of assets to a Subsidiary will not be deemed a
Terminating Capital Transaction.
 
“Transfer,” when used with respect to a Partnership Unit, or all or any portion
of a Partnership Interest, means any sale, assignment, bequest, conveyance,
devise, gift (outright or in trust), pledge, encumbrance, hypothecation,
mortgage, exchange, transfer or other disposition or act of alienation, whether
voluntary or involuntary or by operation of law; provided, however, that except
as otherwise provided in Section  11, when the term is used in Section  11
hereof, “Transfer” does not include (a) any Redemption of Partnership Units by
the Partnership, or acquisition of Tendered Units by a REIT Partner, pursuant to
Section  8.5 hereof or (b) any redemption of Partnership Units pursuant to any
Partnership Unit Designation.  The terms “Transferred” and “Transferring” have
correlative meanings.
 
“Transfer Agent” means, for any class of Partnership Interests, the transfer
agent engaged by the Partnership, or if none is so engaged, the Partnership.
 
“Unitholder” means the General Partner or any Holder of Partnership Units.
 
20

--------------------------------------------------------------------------------


“Value” means, on any date of determination with respect to a Common Share, the
average of the daily Market Prices for ten (10) consecutive trading days
immediately preceding the date of determination except that, as provided in
Section  4.6.1(d) hereof, the Market Price for the trading day immediately
preceding the date of exercise of a stock option (or other similar incentive
exercisable by the recipient) under any Stock Incentive Plan shall be
substituted for such average of daily Market Prices for purposes of Section  4.6
hereof.  For purposes of Section  8.5, the “date of determination” shall be the
date of receipt by the General Partner of a Notice of Redemption or, if such
date is not a Business Day, the immediately preceding Business Day.  In the
event that the Common Shares Amount includes Rights (as defined in the
definition of “Common Shares Amount”) that a holder of Common Shares would be
entitled to receive, then the Value of such Rights shall be determined by the
General Partner acting in good faith.  “Value” means, on any date of
determination with respect to a Common Unit, the Value of a Common Share
multiplied by the Common Unit Redemption Factor.
 
2. ORGANIZATIONAL MATTERS.
 
2.1  Organization.  The Partners hereby continue the Partnership as a limited
partnership organized pursuant to the provisions of the Act and upon the terms
and subject to the conditions set forth in this Agreement, and the General
Partner hereby continues as the general partner of the Partnership.  Except as
expressly provided herein to the contrary, the rights and obligations of the
Partners and the administration and termination of the Partnership shall be
governed by the Act.  The Partnership Interest of each Partner shall be personal
property for all purposes.
 
2.2 Name.  The name of the Partnership is “Pacific Office Properties, L.P.” The
Partnership’s business may be conducted under any other name or names deemed
advisable by the General Partner, including the name of the General Partner or
any Affiliate thereof.  The General Partner in its sole and absolute discretion
may change the name of the Partnership at any time and from time to time and
shall notify the Partners of such change in the next regular communication to
the Partners .
 
2.3 Registered Office and Agent; Principal Office.  The address of the
registered office of the Partnership in the State of Delaware is located at 2711
Centerville Road, Suite 400, Wilmington, New Castle County, Delaware 19808, and
the registered agent for service of process on the Partnership in the State of
Delaware at such registered office is Corporation Service Company.  The
principal office of the Partnership is located at 841 Bishop Street, Suite 1700,
Honolulu, Hawaii 96813, or such other place as the General Partner may from time
to time designate by notice to the Limited Partners.  The Partnership may
maintain offices at such other place or places within or outside the State of
Delaware as the General Partner deems advisable.
 
2.4 Power of Attorney.
 
2.4.1 Each Limited Partner hereby constitutes and appoints the General Partner,
any Liquidator, and authorized officers and attorneys-in-fact of each, and each
of those acting singly, in each case with full power of substitution, as its
true and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead to:
 
21

--------------------------------------------------------------------------------


 
(a)  
execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (a) all certificates, documents and other instruments (including
this Agreement and the Certificate and all amendments, supplements or
restatements thereof) that the General Partner or the Liquidator deems
appropriate or necessary to form, qualify or continue the existence or
qualification of the Partnership as a limited partnership (or a partnership in
which the Limited Partners have limited liability) in the State of Delaware and
in all other jurisdictions in which the Partnership may or plans to conduct
business or own property; (b) all instruments that the General Partner deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (c) all conveyances
and other instruments or documents that the General Partner or the Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including a certificate of
cancellation; (d) all instruments relating to the admission, withdrawal, removal
or substitution of any Partner pursuant to, or other events described in,
Section  11, Section  12 or Section  13 hereof or the Capital Contribution of
any Partner; and (e) all certificates, documents and other instruments relating
to the determination of the rights, preferences and privileges relating to
Partnership Interests; and

 
(b)  
execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the General Partner or any Liquidator, to make,
evidence, give, confirm or ratify any vote, consent, approval, agreement or
other action which is made or given by the Partners hereunder or is consistent
with the terms of this Agreement or appropriate or necessary, in the sole and
absolute discretion of the General Partner or any Liquidator, to effectuate the
terms or intent of this Agreement.

 
Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Section  14
hereof or as may be otherwise expressly provided for in this Agreement.
 
2.4.2 The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, in recognition of the fact that each of the
Limited Partners and Assignees will be relying upon the power of the General
Partner and any Liquidator to act as contemplated by this Agreement in any
filing or other action by it on behalf of the Partnership, and it shall survive
and not be affected by the subsequent Incapacity of any Limited Partner or
Assignee and the Transfer of all or any portion of such Limited Partner’s or
Assignee’s Partnership Units or Partnership Interest and shall extend to such
Limited Partner’s or Assignee’s heirs, successors, assigns and personal
representatives.  Each such Limited Partner or Assignee hereby agrees to be
bound by any representation made by the General Partner or any Liquidator,
acting in good faith pursuant to such power of attorney; and each such Limited
Partner or Assignee hereby waives any and all defenses that may be available to
contest, negate or disaffirm the action of the General Partner or any
Liquidator, taken in good faith under such power of attorney.  Each Limited
Partner or Assignee shall execute and deliver to the General Partner or the
Liquidator, within fifteen (15) days after receipt of the General Partner’s or
the Liquidator’s request therefor, such further designation, powers of attorney
and other instruments as the General Partner or the Liquidator, as the case may
be, deems necessary to effectuate this Agreement and the purposes of the
Partnership.
 
22

--------------------------------------------------------------------------------


2.5 Term.  Pursuant to Section 17-201 of the Act, the term of the Partnership
commenced on January 28, 2008 and shall continue until the Partnership is
cancelled pursuant to the provisions of Section  13 hereof or as otherwise
provided by law.  The existence of the Partnership as a separate legal entity
shall continue until cancellation of the Certificate of Limited Partnership as
provided by the Act.
 
3. PURPOSE.
 
3.1 Purpose and Business.  The purpose and nature of the Partnership is (i) to
conduct any business that may be lawfully conducted by a limited partnership
organized pursuant to the Act; provided, however, that such business shall be
limited to and conducted in such a manner as to permit the General Partner at
all times to be classified as a REIT and avoid the imposition of federal income
and excise taxes on the General Partner, unless the General Partner ceases to
qualify, or is not qualified, as a REIT for any reason or reasons; (ii) to enter
into any partnership, joint venture, limited liability company or other similar
arrangement to engage in any of the foregoing or the ownership of interests in
any entity engaged, directly or indirectly, in any of the foregoing; and
(iii) to do anything necessary or incidental to the foregoing.  Nothing in this
Section  3.1 shall prevent the General Partner from terminating its status as a
REIT under the Code at any time (following which the proviso contained in clause
of (i) above shall no longer be applicable).
 
The Partnership, by and through the General Partner, on behalf to the
Partnership, and without any further act or vote or approval of any other
Person, notwithstanding any other provision of this Agreement, the Act or
applicable law, rule or regulation, may, at any time and from time to time,
enter into and perform under any and all documents, agreements, contracts,
commitments, certificates or financing statements deemed by the General Partner
to be reasonably necessary or desirable in connection with the contributions and
related transactions contemplated by the Master Agreement, including, without
limitation, (i) each of the assignments of membership interests, assignments of
limited liability company agreements, reaffirmation agreements and modification
agreements described in Exhibit C hereto, and (ii) all documents, agreements,
certificates or financing statements contemplated by or related to any or all of
the documents described in Exhibit C.  The foregoing authorization shall not be
deemed a restriction on the powers of the Partnership or the General Partner to
enter into other agreements on behalf of the Partnership.
 
3.2 Powers.  The Partnership and the General Partner on behalf of the
Partnership shall have full power and authority to do any and all acts and
things necessary, appropriate, proper, advisable, incidental to or convenient
for the furtherance and accomplishment of the purposes and business described
herein and for the protection and benefit of the Partnership, including,
directly or through its ownership interest in other Persons, the power to (i)
enter into, perform and carry out contracts of any kind, (ii) borrow money and
issue evidences of indebtedness, whether or not secured by mortgage, deed of
trust, pledge or other lien, (iii) acquire, own, manage, improve and develop
real
 
 
23

--------------------------------------------------------------------------------


 
property, and (iv) lease, sell, transfer and dispose of real
property; provided, however, that the Partnership shall not take, or refrain
from taking, any action which, in the judgment of the General Partner, in its
sole and absolute discretion, (i) could adversely affect the ability of the
General Partner to continue to qualify as a REIT, (ii) could subject the General
Partner to any additional taxes under Section 857 or Section 4981 of the Code,
(iii) could violate any law or regulation of any governmental body or agency
having jurisdiction over the General Partner, its securities or the Partnership;
or (iv) could violate in any material respects any of the covenants, conditions
or restrictions now or hereafter placed upon or adopted by the General Partner
pursuant to any of its agreements or applicable laws and regulations.
 
3.3 Partnership Only for Partnership Purposes.  This Agreement shall not be
deemed to create a company, venture or partnership between or among the Partners
with respect to any activities whatsoever other than the activities within the
purposes of the Partnership as specified in Section  3.1 hereof.  Except as
otherwise provided in this Agreement, no Partner shall have any authority to act
for, bind, commit or assume any obligation or responsibility on behalf of the
Partnership, its properties or any other Partner.  No Partner, in its capacity
as a Partner under this Agreement, shall be responsible or liable for any
indebtedness or obligation of another Partner, and the Partnership shall not be
responsible or liable for any indebtedness or obligation of any Partner,
incurred either before or after the execution and delivery of this Agreement by
such Partner, except as to those responsibilities, liabilities, indebtedness or
obligations incurred pursuant to and as limited by the provisions of this
Agreement and the Act.
 
3.4 Representations and Warranties by the Parties.
 
3.4.1 Each Additional Limited Partner and Substituted Limited Partner that is an
individual, as a condition to becoming a Limited Partner, shall, by executing
this Agreement or a counterpart thereof, represent and warrant to the
Partnership and each other Partner that (i) the consummation of the transactions
contemplated by this Agreement to be performed by such Partner will not result
in a breach or violation of, or a default under, any material agreement by which
such Partner or any of such Partner’s property is bound, or any statute,
regulation, order or other law to which such Partner is subject, (ii) subject to
the last sentence of this Section  3.4.1, such Partner is neither a “foreign
person” within the meaning of Code Section 1445(f) nor a “foreign partner”
within the meaning of Code Section 1446(e), (iii) such Partner does not own,
directly or indirectly, (a) nine and eight tenths percent (9.8%) or more of the
total combined voting power of all classes of stock entitled to vote, or nine
and eight tenths percent (9.8%) or more of the total value of shares of all
classes of stock, of any corporation that is a tenant of any of (A)  the General
Partner or any Qualified REIT Subsidiary, (B) the Partnership or (C) any
partnership, venture or limited liability company of which the General Partner
or any Qualified REIT Subsidiary or the Partnership is a member, as reflected on
the then current tenant list to be maintained by the General Partner (the
“Tenant List”) or (b) an interest of nine and eight tenths percent (9.8%) or
more in the assets or net profits of any tenant of any of (A) the General
Partner or any Qualified REIT Subsidiary, (B) the Partnership or (C) any
partnership, venture, or limited liability company of which the General Partner
or any Qualified REIT Subsidiary or the Partnership is a member, as reflected on
the Tenant List and (iv) this Agreement is binding upon, and enforceable
against, such Partner in accordance with its terms.  Notwithstanding anything
contained herein to the contrary, in the event that the representation contained
in the foregoing clause (ii) would be inaccurate if given by a Partner, such
Partner (w) shall not be required to make and shall not be deemed to have made
such representation, if it delivers to the General Partner in connection with or
prior to its execution of this Agreement written notice that it may not
truthfully make such representation, (x) hereby agrees that it is subject to the
withholding provisions of the Code applicable to a “foreign person” or “foreign
partner,” as applicable, and hereby authorizes the General Partner to withhold
any and all amounts it is required to withhold pursuant to the Code with respect
to such “foreign person” or “foreign partner,” as applicable, and (y) hereby
agrees to cooperate fully with the General Partner with respect to such
withholdings, including by effecting the timely completion and delivery to the
General Partner of all forms reasonably determined to be required by the General
Partner in connection therewith.
 
24

--------------------------------------------------------------------------------


3.4.2 Each Additional Limited Partner and Substituted Limited Partner that is
not an individual, as a condition to becoming an Additional Limited Partner or a
Substituted Limited Partner, respectively, shall, by executing this Agreement or
a counterpart thereof, represent and warrant to the Partnership and each other
Partner(s) that (i) all transactions contemplated by this Agreement to be
performed by it have been duly authorized by all necessary action, including
that of its general partner(s), committee(s), trustee(s), beneficiaries,
directors and/or shareholder(s), as the case may be, as required, (ii) the
consummation of such transactions shall not result in a breach or violation of,
or a default under, its partnership or operating agreement, trust agreement,
articles, charter, bylaws or similar organizational document, as the case may
be, any material agreement by which such Partner or any of such Partner’s
properties or any of its partners, members, beneficiaries, trustees or
shareholders, as the case may be, is or are bound, or any statute, regulation,
order or other law to which such Partner or any of its partners, members,
trustees, beneficiaries or shareholders, as the case may be, is or are subject,
(iii) subject to the last sentence of this Section  3.4.2, such Partner is
neither a “foreign person” within the meaning of Code Section 1445(f) nor a
“foreign partner” within the meaning of Code Section 1446(e), (iv) such Partner
does not own, directly or indirectly, (a) except as otherwise disclosed by the
Partner in writing to the Partnership, nine and eight tenths percent (9.8%) or
more of the total combined voting power of all classes of stock entitled to
vote, or nine and eight tenths percent (9.8%) or more of the total value of
shares of all classes of stock, of any corporation that is a tenant of any of
(A) the General Partner or any Qualified REIT Subsidiary, (B) the Partnership or
(C) any partnership, venture or limited liability company of which the General
Partner, any Qualified REIT Subsidiary or the Partnership is a member, as
reflected on the Tenant List or (b) except as otherwise identified by the
Partner in writing to the Partnership, an interest of nine and eight tenths
percent (9.8%) or more in the assets or net profits of any tenant of any of
(A) the General Partner or any Qualified REIT Subsidiary, (B) the Partnership or
(C) any partnership, venture or limited liability company for which the General
Partner, any Qualified REIT Subsidiary or the Partnership is a member, as
reflected on the Tenant List and (v) this Agreement is binding upon, and
enforceable against, such Partner in accordance with its terms.  Notwithstanding
anything contained herein to the contrary, in the event that the representation
contained in the foregoing clause (iii) would be inaccurate if given by a
Partner, such Partner (w) shall not be required to make and shall not be deemed
to have made such representation, if it delivers to the General Partner in
connection with or prior to its execution of this Agreement written notice that
it may not truthfully make such representation, (x) hereby agrees that it is
subject to the withholding provisions of the Code applicable to a “foreign
person” or “foreign partner,” as applicable, and hereby authorizes the General
Partner to withhold any and all amounts it is required to withhold pursuant to
the Code with respect to such “foreign person” or “foreign partner,” as
applicable, and (y) hereby agrees to cooperate fully with the General Partner
with respect to such withholdings, including by effecting the timely completion
and delivery to the General Partner of all forms reasonably determined to be
required by the General Partner in connection therewith.
 
25

--------------------------------------------------------------------------------


3.4.3 Each Partner (including each Additional Limited Partner or Substituted
Limited Partner as a condition to becoming a Limited Partner) represents,
warrants and agrees that it has acquired its interest in the Partnership for its
own account for investment purposes only and not for the purpose of, or with a
view toward, the resale or distribution of all or any part thereof, and not with
a view toward selling or otherwise distributing such interest or any part
thereof at any particular time or under any predetermined circumstances.  Each
Partner further represents and warrants that it is a sophisticated investor,
able and accustomed to handling sophisticated financial matters for itself,
particularly real estate investments, and that it has a sufficiently high net
worth that it does not anticipate a need for the funds that it has invested in
the Partnership in what it understands to be a highly speculative and illiquid
investment.
 
3.4.4 The representations and warranties contained in Sections  3.4.1, 3.4.2 and
3.4.3 hereof shall survive the execution and delivery of this Agreement by each
Partner (and, in the case of an Additional Limited Partner or a Substituted
Limited Partner, the admission of such Additional Limited Partner or Substituted
Limited Partner as a Limited Partner in the Partnership) and the dissolution,
liquidation and termination of the Partnership.
 
3.4.5 Each Partner (including each Additional Limited Partner or Substituted
Limited Partner as a condition to becoming a Limited Partner) hereby
acknowledges that no representations as to potential profit, cash flows, funds
from operations or yield, if any, in respect of the Partnership or the General
Partner have been made by the Partnership, any Partner or any employee or
representative or Affiliate of any Partner to such Partner, and that projections
and any other information, including financial and descriptive information and
documentation, that may have been in any manner submitted to such Partner shall
not constitute any representation or warranty of any kind or nature, express or
implied.
 
4. CAPITAL ACCOUNTS; CAPITAL CONTRIBUTIONS AND ISSUANCES OF PARTNERSHIP
INTERESTS.
 
4.1  Capital Accounts.  A separate capital account shall be maintained for each
Partner in accordance with the provisions of Regulations Section 1.704-1.  No
Partner shall be entitled to receive interest on its Capital Account or any
portion thereof.  Subject to Section  6 below, each Partner’s Capital Account
shall be equal to:
 
26

--------------------------------------------------------------------------------


(i) The amount of cash or the Gross Asset Value of property contributed by such
Partner to the Partnership (net of liabilities encumbering the contributed
property that the Partnership is considered to assume or take subject to under
Section 752 of the Code); plus
 
(ii) The amount of any Profits or other items of taxable income or gain, or tax
exempt income or gain, and items in the nature of income or gain allocated to
the Partner pursuant to Section  6; less
 
(iii) The amount of any Losses and items in the nature of Loss or deduction
allocated to the Partner pursuant to Section  6; and less
 
(iv) All distributions of cash of other property distributed to the Partner.
 
4.2 General Partner Interests.  At or about the Effective Time, the General
Partner made a Capital Contribution to the Partnership in exchange for
Partnership Units as contemplated by the Master Agreement.
 
4.3 Class A Convertible Preferred Units.
 
4.3.1 Rank.  The Class A Convertible Preferred Units shall rank in a Liquidating
Event (a) prior to the Common Units; (b) prior to any class or series of Junior
Units hereafter created; (c) pari passu with any class or series of Partnership
Units (including Preferred Units) currently existing or hereafter created
specifically ranking on parity with the Class A Convertible Preferred Units
(collectively, “Pari Passu Units”), and (d) junior to any class or series of
Partnership Units (including Preferred Units) hereafter created specifically
ranking senior to the Class A Convertible Preferred Units (collectively, “Senior
Units”).
 
4.3.2 Cumulative Distributions.  Subject to the rights of any applicable Senior
Units, each Class A Convertible Preferred Unit shall be entitled to receive,
when and as authorized by a majority of the Independent Directors, distributions
at an annual rate of 2.0% of the Class A Convertible Preferred Unit Liquidation
Preference Amount from the date of issuance of such Class A Convertible
Preferred Unit (adjusted for any stock split, stock dividend or distribution,
reclassification, reorganization, consolidation or similar change or event)
(collectively, the “Class A Preferred Distributions”).  Such distributions shall
accumulate (accrue) from day to day, and shall be paid in cash in arrears on the
last day of each March, June, September and December, or if any such day is not
a Business Day, the immediately preceding Business Day, beginning September 28,
2008.  All Class A Preferred Distributions under this Section 4.3.2 shall be
cumulative so that if such Distributions in respect of any distribution period
shall not have been paid on or declared and set apart for all Class A
Convertible Preferred Units at the time outstanding, the deficiency shall be
fully paid on or declared and set apart for such Class A Convertible Preferred
Units after the payment of any amount necessary to enable the General Partner to
pay REIT Expenses, but before the Partnership makes any other distribution (as
hereinafter defined) to the holders of any other Partnership Units (other than
Senior Units and Pari Passu Units (provided Class A Preferred Distributions
shall be paid simultaneously with distributions to Pari Passu Units pro rata in
proportion to the ratio that the aggregate accumulated and unpaid Class A
Preferred Distributions bears to the aggregate accumulated and unpaid
distributions owing to holders of the Pari Passu Units)).
 
27

--------------------------------------------------------------------------------


4.3.3 Liquidation Preference.  Subject to the rights of any applicable Senior
Units, in the event of (i) a Liquidating Event, or (ii) the merger,
consolidation, reorganization or other combination of the Partnership with or
into another entity, which events are approved by a majority of the Independent
Directors (any such event, an “Optional Liquidation Preference Event”), the
holders of Class A Convertible Preferred Units shall be entitled to receive, in
exchange for any Class A Convertible Preferred Unit, out of the assets of the
Partnership, an amount per Class A Convertible Preferred Unit equal to the Class
A Convertible Preferred Unit Liquidation Preference Amount before any payment is
made, or any assets are distributed, to the holders of Common Units or Junior
Units but following any payment to be made or any assets to be distributed to
any Senior Units and concurrent with any payment to be made or any assets to be
distributed to Pari Passu Units.  With respect to an Optional Liquidation
Preference Event, each holder of Class A Convertible Preferred Units will have
the option, in such holder’s sole discretion, to exercise its right to receive,
in exchange for any Class A Convertible Preferred Unit, the Class A Preferred
Liquidation Preference plus all declared but unpaid Class A Preferred
Distributions by delivering written notice to the Partnership of such
election.  If, in the event of a Liquidating Event or an Optional Liquidation
Preference Event, the assets of the Partnership are insufficient to pay the
total aggregate Class A Convertible Preferred Unit Liquidation Preference Amount
plus any accumulated and declared and unpaid Class A Preferred Distributions (in
the case of an Optional Liquidation Preference Event, to those electing holders)
and aggregate amounts, if any, to which the Pari Passu Units would be entitled
upon such Liquidating Event, the holders of such Class A Convertible Preferred
Units shall share in any such distribution pro rata with the holders of all Pari
Passu Units outstanding in proportion to the full amounts to which they would
otherwise be respectively entitled (i.e., the amount to be distributed to the
holders of the Class A Convertible Preferred Units shall be equal to the product
of (i) the amount available for distribution, multiplied by (ii) a fraction, the
numerator of which is the aggregate Class A Convertible Preferred Unit
Liquidation Preference Amount plus any accumulated and declared and unpaid Class
A Preferred Distributions (in the case of an Optional Liquidation Preference
Event, the aggregate Class A Convertible Preferred Unit Liquidation Preference
Amount plus any accumulated and declared and unpaid Class A Preferred
Distributions of the electing holders) and the denominator of which is the sum
of the aggregate Class A Convertible Preferred Unit Liquidation Preference
Amounts plus any accumulated and declared and unpaid Class A Preferred
Distributions (in the case of an Optional Liquidation Preference Event, the
aggregate Class A Convertible Preferred Unit Liquidation Preference Amount of
the electing holders plus any accumulated and declared and unpaid Class A
Preferred Distributions of such holders) and the aggregate amounts, if any, to
which the Pari Passu Units would be entitled upon such Liquidating Event).  All
amounts distributed to any holder of Class A Convertible Preferred Units shall
be in cash to the extent cash is available, unless otherwise previously
consented to in writing by such holder.
 
28

--------------------------------------------------------------------------------


4.3.4 Optional Conversion.  Commencing on the Class A Preferred Unlock Date,
each Class A Convertible Preferred Unit shall be convertible, at the option of
the holder thereof, at any time and from time to time, and without the payment
of additional consideration by the holder thereof, into the number of fully paid
and nonassessable Class B Common Units equal to the Class A Convertible
Preferred Unit Conversion Factor.
 
4.3.5 Mandatory Conversion.  The Partnership may require any holder of Class A
Convertible Preferred Units to convert each of his, her or its Class A
Convertible Preferred Units into the number of fully paid and nonassessable
Class B Common Units equal to the Class A Convertible Preferred Unit Conversion
Factor commencing on the fourth anniversary of the issuance of the Class A
Convertible Preferred Units in the event that at any time (A) (i) the product of
(a) the Common Unit Redemption Factor multiplied by (b) the Market Price of the
Common Shares is greater than (ii) one hundred twenty-five percent (125%) of the
Class A Convertible Preferred Unit Conversion Price during twenty (20) days out
of any thirty (30) consecutive trading days, and (B) a Qualified Public Offering
has been consummated.
 
4.3.6 No Fractional Units.  No fractional Class B Common Units shall be issued
upon conversion of the Class A Convertible Preferred Unit.  In lieu of any
fractional Class B Common Units to which the holder would otherwise be entitled,
the Partnership shall pay cash equal to such fraction multiplied by the Class A
Convertible Preferred Unit Conversion Price.  Whether or not fractional Class B
Common Units would be issuable upon such conversion shall be determined on the
basis of the total number of Class A Convertible Preferred Units the holder is
at the time converting into Class B Common Units and the aggregate number of
Class B Common Units issuable upon such conversion at any time.
 
4.3.7 Notice of Conversion (Optional).  In order for a holder of Class A
Convertible Preferred Units to voluntarily convert shares of Class A Convertible
Preferred Units into Class B Common Units, such holder shall deliver to the
Partnership’s Transfer Agent written notice (“Notice of Conversion”) that such
holder elects to convert all or any number of the Class A Convertible Preferred
Units held by such holder and, if applicable, any event on which such conversion
is contingent.  A Notice of Conversion shall state such holder’s name or the
names of the nominees in which such holder wishes the Class B Common Units to be
issued.  The close of business on the date of receipt by the Transfer Agent of
such Notice of Conversion shall be the time of conversion (the “Conversion
Time”), and the Class B Common Units issuable upon conversion of the Class A
Convertible Preferred Units indicated in the Notice of Conversion shall be
deemed to be outstanding of record as of such date.  As soon as reasonably
practicable following the Conversion Time and in any event within three business
days following the Conversion Time, the holder of Class A Convertible Preferred
Units shall surrender the certificate or certificates, if any, for such Class A
Convertible Preferred Units (or, if such registered holder alleges that a
certificate has been lost, stolen or destroyed, a lost certificate affidavit and
agreement reasonably acceptable to the Partnership to indemnify the Partnership
against any claim that may be made against the Partnership on account of the
alleged loss, theft or destruction of such certificate), at the office of the
Transfer Agent.  If required by the Partnership, certificates surrendered for
conversion shall be endorsed or
 
29

--------------------------------------------------------------------------------

   accompanied by a written instrument or written instruments of transfer, in
form satisfactory to the Partnership, duly executed by the registered holder or
such holder’s attorney duly authorized in writing.  If the Class B Common Units
are to be certificated, the Partnership shall, as soon as practicable after the
Conversion Time, and in no event later than the third business day following the
Conversion Time, issue and deliver or cause its Transfer Agent to issue and
deliver to the holder of Class A Convertible Preferred Units subject to a Notice
of Conversion, or to such holder’s nominees, a certificate or certificates for
the number of full Class B Common Units issuable upon such conversion in
accordance with the provisions hereof and, if applicable, a certificate for the
number (if any) of the Class A Convertible Preferred Units represented by a
surrendered certificate that were not converted into Class B Common Units, and
cash as provided in Section 4.3.6 above in lieu of any fraction of a Class B
Common Unit otherwise issuable upon such conversion and payment of any
accumulated or declared but unpaid distributions on the Class A Convertible
Preferred Units converted.
 
4.3.8 Notice of Conversion (Mandatory).  In the event the Partnership exercises
its right under Section 4.3.5 to require any holder of Class A Convertible
Preferred Units to convert each of his, her or its Class A Convertible Preferred
Units into Class B Common Units, then the Partnership may provide by notice to
such Limited Partner that the Partnership has elected to exercise its rights
under Section 4.3.5 and may treat such Limited Partner as a party who has
delivered a Notice of Conversion pursuant to Section  4.3.7 above. Such notice
given by the Partnership to a Limited Partner pursuant to this Section  4.3.8
shall be treated as if it were a Notice of Conversion delivered to the General
Partner by such Limited Partner.  For purposes of this Section  4.3.8, other
than with respect to the delivery of the Notice of Conversion (which is dealt
with in the preceding two sentences), the provisions of Section  4.3.7 shall
apply, mutatis mutandis, with the “Conversion Time” being the date that the
Partnership issues a Notice of Conversion.
 
4.4 Issuances of Additional Partnership Interests.
 
4.4.1 General.  The General Partner is hereby authorized to cause the
Partnership to issue additional Partnership Interests, in the form of
Partnership Units, for any Partnership purpose, at any time or from time to
time, to the Partners (including the General Partner) or to other Persons, and
to admit such Persons as Additional Limited Partners, for such consideration and
on such terms and conditions as shall be established by the General Partner in
its sole and absolute discretion, all without the approval of any Limited
Partners.  Subject to other limitations in this Agreement, but without limiting
the foregoing, the General Partner is expressly authorized to cause the
Partnership to issue Partnership Units (i) upon the conversion, redemption or
exchange of any Debt, Partnership Units or other securities issued by the
Partnership, (ii) for less than fair market value, so long as the General
Partner concludes in good faith that such issuance is in the best interests of
the General Partner and the Partnership, (iii) in connection with any merger of
any other Person into the Partnership or any Subsidiary of the Partnership if
the applicable merger agreement provides that Persons are to receive Partnership
Units in exchange for their interests in the Person merging into the Partnership
or any Subsidiary of the
 
30

--------------------------------------------------------------------------------


 
Partnership, (iv) in connection with any acquisition of real property or other
assets and (v) that are Senior Units, Pari Passu Units or Junior Units.  Subject
to the Act, any additional Partnership Interests may be issued in one or more
classes, or one or more series of any of such classes, with such designations,
preferences and relative, participating, optional or other special rights,
powers and duties as shall be determined by the General Partner, in its sole and
absolute discretion without the approval of any Limited Partner, and set forth
in this Agreement or a written document thereafter attached to and made an
exhibit to this Agreement (each, a “Partnership Unit Designation”).  Without
limiting the generality of the foregoing, the General Partner shall have
authority to specify (a) the allocations of items of Partnership income, gain,
loss, deduction and credit to each such class or series of Partnership
Interests; (b) the right of each such class or series of Partnership Interests
to share in Partnership distributions; (c) the rights of each such class or
series of Partnership Interests upon dissolution and liquidation of the
Partnership; (d) the voting rights, if any, of each such class or series of
Partnership Interests; and (e) the conversion, redemption or exchange rights
applicable to each such class or series of Partnership Interests.  The General
Partner shall amend Exhibit A from time to time to the extent necessary to
reflect accurately the issuance, redemption or any other event having an effect
on the ownership of Partnership Units.  In accordance with this Section 4.4.1,
Exhibit D is hereby attached to and made part of this Agreement.
 
4.4.2 Issuances to the General Partner.  No additional Partnership Units shall
be issued to the General Partner unless (i) the additional Partnership Units are
issued to all Partners in proportion to their respective Percentage Interests
with respect to the class of Partnership Units so issued, (ii) (a) the
additional Partnership Units are (x) Common Units issued in connection with an
issuance of Common Shares, or (y) Partnership Units (other than Common Units)
issued in connection with an issuance, conversion or exercise of Preferred
Shares, Other Securities or other interests in the General Partner (other than
Common Shares), which Preferred Shares, Other Securities or other interests have
designations, preferences and other rights, terms and provisions that are
substantially the same as the designations, preferences and other rights, terms
and provisions of the additional Partnership Units issued to the General
Partner, and (b) the General Partner contributes or otherwise causes to be
transferred to the Partnership the cash proceeds or other consideration received
in connection with the issuance of such Common Shares, Preferred Shares, Other
Securities or other interests in the General Partner, (iii) the additional
Partnership Units are issued upon the conversion, redemption or exchange of
Debt, Partnership Units or other securities issued by the Partnership, or
(iv) the additional Partnership Units are issued pursuant to Section 4.5.2 or
Section 4.6.
 
4.4.3 No Preemptive Rights.  No Person, including any Partner or Assignee, shall
have any preemptive, preferential, participation or similar right or rights to
subscribe for or acquire any Partnership Interest.
 
4.5 Additional Funds and Capital Contributions.
 
4.5.1 General.  The General Partner may, at any time and from time to time,
determine that the Partnership requires additional funds (“Additional Funds”)
for the acquisition or development of additional Properties, for the redemption
of Partnership Units or for such other purposes as the General Partner may
determine in its sole and absolute discretion.  Additional Funds may be obtained
by the Partnership, at the election of the General Partner, in any manner
provided in, and in accordance with, the terms of this Section  4.5 without the
approval of any Limited Partners.
 
31

--------------------------------------------------------------------------------


4.5.2 Additional Capital Contributions.  The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by accepting Capital Contributions
from any Partners or other Persons.  In connection with any such Capital
Contribution (of cash or property), the General Partner is hereby authorized to
cause the Partnership from time to time to issue additional Partnership Units
(as set forth in Section 4.4 above) in consideration therefor and the Percentage
Interests of the General Partner and the Limited Partners shall be adjusted
appropriately to reflect the issuance of such additional Partnership Units.
 
4.5.3 Loans by Third Parties.  The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by causing the Partnership to incur
Debt to any Person upon such terms as the General Partner determines
appropriate, including making such Debt convertible, redeemable or exchangeable
for Partnership Units; provided, however, that the Partnership shall not incur
any such Debt if (i) a breach, violation or default of such Debt would be deemed
to occur by virtue of the Transfer by any Limited Partner of any Partnership
Interest, or (ii) such Debt is recourse to any Partner (unless the Partner
otherwise agrees in writing prior thereto).
 
4.5.4 General Partner Loans.  The General Partner may provide Additional Funds
by causing the Partnership to incur Debt to the General Partner; provided,
however, that the Partnership shall not incur any such Debt if (a) a breach,
violation or default of such Debt would be deemed to occur by virtue of the
Transfer by any Limited Partner of any Partnership Interest, or (b) such Debt is
recourse to any Partner (unless the Partner otherwise agrees in writing prior
thereto).
 
4.6 Stock Incentive Plans.
 
4.6.1 Options Granted to Partnership Employees and Independent Directors.  If at
any time or from time to time, in connection with a Stock Incentive Plan, a
stock option (or other similar incentive exercisable by the recipient) granted
to a Partnership Employee or an Independent Director is duly exercised:
 
(a)  
the General Partner shall, as soon as practicable after such exercise, make a
Capital Contribution to the Partnership in an amount equal to the exercise price
paid to the General Partner by such exercising party in connection with the
exercise of such stock option (or other similar incentive exercisable by the
recipient);

 
(b)  
on the date that the General Partner makes a capital contribution pursuant to
Section 4.6.1 (a) hereof, the General Partner shall be deemed to have
contributed to the Partnership as a Capital Contribution, in consideration of an
additional General Partner Interest (expressed in and as additional Common
Units), an amount equal to the Value of a Common Share as of the date of
exercise multiplied by the number of Common Shares then being issued in
connection with the exercise of such stock option (or other similar incentive
exercisable by the recipient); and

 
 
32

--------------------------------------------------------------------------------


 
(c)  
An equitable Percentage Interest adjustment shall be made in which the General
Partner shall be treated as having made a cash contribution equal to the amount
described in Section  4.6.1 (b) hereof.

 
(d)  
For purposes of this Section  4.6, in determining the Value of a Common Share,
only the trading date immediately preceding the exercise of the relevant stock
option (or other similar incentive exercisable by the recipient) under the Stock
Incentive Plan shall be considered.

 
4.6.2 Restricted Units.  To the extent the General Partner issues shares of
restricted common stock or restricted stock units pursuant to a Stock Incentive
Plan, the Partnership shall issue to the General Partner an equal number of
Common Units that are subject to a similar vesting schedule, forfeiture
provisions and other terms and conditions that correspond to those of the
restricted common stock (“Restricted Common Units”).  The terms of such
Restricted Common Units shall comply in all respects with the elective safe
harbor provided in proposed Regulations Section 1.83-3(l) and the proposed
revenue procedure issued as part of IRS Notice 2005-43, as each of the same may
be revised and finalized; provided, however, that such Restricted Common Units
are issued after the adoption of such Regulation and revenue procedure as
final.  The Partnership is authorized and directed to elect such safe harbor,
and the Partnership and each of its partners (including the General Partner, as
holder of such Restricted Common Units, and any other holder of Partnership
Units transferred in connection with the performance of services) agrees to
comply with all requirements of the safe harbor with respect to all Restricted
Common Units (or other Partnership Units transferred in connection with the
performance of services) while this election remains effective; provided,
however, that such Restricted Common Units are issued after the adoption of such
Regulation and revenue procedure as final.
 
The Restricted Common Units outstanding on the date of this Agreement and
reflected on Exhibit A hereto were issued in connection with the grant of an
aggregate of 52,630 restricted stock units by the General Partner to certain
directors of the General Partner pursuant to the General Partner’s 2008
Directors’ Stock Plan.  Such Restricted Common Units may not be sold, assigned,
transferred, pledged, hypothecated, mortgaged, encumbered or disposed of by the
General Partner, and the General Partner shall have no voting rights or other
rights or obligations of a holder of Partnership Interests with respect to such
Restricted Common Units.  The General Partner shall be entitled to receive
distributions on such Restricted Common Units in an amount equal to, and subject
to the same restrictions as, any cash dividends and the value of any property
distributions paid or payable by the General Partner with respect to the
corresponding restricted stock units.  Upon the vesting of any director’s
restricted stock units in accordance with the terms of such director’s award,
such number of Restricted Common Units equal to the number of vested restricted
stock units granted to such director pursuant to such award shall convert into,
and the General Partner Interest will be accordingly increased by, such number
of Common Units equal to the number of Common Shares, if any, issued to such
director upon such vesting.  Upon the forfeiture of any director’s restricted
stock units in accordance with the terms of such director’s award, an equivalent
number of Restricted Common Units shall be forfeited by the General Partner.
 
33

--------------------------------------------------------------------------------


4.6.3 Future Stock Incentive Plans.  Nothing in this Agreement shall be
construed or applied to preclude or restrain the General Partner from adopting,
modifying or terminating stock incentive plans for the benefit of employees,
directors or other business associates of the General Partner, the Partnership
or any of their Affiliates.  In the event that any such plan is adopted,
modified or terminated by the General Partner, amendments to this Section  4.6
may become necessary or advisable and that any approval or consent of the
Limited Partners required pursuant to the terms of this Agreement in order to
effect any such amendments requested by the General Partner shall not be
unreasonably withheld or delayed.
 
4.7 No Interest; No Return.  No Partner shall be entitled to interest on its
Capital Contribution or on such Partner’s Capital Account.  Except as provided
herein or by law, no Partner shall have any right to demand or receive the
return of its Capital Contribution from the Partnership.
 
4.8 Other Contribution Provisions.  In the event that any Partner is admitted to
the Partnership and is given a Capital Account in exchange for services rendered
to the Partnership, unless otherwise determined by the General Partner in its
sole and absolute discretion, such transaction shall be treated by the
Partnership and the affected Partner as if the Partnership had compensated such
partner in cash and such Partner had contributed the cash to the capital of the
Partnership.  In addition, with the consent of the General Partner, one or more
Limited Partners may enter into contribution agreements with the Partnership
which have the effect of providing a guarantee of certain obligations of the
Partnership.
 
4.9 Not Publicly Traded.  The General Partner, on behalf of the Partnership,
shall use commercially reasonable efforts not to take any action which would
result in the Partnership being a “publicly traded partnership” under and as
such term is defined in Section 7704(b) of the Code.
 
5. DISTRIBUTIONS.
 
5.1 Requirement and Characterization of Distributions.
 
5.1.1 General.  Without limitation of any rights of accumulation of any
Partnership Unit, the General Partner shall have the exclusive right and
authority to declare and cause the Partnership to make distributions as and when
the General Partner deems appropriate or desirable in its sole
discretion.  Notwithstanding anything to the contrary contained herein, in no
event may a Partner receive a distribution with respect to a Partnership Unit
for a quarter or shorter period if such Partner is entitled to receive a
distribution for such quarter or shorter period with respect to a Share for
which such Partnership Unit has been redeemed or exchanged.  Except as otherwise
expressly provided for herein (including in Section 4.3.2), no Partnership Unit
shall be entitled to a distribution in preference to any other Partnership
Unit.  For so long as the General Partner elects to qualify as a REIT, the
General Partner shall make such reasonable efforts, as determined by it in its
sole and absolute discretion and consistent with the qualification of the
General Partner as a REIT, to make distributions to the Partners such that the
General Partner will receive amounts sufficient to enable the General Partner to
pay shareholder dividends that will (1) satisfy the REIT Requirements and
(2) avoid any federal income or excise tax liability for the General Partner.
 
34

--------------------------------------------------------------------------------


5.1.2 Method.  After payment to the General Partner of any amount necessary to
enable the General Partner to pay REIT Expenses, when, as and if declared by the
General Partner, the Partnership shall make distributions to the Partners:
 
 
(i)
first, to Holders of any Partnership Interests that are entitled to any
preference in distribution (including Class A Convertible Preferred Units), and
within each such class of Partnership Interests, pro rata among the Holders
thereof in proportion to each Holder’s respective ownership interest of such
class of Partnership Interest), in the respective order and amount of such
preferences; and

 
 
(ii) 
second, to Holders of any Partnership Interests that are not entitled to any
preference in distribution (including Common Units and Junior Units), in
accordance with the rights of such class of Partnership Interests (pro rata to
each such Holder in accordance with the ratio of (a) the amount to be
distributed to such Holder pursuant to this Section to (b) the aggregate amount
to be distributed to all such Holders pursuant to this Section).

 
5.2 Distributions in Kind.  No Unitholder shall have the right to demand any
property other than cash in respect of any distribution.  The General Partner
may determine, in its sole and absolute discretion, to make a distribution in
kind of Partnership assets to the Unitholders, and such assets shall be
distributed in such a fashion as to ensure that the fair market value of such
assets is distributed and allocated in accordance with Sections  5, 6 and 10
hereof.
 
5.3 Amounts Withheld.  All amounts withheld pursuant to the Code or any
provisions of any state or local tax law and Section  10.4 hereof with respect
to any allocation, payment or distribution to any Unitholder shall be treated as
amounts paid or distributed to such Unitholder pursuant to Section  5.1 hereof
for all purposes under this Agreement.
 
5.4 Distributions Upon Liquidation.  Notwithstanding the other provisions of
this Section  5, net proceeds from a Terminating Capital Transaction, and any
other cash received or reductions in reserves made after commencement of the
liquidation of the Partnership, shall be distributed to the Unitholders in
accordance with Section  13.2 hereof.
 
5.5 Distributions to Reflect Issuance of Additional Partnership Units.  Subject
to Section  14.2.4, in the event that the Partnership issues additional
Partnership Units pursuant to the provisions of Section  4 hereof, the General
Partner is hereby authorized to make such revisions to this Section  5 as it
determines are necessary or desirable to reflect the issuance of such additional
Partnership Units consistent with their Partnership Unit Designation, including
making preferential distributions to certain classes of Partnership Units.
 
35

--------------------------------------------------------------------------------


5.6 Restricted Distributions.  Notwithstanding any provision to the contrary
contained in this Agreement, neither the Partnership nor the General Partner, on
behalf of the Partnership, shall make a distribution to any Unitholder on
account of its Partnership Interest or interest in Partnership Units if such
distribution would violate Section 17-607 of the Act or other applicable law.
 
6. ALLOCATIONS.
 
6.1 Timing and Amount of Allocations of Income and Loss.  Income and Loss of the
Partnership shall be determined and allocated with respect to each Fiscal Year
of the Partnership as of the end of each such year.  Except as otherwise
provided in this Section  6, an allocation to a Unitholder of a share of Income
or Loss shall be treated as an allocation of the same share of each item of
income, gain, loss or deduction that is taken into account in computing Income
or Loss.
 
6.2 General Allocations.
 
6.2.1 Allocation of Profits and Losses for Capital Account Purposes.  After
giving effect to the special allocations set forth in Sections 6.3 and 6.4,
Profits and Losses for each Fiscal Year shall be allocated among the Partners so
as to reduce, proportionately, in the case of any Profits, the difference
between their respective Target Capital Accounts and Partially Adjusted Capital
Accounts for such Fiscal Year and, in the case of Losses, the difference between
their respective Partially Adjusted Capital Accounts and Target Capital Accounts
for such Fiscal Year.  No portion of Profits or Losses for any Fiscal Year shall
be allocated to a Partner, in the case of Profits, whose Partially Adjusted
Capital Account is greater than its Target Capital Account or, in the case of
Losses, whose Target Capital Account is greater than or equal to its Partially
Adjusted Capital Account for such Fiscal Year.
 
6.2.2 Limitation on Loss Allocations.  To the extent any Losses allocated to a
Partner under Section 6.2.1 would cause such Partner to have an Adjusted Capital
Account Deficit, such Losses shall not be allocated to such Partner and instead
shall be allocated to the other Partner to the maximum extent that such losses
may be allocated to such other Partner without causing such other Partner to
have an Adjusted Capital Account Deficit.  Thereafter, any further Losses for
the Fiscal Year shall be allocated in accordance with the Partners’ Percentage
Interests.
 
6.3 Additional Allocation Provisions.  Notwithstanding the foregoing provisions
of this Section  6:
 
6.3.1 Regulatory Allocations.
 
36

--------------------------------------------------------------------------------


(i) Minimum Gain Chargeback.  Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding any other provision of this Section  6, if
there is a net decrease in Partnership Minimum Gain during any Fiscal Year, each
Holder of Partnership Units shall be specially allocated items of Partnership
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to such Holder’s share of the net decrease in Partnership Minimum Gain, as
determined under Regulations Section 1.704-2(g).  Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Holder pursuant thereto.  The items to be allocated
shall be determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2).  This Section  6.3.1 (i) is intended to qualify as a “minimum
gain chargeback” within the meaning of Regulations Section 1.704-2(f) and shall
be interpreted consistently therewith.
 
(ii) Partner Nonrecourse Debt Minimum Gain Chargeback.  Except as otherwise
provided in Regulations Section 1.704-2(i)(4) or in Section  6.3.1 (i) hereof,
if there is a net decrease in Partner Nonrecourse Debt Minimum Gain attributable
to a Partner Nonrecourse Debt during any Fiscal Year, each Holder of Partnership
Units who has a share of the Partner Nonrecourse Debt Minimum Gain attributable
to such Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Holder’s share of the net decrease in Partner Nonrecourse Debt Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(4).  Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each General Partner, Limited Partner and other Holder pursuant
thereto.  The items to be so allocated shall be determined in accordance with
Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2).  This Section  6.3.1
(ii) is intended to qualify as a “chargeback of partner nonrecourse debt minimum
gain” within the meaning of Regulations Section 1.704-2(i) and shall be
interpreted consistently therewith.
 
(iii) Nonrecourse Deductions and Partner Nonrecourse Deductions.  Any
Nonrecourse Deductions for any Fiscal Year shall be specially allocated to the
Holders of Partnership Units in accordance with their Partnership Units.  Any
Partner Nonrecourse Deductions for any Fiscal Year shall be specially allocated
to the Holder(s) who bears the economic risk of loss with respect to the Partner
Nonrecourse Debt to which such Partner Nonrecourse Deductions are attributable,
in accordance with Regulations Section 1.704-2(i).
 
(iv) Qualified Income Offset.  If any Holder of Partnership Units unexpectedly
receives an adjustment, allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible, provided that an
allocation pursuant to this Section  6.3.1 (iv) shall be made if and only to the
extent that such Holder would have an Adjusted Capital Account Deficit after all
other allocations provided in this Section  6 have been tentatively made as if
this Section  6.3.1 (iv) were not in the Agreement.  It is intended that this
Section  6.3.1 (iv) qualify and be construed as a “qualified income offset”
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
 
37

--------------------------------------------------------------------------------


(v) Gross Income Allocation.  In the event that any Holder of Partnership Units
has an Adjusted Capital Account Deficit at the end of any Fiscal Year, each such
Holder shall be specially allocated items of Partnership income and gain in the
amount of such excess to eliminate such deficit as quickly as possible, provided
that an allocation pursuant to this Section  6.3.1 (v) shall be made if and only
to the extent that such Holder would have a deficit Capital Account in excess of
such sum after all other allocations provided in this Section  6 have been
tentatively made as if this Section  6.3.1 (v) were not in the Agreement.
 
(vi) Limitation on Allocation of Loss.  To the extent that any allocation of
Loss would cause or increase an Adjusted Capital Account Deficit as to any
Holder of Partnership Units, such allocation of Loss shall be reallocated among
the other Holders of Partnership Units in accordance with their respective
Partnership Units, subject to the limitations of this Section  6.3.1 (vi).
 
(vii) Section 754 Adjustment.  To the extent that an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder of Partnership Units in complete liquidation of its
interest in the Partnership, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
gain or loss shall be specially allocated to the applicable Holders in
accordance with the aforesaid Regulations.
 
(viii) Curative Allocations.  The allocations set forth in Sections  6.3.1 (i),
(ii), (iii), (iv), (v), (vi) and (vii) hereof (the “Regulatory Allocations”) are
intended to comply with certain regulatory requirements, including the
requirements of Regulations Sections 1.704-1(b) and 1.704-2.  Notwithstanding
the provisions of Section  6.1 hereof, the Regulatory Allocations shall be taken
into account in allocating other items of income, gain, loss and deduction among
the Holders of Partnership Units so that to the extent possible without
violating the requirements giving rise to the Regulatory Allocations, the net
amount of such allocations of other items and the Regulatory Allocations to each
Holder of a Partnership Unit shall be equal to the net amount that would have
been allocated to each such Holder if the Regulatory Allocations had not
occurred.
 
38

--------------------------------------------------------------------------------


6.3.2 Special Allocations Upon Liquidation.  Notwithstanding any provision in
this Section 6 to the contrary, Income or Loss realized in connection with a
Terminating Capital Transaction or for any period thereafter (and, if necessary,
constituent items of income, gain, loss and deduction) shall be specially
allocated among the Partners as required so as to cause liquidating
distributions pursuant to Section  13.2.1 hereof to be made in the same amounts
and proportions as would have resulted had such distributions instead been made
pursuant to Section  5.1 hereof.
 
6.3.3 Allocation of Excess Nonrecourse Liabilities.  The Partnership shall
allocate “nonrecourse liabilities” (within the meaning of Regulations
Section 1.752-1(a)(2)) of the Partnership that are secured by multiple
Properties under any reasonable method chosen by the General Partner in
accordance with Regulations Section 1.752-3(a)(3)(b).  The Partnership shall
allocate “excess nonrecourse liabilities” of the Partnership under any method
approved under Regulations Section 1.752-3(a)(3) as chosen by the General
Partner.  For purposes of determining a Holder’s proportional share of the
“excess nonrecourse liabilities” of the Partnership within the meaning of
Regulations Section 1.752-3(a)(3), each Holder’s interest in Partnership profits
shall be equal to such Holder’s share of Partnership Units.
 
6.4 Tax Allocations.
 
6.4.1 In General.  Except as otherwise provided in this Section  6.4, for income
tax purposes under the Code and the Regulations each Partnership item of income,
gain, loss and deduction (collectively, “Tax Items”) shall be allocated among
the Holders of Common Units in the same manner as its correlative item of “book”
income, gain, loss or deduction is allocated pursuant to Sections  6.2 and 6.3
hereof.
 
6.4.2 Allocations Respecting Section 704(c) Revaluations.  Notwithstanding
Section  6.4.1 hereof, Tax Items with respect to Property whose Gross Asset
Value varies from its adjusted tax basis in the hands of the Partnership shall
be allocated among the Holders of Partnership Units for income tax purposes
pursuant to Regulations promulgated under Code Section 704(c) so as to take into
account such variation.  The Partnership shall account for such variation under
any permitted method chosen by the General Partner in its sole discretion.
 
7. MANAGEMENT AND OPERATIONS OF BUSINESS.
 
7.1 Management.
 
7.1.1 Except as otherwise expressly provided in this Agreement, all management
powers over the business and affairs of the Partnership are and shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
right to participate in or exercise control or management power over the
business and affairs of the Partnership.  The General Partner may not be removed
by the Partners with or without cause, except with the consent of the General
Partner.  In addition to the powers now or hereafter granted to a general
partner of a limited partnership under applicable law or that are granted to the
General Partner under any other provision of this Agreement, the General
Partner, subject to the other provisions hereof, shall have full power and
authority to do all things deemed necessary or desirable by it to conduct the
business of the Partnership, to exercise all powers set forth in Section  3.2
hereof and to effectuate the purposes set forth in Section  3.1 hereof,
including, without limitation:
 
39

--------------------------------------------------------------------------------


 
(a)  
the making of any expenditures, the lending or borrowing of money (including
making prepayments on loans and borrowing money or selling assets to permit the
Partnership to make distributions to its Partners in such amounts as will permit
the General Partner (so long as the General Partner desires to maintain or
restore its status as a REIT) to avoid the payment of any federal income tax
(including, for this purpose, any excise tax pursuant to Code Section 4981) and
to make distributions sufficient to permit the General Partner to maintain or
restore REIT status or otherwise to satisfy the REIT Requirements), the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness (including the securing
of same by deed to secure debt, mortgage, deed of trust or other lien or
encumbrance on the Partnership’s assets) and the incurring of any obligations
that it deems necessary for the conduct of the activities of the Partnership;

 
(b)  
the making of tax, regulatory and other filings, or rendering of periodic or
other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;

 
(c)  
the acquisition, sale, lease, transfer, exchange or other disposition of any,
all or substantially all of the assets of the Partnership (including, but not
limited to, the exercise or grant of any conversion, option, privilege or
subscription right or any other right available in connection with any assets at
any time held by the Partnership) or, subject to Section 8.6, the merger,
consolidation, reorganization or other combination of the Partnership with or
into another entity;

 
(d)  
the mortgage, pledge, encumbrance or hypothecation of any assets of the
Partnership, the use of the assets of the Partnership (including cash on hand)
for any purpose consistent with the terms of this Agreement and on any terms
that it sees fit, including the financing of the operations and activities of
the General Partner, the Partnership or any of the Partnership’s Subsidiaries,
the lending of funds to other Persons (including the Partnership’s Subsidiaries)
and the repayment of obligations of the Partnership, its Subsidiaries and any
other Person in which the Partnership has an equity investment, and the making
of capital contributions to and equity investments in the Partnership’s
Subsidiaries;

 
(e)  
the management, operation, leasing, landscaping, repair, alteration, demolition,
replacement or improvement of any Property, including any Contributed Property,
or other asset of the Partnership or any Subsidiary, whether pursuant to a
Services Agreement or otherwise;

 
 
40

--------------------------------------------------------------------------------


 
(f)  
the negotiation, execution and performance of any contracts, leases, conveyances
or other instruments that the General Partner considers useful or necessary to
the conduct of the Partnership’s operations or the implementation of the General
Partner’s powers under this Agreement, including contracting with contractors,
developers, consultants, accountants, legal counsel, the Advisor’s other
professional advisors and other agents and the payment of their expenses and
compensation out of the Partnership’s assets;

 
(g)  
the distribution of Partnership cash or other Partnership assets in accordance
with this Agreement, the holding, management, investment and reinvestment of
cash and other assets of the Partnership, and the collection and receipt of
revenues, rents and income of the Partnership;

 
(h)  
the maintenance of such insurance for the benefit of the Partnership and the
Partners as it deems necessary or appropriate, including (i) casualty, liability
and other insurance on the Properties and (ii) liability insurance for the
Indemnitees hereunder;

 
(i)  
the formation of, or acquisition of an interest in, and the contribution of
property to, any further limited or general partnerships, limited liability
companies, joint ventures or other relationships that it deems desirable
(including the acquisition of interests in, and the contributions of property
to, any Subsidiary and any other Person in which it has an equity investment
from time to time);

 
(j)  
the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment, of any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

 
(k)  
the undertaking of any action in connection with the Partnership’s direct or
indirect investment in any Subsidiary or any other Person (including the
contribution of Property or contribution or loan of funds by the Partnership to
such Persons);

 
(l)  
except as otherwise specifically set forth in this Agreement, the determination
of the fair market value of any Partnership property distributed in kind using
such method of valuation as it may reasonably adopt as long as such method is
otherwise consistent with the requirements of this Agreement;

 
 
41

--------------------------------------------------------------------------------


 
(m)  
the enforcement of any rights against any Partner pursuant to representations,
warranties, covenants and indemnities relating to such Partner’s contribution of
property or assets to the Partnership;

 
(n)  
the exercise, directly or indirectly, through any attorney-in-fact acting under
a general or limited power of attorney, of any right, including the right to
vote, appurtenant to any asset or investment held by the Partnership;

 
(o)  
the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of or in connection with any Subsidiary of the Partnership
or any other Person in which the Partnership has a direct or indirect interest,
or jointly with any such Subsidiary or other Person;

 
(p)  
the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of any Person in which the Partnership does not have an
interest, pursuant to contractual or other arrangements with such Person;

 
(q)  
the making, execution and delivery of any and all deeds, leases, notes, deeds to
secure debt, mortgages, deeds of trust, security agreements, conveyances,
contracts, guarantees, warranties, indemnities, waivers, releases or legal
instruments or agreements in writing necessary or appropriate in the judgment of
the General Partner for the accomplishment of any of the powers of the General
Partner enumerated in this Agreement;

 
(r)  
the issuance of additional Partnership Units, as appropriate and in the General
Partner’s sole and absolute discretion, in connection with Capital Contributions
by Additional Limited Partners and additional Capital Contributions by Partners
pursuant to Section  4 hereof;

 
(s)  
the selection and dismissal of Partnership Employees (including employees having
titles or offices such as president, vice president, secretary and treasurer),
and agents, outside attorneys, accountants, consultants and contractors of the
Partnership or the General Partner, the determination of their compensation and
other terms of employment or hiring and the delegation to any such Partnership
Employee the authority to conduct the business of the Partnership in accordance
with the terms of this Agreement; and

 
(t)  
an election to dissolve the Partnership pursuant to Section  13.1.2 hereof.

 
 
42

--------------------------------------------------------------------------------


7.1.2 Except as provided in Section  14.2 hereof, the General Partner is
authorized to execute, deliver and perform the above-mentioned agreements and
transactions on behalf of the Partnership without any further act, approval or
vote of the Partners, notwithstanding any other provision of this Agreement, the
Act or any applicable law, rule or regulation.  To the fullest extent permitted
by law, the execution, delivery or performance by the General Partner or the
Partnership of any agreement authorized or permitted under this Agreement shall
not constitute a breach by the General Partner of any duty that the General
Partner may owe the Partnership or the Limited Partners or any other Persons
under this Agreement or of any duty stated or implied by law or equity.
 
7.1.3 At all times from and after the date hereof, the General Partner may cause
the Partnership to establish and maintain working capital and other reserves in
such amounts as the General Partner, in its sole and absolute discretion, deems
appropriate and reasonable from time to time.
 
7.1.4 In exercising its authority under this Agreement, the General Partner may,
but shall be under no obligation to, take into account the tax consequences to
any Partner (including the General Partner) of any action taken by it.  The
General Partner and the Partnership shall not have liability to a Limited
Partner under any circumstances as a result of an income tax liability incurred
by such Limited Partner as a result of an action (or inaction) by the General
Partner pursuant to its authority under this Agreement.
 
7.1.5 The General Partner may not take any action in contravention of this
Agreement, including, without limitation:
 
(a)  
taking any action that would make it impossible to carry on the ordinary
business of the Partnership, except as otherwise provided in this Agreement;

 
(b)  
possessing Property, or assigning any rights in specific Property, for other
than a Partnership purpose except as otherwise provided in this Agreement,
including Section  7.9;

 
(c)  
admitting a Person as a Partner, except as otherwise provided in this Agreement;

 
(d)  
performing any act that would subject a Limited Partner to liability as a
general partner in any jurisdiction or any other liability except as otherwise
provided in this Agreement or under the Act; or

 
(e)  
entering into any contract, mortgage, loan or other agreement that prohibits or
restricts the ability of (a) the General Partner or the Partnership from
satisfying its obligations under Section  8.5 hereof in full or (b) a Limited
Partner from exercising its rights under Section  8.5 hereof to effect a
Redemption in full, except, in either case, with the written consent of such
Limited Partner adversely affected by the prohibition or restriction.

 
7.2 Certificate of Limited Partnership.  The General Partner has executed,
delivered and filed the Certificate of Limited Partnership, the Amended and
Restated Certificate of Limited Partnership, and the Second Amended and
 
 
43

--------------------------------------------------------------------------------


 
Restated Certificate of Limited Partnership with the Secretary of State of the
State of Delaware.  To the extent that such action is determined by the General
Partner to be reasonable and necessary or appropriate, the General Partner shall
file amendments to and restatements of the Certificate and do all the things to
maintain the Partnership as a limited partnership (or a partnership in which the
limited partners have limited liability) under the laws of the State of Delaware
and each other state, the District of Columbia or any other jurisdiction, in
which the Partnership may elect to do business or own property.  Except as
otherwise required under the Act, the General Partner shall not be required,
before or after filing, to deliver or mail a copy of the Certificate or any
amendment thereto to any Limited Partner.  The General Partner shall use all
reasonable efforts to cause to be filed such other certificates or documents as
may be reasonable and necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability to the extent provided by applicable
law) in the State of Delaware and any other state, or the District of Columbia
or other jurisdiction, in which the Partnership may elect to do business or own
property.
 
7.3 Reimbursement of the General Partner.
 
7.3.1 The General Partner shall not be compensated for its services as general
partner of the Partnership except as provided in this Agreement (including the
provisions of Sections  5 and 6 hereof regarding distributions, payments and
allocations to which it may be entitled in its capacity as the General Partner).
 
7.3.2  The Partnership shall be liable for, and shall reimburse the General
Partner on a monthly basis, or such other basis as the General Partner may
determine in its sole and absolute discretion, for all sums expended and all
expenses incurred in connection with the Partnership’s business, including
(i) expenses relating to the ownership of interests in and management and
operation of, or for the benefit of, the Partnership, (ii) compensation of
officers and employees, including payments under compensation plans of the
General Partner that may provide for stock units, or phantom stock, pursuant to
which employees of the General Partner will receive payments based upon
dividends on or the value of Common Shares, (iii) director fees and expenses,
(iv) all amounts due under a Services Agreement and (v)  all costs and expenses
of the General Partner being a public company, including costs of filings with
the SEC, reports and other distributions to its shareholders.  Such
reimbursements shall be in addition to any reimbursement of the General Partner
as a result of indemnification pursuant to Section  7.6 hereof.  To the extent
practicable, Partnership expenses shall be billed directly to and paid by the
Partnership.
 
7.3.3 Reimbursements to the General Partner or any of its Affiliates by the
Partnership pursuant to this Section  7.3 shall be treated for federal income
tax purposes as non-income reimbursements and not as “guaranteed payments”
within the meaning of Code Section 707(c) or other form or gross income.  If and
to the extent that any reimbursement made pursuant to this Section  7.3 cannot
be so characterized, it shall be treated as a distribution to the General
Partner pursuant to Section  5.1.2.
 
44

--------------------------------------------------------------------------------


7.4 Outside Activities of the General Partner.  The General Partner shall not
directly or indirectly enter into or conduct any business, other than in
connection with (a) the ownership, acquisition and disposition of Partnership
Interests as General Partner, (b) the management of the business of the
Partnership, (c) the operation of the General Partner as a reporting company
under the Exchange Act, (d) the General Partner’s operations as a REIT, (e) the
offering, sale, syndication, private placement or public offering of stock,
bonds, securities or other interests, (f) financing or refinancing of any type
related to the Partnership or its assets or activities, (g) any of the foregoing
activities as they relate to a Subsidiary of the Partnership or of the General
Partner and (h) such activities as are incidental thereto. Nothing contained
herein shall be deemed to prohibit the General Partner from executing guarantees
of Partnership debt for which it would otherwise be liable in its capacity as
General Partner.
 
7.5 Contracts with Affiliates.
 
7.5.1 The Partnership may lend or contribute funds or other assets to its
Subsidiaries or other Persons in which it has an equity investment, and such
Persons may borrow funds from the Partnership, on terms and conditions
established in the sole and absolute discretion of the General Partner.  The
foregoing authority shall not create any right or benefit in favor of any
Subsidiary or any other Person.
 
7.5.2 Except as provided in Section  7.4 hereof and subject to Section 
3.1 hereof, the Partnership may transfer assets to joint ventures, limited
liability companies, partnerships, corporations, business trusts or other
business entities in which it is or thereby becomes a participant upon such
terms and subject to such conditions consistent with this Agreement and
applicable law as the General Partner, in its sole and absolute discretion,
believes to be advisable.
 
7.5.3 Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates shall sell, transfer or convey any property to
the Partnership, directly or indirectly, except pursuant to transactions that
are contemplated by the Master Agreement or are determined by the General
Partner in good faith to be fair and reasonable.
 
7.5.4 The General Partner, in its sole and absolute discretion and without the
approval of the Limited Partners, may propose and adopt on behalf of the
Partnership employee benefit plans funded by the Partnership for the benefit of
employees of the General Partner, the Partnership, Subsidiaries of the
Partnership or any Affiliate of any of them in respect of services performed,
directly or indirectly, for the benefit of the Partnership or any of the
Partnership’s Subsidiaries.
 
7.5.5 The General Partner is expressly authorized to enter into, in the name and
on behalf of the Partnership, any Services Agreement with Affiliates of any of
the Partnership or the General Partner, on such terms as the General Partner, in
its sole and absolute discretion, believes are advisable.
 
45

--------------------------------------------------------------------------------


 
7.6 Indemnification.
 
7.6.1 To the fullest extent permitted by applicable law, the Partnership shall
indemnify each Indemnitee from and against any and all losses, claims, damages,
liabilities (whether joint or several), expenses (including attorney’s fees and
other legal fees and expenses), judgments, fines, settlements and other amounts
arising from any and all claims, demands, actions, suits or proceedings, civil,
criminal, administrative or investigative, that relate to the operations of the
Partnership (“Actions”) as set forth in this Agreement in which such Indemnitee
may be involved, or is threatened to be involved, as a party or otherwise;
provided, however, that the Partnership shall not indemnify an Indemnitee
(i) for the act or omission of the Indemnitee material to the matter giving rise
to the proceeding which was committed in bad faith or was the result of active
and deliberate dishonesty; (ii) for any transaction for which such Indemnitee
received an improper personal benefit (in money, property or services) in
violation or breach of any provision of this Agreement; or (iii) in the case of
a criminal proceeding, for an unlawful act or omission by the Indemnitee for
which the Indemnitee had reasonable cause to believe was unlawful.  Without
limitation, the foregoing indemnity shall extend to any liability of any
Indemnitee, pursuant to a loan guaranty or otherwise, for any indebtedness of
the Partnership or any Subsidiary of the Partnership (including any indebtedness
which the Partnership or any Subsidiary of the Partnership has assumed or taken
subject to), and the General Partner is hereby authorized and empowered, on
behalf of the Partnership, to enter into one or more indemnity agreements
consistent with the provisions of this Section  7.6 in favor of any Indemnitee
having or potentially having liability for any such indebtedness.  It is the
intention of this Section  7.6.1 that the Partnership indemnify each Indemnitee
to the fullest extent permitted by law.  The termination of any proceeding by
judgment, order or settlement does not create a presumption that the Indemnitee
did not meet the requisite standard of conduct set forth in this Section  7.6.1.
 
The termination of any proceeding by conviction of an Indemnitee or upon a plea
of nolo contendere or its equivalent by an Indemnitee, or an entry of an order
of probation against an Indemnitee prior to judgment, does not create a
presumption that such Indemnitee acted in a manner contrary to that specified in
this Section  7.6.1 with respect to the subject matter of such proceeding.  Any
indemnification pursuant to this Section  7.6 shall be made only out of the
assets of the Partnership, and neither the General Partner nor any Limited
Partner shall have any obligation to contribute to the capital of the
Partnership or otherwise provide funds to enable the Partnership to fund its
obligations under this Section  7.6.
 
7.6.2 To the fullest extent permitted by law, expenses incurred by an Indemnitee
who is a party to a proceeding or otherwise subject to or the focus of or is
involved in any Action shall be paid or reimbursed by the Partnership as
incurred by the Indemnitee in advance of the final disposition of the Action
upon receipt by the Partnership of (i) a written affirmation by the Indemnitee
of the Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Partnership as authorized in this Section  7.6.1 has been
met, and (ii) a written undertaking by or on behalf of the Indemnitee to repay
the amount if it shall ultimately be determined that the standard of conduct has
not been met.
 
46

--------------------------------------------------------------------------------


 
7.6.3 The indemnification provided by this Section  7.6 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity and shall inure to the benefit of the heirs, successors, assigns
and administrators of the Indemnitee unless otherwise provided in a written
agreement with such Indemnitee or in the writing pursuant to which such
Indemnitee is indemnified.
 
7.6.4 The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of any of the Indemnitees and such other Persons as the
General Partner shall determine, against any liability that may be asserted
against or expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.
 
7.6.5 Any liabilities which an Indemnitee incurs as a result of acting on behalf
of the Partnership or the General Partner (whether as a fiduciary or otherwise)
in connection with the operation, administration or maintenance of an employee
benefit plan or any related trust or funding mechanism (whether such liabilities
are in the form of excise taxes assessed by the IRS, penalties assessed by the
Department of Labor, restitutions to such a plan or trust or other funding
mechanism or to a participant or beneficiary of such plan, trust or other
funding mechanism, or otherwise) shall be treated as liabilities or judgments or
fines under this Section  7.6, unless such liabilities arise as a result of
(i) the act or omission of the Indemnitee material to the matter giving rise to
the proceeding which was committed in bad faith or was the result of active and
deliberate dishonesty; (ii) any transaction for which such Indemnitee received
an improper personal benefit (in money, property or services) in violation or
breach of any provision of this Agreement; or (iii) in the case of a criminal
proceeding, an unlawful act or omission by the Indemnitee for which the
Indemnitee had reasonable cause to believe was unlawful.
 
7.6.6 In no event may an Indemnitee subject any of the Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
 
7.6.7 An Indemnitee shall not be denied indemnification in whole or in part
under this Section  7.6 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.
 
7.6.8 The provisions of this Section  7.6 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.  Any
amendment, modification or repeal of this Section  7.6 or any provision hereof
shall be prospective only and shall not in any way affect the obligations of the
Partnership or the limitations on the Partnership’s liability to any Indemnitee
under this Section  7.6 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.
 
 
47

--------------------------------------------------------------------------------


 
7.6.9 It is the intent of the Partners that any amounts paid by the Partnership
to the General Partner pursuant to this Section 7.6 that are not treated for
federal income tax purposes as repayments of advances made by the General
Partner on behalf of the Partnership shall be treated as “guaranteed payments”
within the meaning of Code Section 707(c).
 
7.7 Liability of the General Partner.
 
7.7.1 Notwithstanding anything to the contrary set forth in this Agreement,
neither the General Partner nor any of its directors or officers shall be liable
or accountable in damages or otherwise to the Partnership, any Partners or any
Assignees for losses sustained, liabilities incurred or benefits not derived as
a result of errors in judgment or mistakes of fact or law or of any act or
omission if the General Partner or such director or officer acted in good faith.
 
7.7.2 The General Partner is under no obligation to give priority to the
separate interests of the Limited Partners or the General Partner’s shareholders
(including the tax consequences to Limited Partners, Assignees or the General
Partner’s shareholders) in deciding whether to cause the Partnership to take(or
decline to take) any actions.
 
7.7.3 Subject to its obligations and duties as General Partner set forth in
Section  7.1.1 hereof, the General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its employees or agents (subject to
the supervision and control of the General Partner).  The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.
 
7.7.4 To the extent that, at law or in equity, the General Partner has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or the Limited Partners, the General Partner shall not be liable to the
Partnership or to any other Partner for its good faith reliance on the
provisions of this Agreement.  The provisions of this Agreement, to the extent
that they restrict the duties and liabilities of the General Partner otherwise
existing at law or in equity, shall serve to replace such other duties and
liabilities of such General Partner.
 
7.7.5 Notwithstanding anything herein to the contrary, except for fraud, willful
misconduct or gross negligence, or pursuant to any express indemnities given to
the Partnership by any Partner pursuant to any other written instrument, no
Partner shall have any personal liability whatsoever, to the Partnership or to
the other Partner(s), for the debts or liabilities of the Partnership or the
Partnership’s obligations hereunder, and the full recourse of the other
Partner(s) shall be limited to that Partner’s Partnership Interest.  To the
fullest extent permitted by law, no officer, director or shareholder of the
General Partner shall be liable to the Partnership for money damages except for
(i) active and deliberate dishonesty established by a non-appealable final
judgment or (ii) actual receipt of an improper benefit or profit in money,
property or services.  Without limitation of the foregoing, and except for
fraud, willful misconduct or gross negligence, or pursuant to any such express
indemnity, no property or assets of any Partner, other than its interest in the
Partnership, shall be subject to levy, execution or other enforcement procedures
for the satisfaction of any judgment (or other judicial process) in favor of any
other Partner(s) and arising out of, or in connection with, this
Agreement.  This Agreement is executed by the officers of the General Partner
solely as officers of the same and not in their own individual capacities.
 
 
48

--------------------------------------------------------------------------------


 
7.7.6 Any amendment, modification or repeal of this Section  7.7 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s, and its officers’ and directors’,
liability to the Partnership and the Limited Partners under this Section  7.7 as
in effect immediately prior to such amendment, modification or repeal with
respect to claims arising from or relating to matters occurring, in whole or in
part, prior to such amendment, modification or repeal, regardless of when such
claims may arise or be asserted.
 
7.8 Other Matters Concerning the General Partner.
 
7.8.1 The General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document believed by it in good faith to be genuine and to have been signed
or presented by the proper party or parties.
 
7.8.2 The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers, architects, engineers,
environmental consultants and other consultants and advisers selected by it, and
any act taken or omitted to be taken in reliance upon the opinion of such
Persons as to matters that the General Partner reasonably believes to be within
such Person’s professional or expert competence shall be conclusively presumed
to have been done or omitted in good faith.
 
7.8.3 The General Partner shall have the right, in respect of any of its powers
or obligations hereunder, to act through any of its duly authorized officers and
a duly appointed attorney or attorneys-in-fact.  Each such attorney shall, to
the extent provided by the General Partner in the power of attorney, have full
power and authority to do and perform all and every act and duty that is
permitted or required to be done by the General Partner hereunder.
 
7.8.4 Notwithstanding any other provision of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the General Partner to continue
to qualify as a REIT, (ii) for the General Partner otherwise to satisfy the REIT
Requirements, or (iii) to avoid the General Partner incurring any taxes under
Code Section 857 or Code Section 4981, is expressly authorized under this
Agreement and is deemed approved by all of the Limited Partners.
 
 
49

--------------------------------------------------------------------------------


 
7.9 Title to Partnership Assets.  Title to Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity, and no Partner, individually or
collectively with other Partners or Persons, shall have any ownership interest
in such Partnership assets or any portion thereof.  Title to any or all of the
Partnership assets may be held in the name of the Partnership, the General
Partner or one or more nominees, as the General Partner may determine, including
Affiliates of the General Partner.  The General Partner hereby declares and
warrants that any Partnership assets for which legal title is held in the name
of the General Partner or any nominee or Affiliate of the General Partner shall
be held by the General Partner for the use and benefit of the Partnership in
accordance with the provisions of this Agreement.  All Partnership assets shall
be recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.
 
7.10  Reliance by Third Parties.  Notwithstanding anything to the contrary in
this Agreement, any Person dealing with the Partnership shall be entitled to
assume that the General Partner has full power and authority, without the
consent or approval of any other Partner or Person, to encumber, sell or
otherwise use in any manner any and all assets of the Partnership and to enter
into any contracts on behalf of the Partnership, and take any and all actions on
behalf of the Partnership, and such Person shall be entitled to deal with the
General Partner as if it were the Partnership’s sole party in interest, both
legally and beneficially.  Each Limited Partner hereby waives any and all
defenses or other remedies that may be available against such Person to contest,
negate or disaffirm any action of the General Partner in connection with any
such dealing.  In no event shall any Person dealing with the General Partner or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with or to inquire into the necessity or expediency of any
act or action of the General Partner or its representatives.  Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying in good faith thereon or claiming
thereunder that (i) at the time of the execution and delivery of such
certificate, document or instrument, this Agreement was in full force and
effect, (ii) the Person executing and delivering such certificate, document or
instrument was duly authorized and empowered to do so for and on behalf of the
Partnership and (iii) such certificate, document or instrument was duly executed
and delivered in accordance with the terms and provisions of this Agreement and
is binding upon the Partnership.
 
8. RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS.
 
8.1 Limitation of Liability.  The Limited Partners shall have no liability under
this Agreement (other than for breach thereof) except as expressly provided in
Section  10.4 or under the Act.
 
8.2 Management of Business.  No Limited Partner or Assignee (other than the
General Partner, any of its Affiliates or any officer, director, member,
employee, partner, agent or representative of the General Partner, the
Partnership or any of their Affiliates, in their capacity as such) shall have
any right to take part in the operations, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership.  The transaction of any such business by the General Partner, any
of its Affiliates or any officer, director, member, employee, partner, agent or
representative of the General Partner, the Partnership or any of their
Affiliates, in their capacity as such, shall not affect, impair or eliminate the
limitations on the liability of the Limited Partners or Assignees under this
Agreement.
 
50

--------------------------------------------------------------------------------


8.3 Outside Activities of Limited Partners.  Subject to any agreements entered
into pursuant to Section  7.5.5 hereof and any other agreements entered into by
a Limited Partner or its Affiliates with the General Partner, the Partnership or
a Subsidiary (including any employment agreement), any Limited Partner and any
Assignee, officer, director, employee, agent, trustee, Affiliate, member or
shareholder of any Limited Partner shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
Partnership, including business interests and activities that are in direct or
indirect competition with the Partnership or that are enhanced by the activities
of the Partnership.  Neither the Partnership nor any Partner shall have any
rights by virtue of this Agreement in any business ventures of any Limited
Partner or Assignee.  Subject to such agreements, none of the Limited Partners
nor any other Person shall have any rights by virtue of this Agreement or the
partnership relationship established hereby in any business ventures of any
other Person (other than the General Partner, to the extent expressly provided
herein), and such Person shall have no obligation pursuant to this Agreement,
subject to Section  7.5.5 hereof and any other agreements entered into by a
Limited Partner or its Affiliates with the General Partner, the Partnership or a
Subsidiary, to offer any interest in any such business ventures to the
Partnership, any Limited Partner or any such other Person, even if such
opportunity is of a character that, if presented to the Partnership, any Limited
Partner or such other Person, could be taken by such Person.
 
8.4 No Return of Capital.  Without limitation of the rights of Redemption set
forth in Section  8.5 hereof, no Limited Partner shall be entitled to the
withdrawal or return of its Capital Contribution, except upon termination of the
Partnership as provided herein.  Except to the extent provided in Section 4 or
Section  6 hereof, as otherwise expressly provided in this Agreement or in
connection with any class of Partnership Units issued pursuant to Section 4.4,
no Limited Partner or Assignee shall have priority over any other Limited
Partner or Assignee either as to the return of Capital Contributions or as to
profits, losses or distributions.
 
8.5 Redemption Rights of Qualifying Parties.
 
8.5.1 On the fifth anniversary of the issuance of the Class A Convertible
Preferred Units (but not prior to nor following such date (provided that a
Notice of Redemption may be delivered prior to such fifth anniversary)), if a
Qualified Public Offering has been consummated on or at any time prior to such
fifth anniversary, subject to Section 11.6.3, a Qualifying Party, but no other
Limited Partner or Assignee, shall have the right (subject to the terms and
conditions set forth herein) to require the Partnership to redeem (a
“Redemption”) all or a portion of the Class A Convertible Preferred Units held
by such Qualifying Party (such Class A Convertible Preferred Units being
hereafter referred to as “Tendered Units”) in exchange for a number of perpetual
preferred units, each with a market distribution rate and with a liquidation
preference equal to the Class A Convertible Preferred Unit Liquidation
Preference Amount, equal to the sum of (A) the number of Tendered Units plus
(B) a number equal to the quotient, rounded to the nearest whole number, of the
aggregate amount of accrued and unpaid distributions on the Tendered Units,
divided by the Class A Convertible Preferred Unit Liquidation Preference Amount.
 
51

--------------------------------------------------------------------------------


8.5.2 Subject to Section  11.6.3 and to any applicable restrictions set forth in
any agreement, including a contribution agreement, between a Partner and the
Partnership relating to any Contributed Interest or Contributed Property, a
Qualifying Party, but no other Limited Partner or Assignee, shall have the right
(subject to the terms and conditions set forth herein) to require the
Partnership to redeem (also a “Redemption”) all or a portion of the Class A
Common Units held by such Qualifying Party (such Class A Common Units also being
hereafter referred to as “Tendered Units”) in exchange for any of the following,
selected by majority vote of the Independent Directors in their sole discretion,
payable on the Specified Redemption Date:  (A) the REIT Consideration, in
accordance with Section 8.5.6, or (B) the Redemption Cash Amount.  For purposes
of this Section  8.5.2, “Redemption Cash Amount” means an amount in cash equal
to the product of (y) the Value of a Common Share, multiplied by (z) such
Tendering Party’s Common Shares Amount, all determined as of the date of receipt
by the General Partner of such Tendering Party’s Notice of Redemption or, if
such date is not a Business Day, the immediately preceding Business Day.
 
8.5.3 Subject to Section  11.6.3 and to any applicable restrictions set forth in
any agreement, including a contribution agreement, between a Partner and the
Partnership relating to any Contributed Interest or Contributed Property, a
Qualifying Party, but no other Limited Partner or Assignee, shall have the right
(subject to the terms and conditions set forth herein) to require the
Partnership to redeem (also a “Redemption”) all or a portion of the Class B
Common Units held by such Qualifying Party (such Class B Common Units also being
hereafter referred to as “Tendered Units”) in exchange for any of the following,
selected by majority vote of the Independent Directors in their sole discretion,
payable on the Specified Redemption Date:  (A) the REIT Consideration, in
accordance with Section 8.5.6, or (B) an equal number of Class C Common Units.
 
8.5.4 Any Redemption shall be exercised pursuant to a Notice of Redemption
delivered to the General Partner by such Qualifying Party (the “Tendering
Party”) when exercising the Redemption right, which Notice of Redemption may be
revoked by the Tendering Party at any time prior to the Specified Redemption
Date. The Partnership’s obligation to effect a Redemption, however, shall not
arise or be binding against the Partnership before the Business Day following
the Cut-Off Date and, with respect to any Class B Common Unit, such Class B
Common Unit’s Class A Preferred Transition Unlock Date. Regardless of the
binding or non-binding nature of a pending Redemption, a Tendering Party shall
have no right to receive distributions with respect to any Tendered Units (other
than, with respect to Class A Common Units, the Redemption Cash Amount) paid
after delivery of the Notice of Redemption, whether or not the Partnership
Record Date for such distribution precedes or coincides with such delivery of
the Notice of Redemption. In the event of a Redemption of Class A Common Units
for the Redemption Cash Amount, the Redemption Cash Amount shall be delivered as
a certified check payable to the Tendering Party or, if so determined by
majority vote of the Independent Directors in their sole and absolute
discretion, in immediately available funds.
 
52

--------------------------------------------------------------------------------


8.5.5 Notwithstanding anything to the contrary contained herein, no Qualifying
Party shall have the right of Redemption for any Class B Common Unit prior to
such Class B Common Unit’s Class A Preferred Transition Unlock Date, if
applicable, and any purported exercise of rights of Redemption shall be void and
invalid with respect to the Class B Common Units for which the Class A Preferred
Transition Unlock Date has not occurred.
 
8.5.6 Notwithstanding anything to the contrary contained herein, with respect to
any proposed Redemption under Section 8.5.2 or 8.5.3 above (but, for the
avoidance of doubt, not with respect to any proposed Redemption under
Section 8.5.1 above), on or before the close of business on the Cut-Off Date,
the General Partner may, by majority vote of the Independent Directors in their
sole and absolute discretion but subject to the Ownership Limit and the transfer
restrictions and other limitations of the Articles of Incorporation, elect to
acquire, up to 100% of the Tendered Units from the Tendering Party (the
percentage elected to be acquired by the General Partner being referred to as
the “Applicable Percentage”) in exchange for the REIT Consideration. It shall be
a condition to the General Partner’s ability to deliver the REIT Consideration
that any such consideration shall consist of Common Shares which shall, upon
issuance, be duly authorized, validly issued, fully paid and nonassessable. In
making such election, the General Partner shall act in a fair, equitable and
reasonable manner that neither prefers one group or class of Qualifying Parties
over another nor discriminates against a group or class of Qualifying Parties.
If the General Partner, by majority vote of the Independent Directors, so
elects, on the Specified Redemption Date the Tendering Party shall sell the
Applicable Percentage of the Tendered Units to the General Partner in exchange
for the REIT Consideration. The Tendering Party shall submit (i) such
information, certification or affidavit as the General Partner may reasonably
require in connection with the application of the Ownership Limit and any other
restrictions and limitations imposed by the Articles of Incorporation on such
acquisition and (ii) such written representations, investment letters, legal
opinions or other instruments necessary in the view of the General Partner to
effect compliance with the Securities Act and the application of the Code. In
the event of a purchase of any Tendered Units by the General Partner pursuant to
this Section 8.5.6, the Tendering Party shall no longer have the right to cause
the Partnership to effect a Redemption of such Tendered Units, and, upon notice
to the Tendering Party by the General Partner given on or before the close of
business on the Cut-Off Date, that the General Partner has elected to acquire
some or all of the Tendered Units pursuant to this Section 8.5.6, the
Partnership shall have no obligation to effect a Redemption of the Tendered
Units as to which the notice by the General Partner relates. The REIT
Consideration shall be delivered by the General Partner as duly authorized,
validly issued, fully paid and non-assessable Common Shares and, if applicable,
Rights, free of any pledge, lien, encumbrance or restriction, other than the
Ownership Limit and other restrictions provided in the Articles of
Incorporation, the Bylaws of the General Partner, the Securities Act and
relevant state securities or “blue sky” laws. Neither any Tendering Party whose
Tendered Units are acquired by the General Partner pursuant to this
Section 8.5.6, any Partner nor any other interested Person shall have any right
to require or cause the General Partner to register, qualify or list any Common
Shares owned or held by such Person, whether or not such Common Shares are
issued pursuant to this Section 8.5.6, with the SEC, with any state securities
commissioner, department or agency, under the Securities Act or the Exchange Act
or
 
53

--------------------------------------------------------------------------------


 
with any stock exchange; provided, however, that this limitation shall not be in
derogation of any registration or similar rights granted pursuant to any other
written agreement between the General Partner and any such Person.
Notwithstanding any delay in such delivery, the Tendering Party shall be deemed
the owner of such Common Shares and Rights for all purposes, including rights to
vote or consent, receive dividends, and exercise rights, as of the Specified
Redemption Date. Common Shares issued upon an acquisition of the Tendered Units
by the General Partner pursuant to this Section 8.5.6 may contain such legends
regarding restrictions under the Securities Act and applicable state securities
laws as the General Partner determines to be necessary or advisable in order to
ensure compliance with such laws.
 
8.5.7 Notwithstanding the provisions of Section 8.5.6 hereof, no Tendering Party
shall have any rights under this Agreement that would otherwise be prohibited
under the Articles of Incorporation with respect to the Ownership Limit.  To the
extent that any attempted Redemption or acquisition of the Tendered Units by the
General Partner pursuant to Section 8.5.6 hereof would be in violation of this
Section 8.5.7, it shall, to the fullest extent permitted by law, be null and
void ab initio, and the Tendering Party shall not acquire any rights or economic
interests in Common Shares otherwise issuable by the General Partner under
Section 8.5.6 hereof.  Notwithstanding the provisions of Section 8.5.6 hereof,
the General Partner shall not, under any circumstances, elect to acquire
Tendered Units in exchange for the REIT Consideration if such acquisition would
be prohibited under the Articles of Incorporation.  Notwithstanding anything to
the contrary contained herein, in no event shall the General Partner be
obligated to deliver cash in respect of any Redemption pursuant to Section 8.5.2
unless the General Partner so elects by a majority vote of the Independent
Directors in their sole discretion.
 
8.5.8 Notwithstanding anything herein to the contrary (but subject to Section 
8.5.7 hereof), with respect to any Redemption (or any tender of Partnership
Units for Redemption if the Tendered Units are acquired by the General Partner
pursuant to Section 8.5.6 hereof) pursuant to this Section  8.5:
 
(a)  
All Partnership Units acquired by the General Partner pursuant to Section 8.5.6
hereof may, at the election of the General Partner, be converted into and deemed
to be a General Partner Interest comprised of the same number of Common Units.

 
(b)  
Subject to the Ownership Limit, no Tendering Party may effect a Redemption for
less than five hundred (500) Common Units or, if such Tendering Party holds (as
a Limited Partner or, economically, as an Assignee) less than five hundred
(500) Common Units, all of the Common Units held by such Tendering Party.

 
(c)  
Each Tendering Party (a) may effect a Redemption only once in each fiscal
quarter of a twelve-month period, unless otherwise permitted by a majority vote
of the Independent Directors, in their sole and absolute discretion and (b) may
not effect a Redemption during the period after the Partnership Record Date with
respect to a distribution and before the record date established by the General
Partner for a distribution to its shareholders of some or all of its portion of
such Partnership distribution.

 
 
54

--------------------------------------------------------------------------------


 
(d)  
The consummation of such Redemption (or an acquisition of Tendered Units by the
General Partner pursuant to Section 8.5.6 hereof, as the case may be) shall be
subject to the expiration or termination of the applicable waiting period, if
any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

 
(e)  
The Tendering Party shall continue to own all Partnership Units subject to any
Redemption, and be treated as a Limited Partner or Holder, as applicable, with
respect to such Partnership Units for all purposes of this Agreement, until such
Partnership Units are redeemed or acquired by the General Partner on the
Specified Redemption Date in accordance with the applicable provisions of this
Section 8.5.  Until a Specified Redemption Date upon which there occurs an
acquisition of the Tendered Units by the General Partner pursuant to
Section 8.5.6 hereof, the Tendering Party shall have no rights as a shareholder
of the General Partner with respect to the Common Shares issuable in connection
with such acquisition.

 
(f)  
All Tendered Units shall be delivered to the General Partner free and clear of
all liens, claims and encumbrances whatsoever and should any such liens, claims
and/or encumbrances exist or arise with respect to such Tendered Units, the
General Partner shall be under no obligation to acquire or redeem the
same.  Each Limited Partner further agrees that, in the event any state or local
property transfer tax is payable as a result of the transfer of its Tendered
Units to the General Partner (or its designee), such Limited Partner shall
assume and pay such transfer tax.

 
8.5.9 In connection with an exercise of Redemption rights pursuant to this
Section  8.5, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:
 
(a)  
A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of Common Shares by (i) such Tendering
Party and (ii) any Related Party and (b) representing that, after giving effect
to the Redemption or an acquisition of the Tendered Units by the General Partner
pursuant to Section 8.5.6 hereof, neither the Tendering Party nor any Related
Party will own Common Shares in excess of the Ownership Limit;

 
(b)  
A written representation that neither the Tendering Party nor any Related Party
has any intention to acquire any additional Common Shares prior to the closing
of the Redemption or an acquisition of the Tendered Units by a REIT Partner
pursuant to Section 8.5.6 hereof on the Specified Redemption Date; and

 
 
55

--------------------------------------------------------------------------------


 
(c)  
An undertaking to certify, at and as a condition to the closing of (i) the
Redemption or (ii) the acquisition of the Tendered Units by the General Partner
pursuant to Section 8.5.6 hereof on the Specified Redemption Date, that either
(a) the actual and constructive ownership of Common Shares by the Tendering
Party and any Related Party remain unchanged from that disclosed in the
affidavit required by Section 8.5.9(a) or (b) after giving effect to the
Redemption or an acquisition of the Tendered Units by the General Partner
pursuant to Section 8.5.6 hereof, neither the Tendering Party nor any Related
Party shall own Common Shares in violation of the Ownership Limit.

 
8.5.10 Partnership Right to Call Limited Partner Interests.  Notwithstanding any
other provision of this Agreement, (x) on and after the date on which the
aggregate economic interests of the Limited Partners in the assets of the
Partnership are less than one percent (1%), or (y) at any time from and after
the date hereof that the Partnership determines, in its sole and absolute
discretion, that it is reasonably necessary for the General Partner to maintain
or restore its status as a REIT or to satisfy the REIT Requirements that the
Partnership redeem all or a portion of the Class A Convertible Preferred Units
held by any Limited Partner, then, at either such time, the Partnership shall
have the right, but not the obligation, from time to time and at any such time
to redeem any and all outstanding Limited Partner Interests by treating any
Limited Partner as a Tendering Party who has delivered a Notice of Redemption
pursuant to Section  8.5 hereof for the amount of Common Units to be specified
by the General Partner, in its sole and absolute discretion, by notice to such
Limited Partner that the Partnership has elected to exercise its rights under
this Section 8.5.10.  Such notice given by the General Partner to a Limited
Partner pursuant to this Section 8.5.10 shall be treated as if it were a Notice
of Redemption delivered to the General Partner by such Limited Partner.  For
purposes of this Section 8.5.10, (a) any Limited Partner (whether or not
otherwise a Qualifying Party) may, in the General Partner’s sole and absolute
discretion, be treated as a Qualifying Party that is a Tendering Party and
(b) the provisions of Sections 8.5.8(b), and 8.5.8(c) hereof shall not apply,
but the remainder of Section  8.5 hereof shall apply, mutatis mutandis.
 
8.6 Mergers.  The General Partner shall not permit the Partnership to be a party
to any consolidation, merger, combination or other transaction pursuant to which
the Common Units are converted or changed into or exchanged for partnership
interests and/or other securities of another operating partnership in an UPREIT
or similar structure, in each case without the affirmative vote of both (i) the
holders of at least a majority of the Percentage Interests excluding the General
Partner’s Interest, voting together as a single class, and (ii) the holders of
at least a majority of the Class A Convertible Preferred Units, unless upon
consummation of any such consolidation, merger, combination or other
transaction, the holders of Common Units shall receive shares of stock or
beneficial interest or other equity securities of the parent REIT of such
operating partnership with preferences, rights and privileges not materially
inferior to the preferences, rights and privileges of Common Shares.  This
Section  8.6 shall not be amended or modified without the prior consent of the
both (i) holders of at least a majority of the Percentage Interests excluding
the General Partner’s Interest, and (ii) the holders of at least a majority of
the Class A Convertible Preferred Units.
 
 
56

--------------------------------------------------------------------------------


 
9. BOOKS, RECORDS, ACCOUNTING AND REPORTS.
 
9.1 Records and Accounting.
 
9.1.1 The General Partner shall keep or cause to be kept at the principal office
of the Partnership those records and documents required to be maintained by the
Act and other books and records deemed by the General Partner to be appropriate
with respect to the Partnership’s business, including all books and records
necessary to provide to the Limited Partners any information, lists and copies
of documents required to be provided pursuant to Section  9.3 hereof.  Any
records maintained by or on behalf of the Partnership in the regular course of
its business may be kept on, or be in the form for, magnetic tape, photographs,
micrographics or any other information storage device, provided that the records
so maintained are convertible into clearly legible written form within a
reasonable period of time.
 
9.1.2 The books of the Partnership shall be maintained, for financial and tax
reporting purposes, on an accrual basis in accordance with United States
generally accepted accounting principles, or on such other basis as the General
Partner determines to be necessary or appropriate.  The Partnership and the
General Partner may operate with integrated or consolidated accounting records,
operations and principles.
 
9.2 Fiscal Year.  The Fiscal Year of the Partnership shall be the calendar year
unless otherwise determined by the General Partner.
 
9.3 Reports.
 
9.3.1 As soon as practicable, but in no event later than one hundred twenty
(120) days after the close of each Fiscal Year, the General Partner shall cause
to be mailed to each Limited Partner of record as of the close of the Fiscal
Year an annual report containing financial statements of the Partnership, or of
the General Partner if such statements are prepared on a consolidated basis with
the General Partner, for such Fiscal Year, presented in accordance with
generally accepted accounting principles, such statements to be audited by a
nationally recognized firm of independent public accountants selected by the
General Partner.
 
9.3.2 As soon as practicable, but in no event later than one hundred five
(105) days after the close of each calendar quarter (except the last calendar
quarter of each year), the General Partner shall cause to be mailed to each
Limited Partner of record as of the last day of the calendar quarter a report
containing unaudited financial statements of the Partnership, or of the General
Partner if such statements are prepared solely on a consolidated basis with the
General Partner, and such other information as may be required by applicable law
or regulation or as the General Partner determines to be appropriate.
 
10. TAX MATTERS.
 
10.1 Preparation of Tax Returns.  The General Partner shall arrange for the
preparation and timely filing of all returns with respect to Partnership income,
gains, deductions, losses and other items required of the Partnership for
federal and state income tax purposes and shall use commercially reasonable
efforts to furnish, within ninety (90) days of the close of each taxable year,
the tax information reasonably required by Limited Partners for federal and
 
57

--------------------------------------------------------------------------------


 
state income tax reporting purposes.  The Limited Partners shall promptly
provide the General Partner with such information relating to the Contributed
Properties, including tax basis and other relevant information, as may be
reasonably requested by the General Partner from time to time for the purpose of
complying with this Section  10.1.
 
10.2 Tax Elections.  Except as otherwise provided herein, the General Partner
shall, in its sole and absolute discretion, determine whether to make or revoke
any available election pursuant to the Code, including, but not limited to, the
election under Code Section 754.
 
10.3 Tax Matters Partner.
 
10.3.1 The General Partner shall be the “tax matters partner” of the Partnership
for federal income tax purposes.  The tax matters partner shall receive no
compensation for its services.  All third-party costs and expenses incurred by
the tax matters partner in performing its duties as such (including legal and
accounting fees and expenses) shall be borne by the Partnership in addition to
any reimbursement pursuant to Section  7.3 hereof.  Nothing herein shall be
construed to restrict the Partnership from engaging an accounting firm or other
advisors to assist the tax matters partner in discharging its duties hereunder,
so long as the compensation paid by the Partnership for such services is
reasonable.
 
10.3.2 The tax matters partner is authorized, but not required:
 
(a)  
to enter into any settlement with the IRS with respect to any administrative or
judicial proceedings for the adjustment of Partnership items required to be
taken into account by a Partner for income tax purposes(such administrative
proceedings being referred to as a “tax audit” and such judicial proceedings
being referred to as “judicial review”), and in the settlement agreement the tax
matters partner may expressly state that such agreement shall bind all Partners,
except that such settlement agreement shall not bind any Partner (i) who (within
the time prescribed pursuant to the Code and Regulations) files a statement with
the IRS providing that the tax matters partner shall not have the authority to
enter into a settlement agreement on behalf of such Partner or (ii) who is a
“notice partner” (as defined in Code Section 6231) or a member of a “notice
group” (as defined in Code Section 6223(b)(2));

 
(b)  
in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “final adjustment”) is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the United States Tax Court or the United States
Claims Court, or the filing of a complaint for refund with the District Court of
the United States for the district in which the Partnership’s principal place of
business is located;

 
 
58

--------------------------------------------------------------------------------


 
(c)  
to intervene in any action brought by any other Partner for judicial review of a
final adjustment;

 
(d)  
to file a request for an administrative adjustment with the IRS at any time and,
if any part of such request is not allowed by the IRS, to file an appropriate
pleading (petition or complaint) for judicial review with respect to such
request;

 
(e)  
to enter into an agreement with the IRS to extend the period for assessing any
tax that is attributable to any item required to be taken into account by a
Partner for tax purposes, or an item affected by such item; and

 
(f)  
to take any other action on behalf of the Partners in connection with any tax
audit or judicial review proceeding to the extent permitted by applicable law or
regulations.

 
The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section  7.6 hereof shall be fully applicable to the tax matters partner in
its capacity as such.
 
10.4 Withholding.  The Partnership shall be authorized to withhold from or pay
on behalf of or with respect to any Unitholder, any amount of federal, state,
local or foreign taxes that the General Partner determines that the Partnership
is required to withhold or pay with respect to any amount distributable or
allocable to such Unitholder pursuant to this Agreement, including any taxes
required to be withheld or paid by the Partnership pursuant to Section 1441,
1442, 1445 or 1446 of the Code.  Any amount paid on behalf of or with respect to
a Unitholder shall constitute a loan by the Partnership to such Unitholder,
which loan shall be repaid by such Unitholder within fifteen (15) days after
notice from the General Partner that such payment must be made unless (i) the
Partnership withholds such payment from a distribution that would otherwise be
made to the Unitholder or (ii) the General Partner determines, in its sole and
absolute discretion, that such payment may be satisfied out of the available
funds of the Partnership that would, but for such payment, be distributed to the
Unitholder.  Any amounts withheld pursuant to the foregoing clause (i) or
(ii) shall be treated as having been distributed to such Unitholder.  The
Partnership shall have (without the requirement that any party take any further
action) a security interest in such Unitholder’s Partnership Interests to secure
such Unitholder’s obligation to pay to the Partnership any amounts required to
be paid pursuant to this Section  10.4.  In the event that a Unitholder fails to
pay any amounts owed to the Partnership pursuant to this Section  10.4 when due,
the General Partner may, in its sole and absolute discretion, elect to make the
payment to the Partnership on behalf of such defaulting Unitholder, and in such
event shall be deemed to have loaned such amount to such defaulting Unitholder
and shall succeed to all rights and remedies of the Partnership as against such
defaulting Unitholder (including the right to receive distributions).  Any
amounts payable by a Unitholder hereunder shall bear interest at the prime rate
at large United States money center commercial banks, as published from time to
time in The Wall Street Journal, plus four (4) percentage points (but not higher
than the
 
59

--------------------------------------------------------------------------------


 
maximum lawful rate) from the date such amount is due (i.e., fifteen (15) days
after demand) until such amount is paid in full.  Each Unitholder shall take
such actions as the General Partner shall request in order to perfect or enforce
the security interest created hereunder.
 
10.5 Organizational Expenses.  The Partnership shall elect to deduct expenses,
if any, incurred by it in organizing the Partnership ratably over the period
provided in Section 709 of the Code unless the General Partner reasonably
determines that such election is not in the best interest of the Partners.
 
11. TRANSFERS AND WITHDRAWALS.
 
11.1 Transfer.
 
11.1.1 No part of the Partnership Interest of any Partner shall be subject to
the claims of any creditor, to any spouse for alimony or support, or to legal
process, and may not be voluntarily or involuntarily alienated or encumbered
except as may be specifically permitted in this Agreement.
 
11.1.2 No Partnership Interest shall be Transferred, in whole or in part, except
in accordance with the terms and conditions set forth in this Section  11.  Any
Transfer or purported Transfer of a Partnership Interest not made in accordance
with this Section  11 shall be null and void ab initio.
 
11.1.3 No Transfer of any Partnership Interest may be made to a lender to the
Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability, without the consent of the General
Partner in its sole and absolute discretion; provided that as a condition to
such consent, the lender will be required to enter into an arrangement with the
Partnership and the General Partner to redeem or exchange for the REIT
Consideration any Partnership Units in which a security interest is held by such
lender concurrently with such time as such lender would be deemed to be a
partner in the Partnership for purposes of allocating liabilities to such lender
under Section 752 of the Code.
 
11.2 Transfer of General Partner’s Partnership Interest.
 
11.2.1 The General Partner may not Transfer any of its General Partner Interest
or withdraw from the Partnership except as provided in this Section  11.2.
 
11.2.2 Except as set forth in Section  11.2.2 and Section  11.2.3 below, the
General Partner shall not withdraw from the Partnership and shall not Transfer
all or any portion of its interest in the Partnership (whether by sale,
disposition, statutory merger or consolidation, liquidation or otherwise)
without the Consent of the Limited Partners, which Consent may be given or
withheld in the sole and absolute discretion of
 
60

--------------------------------------------------------------------------------


 
the Limited Partners.  Upon any Transfer of such a Partnership Interest pursuant
to the Consent of the Limited Partners and otherwise in accordance with the
provisions of this Section  11.2.2, the transferee shall become a successor
General Partner for all purposes herein, and shall be vested with the powers and
rights of the transferor General Partner, and shall be liable for all
obligations and responsible for all duties of the General Partner, once such
transferee has executed such instruments as may be necessary to effectuate such
admission and to confirm the agreement of such transferee to be bound by all the
terms and provisions of this Agreement with respect to the Partnership Interest
so acquired.  It is a condition to any Transfer otherwise permitted hereunder
that the transferee assumes, by operation of law or express agreement, all of
the obligations of the transferor General Partner under this Agreement with
respect to such Transferred Partnership Interest, and such Transfer shall
relieve the transferor General Partner of its obligations under this Agreement
without the Consent of the Limited Partners.  In the event that the General
Partner withdraws from the Partnership, in violation of this Agreement or
otherwise, or otherwise dissolves or terminates, or upon the bankruptcy of the
General Partner, a Majority of the Limited Partners may elect to continue the
Partnership business by selecting a successor General Partner in accordance with
the Act.
 
11.2.3 Notwithstanding the other provisions of this Section  11 (other than
Section  11.6.3 hereof), the Partnership Interests of the General Partner may be
Transferred, in whole or in part, at any time or from time to time, to any
Person that is, at the time of such Transfer, a Qualified REIT Subsidiary.  Any
transferee of the entire General Partner Interest pursuant to this Section 
11.2.3 shall automatically become, without further action or Consent of any
Limited Partners, the sole general partner of the Partnership, subject to all
the rights, privileges, duties and obligations under this Agreement and the Act
relating to a general partner.  Upon any Transfer permitted by this Section 
11.2.3, the transferor Partner shall be relieved of all its obligations under
this Agreement.  The provisions of Section  11.2.2 (other than the last sentence
thereof), 11.3, 11.4.1 and 11.5 hereof shall not apply to any Transfer permitted
by this Section  11.2.3.
 
11.2.4 Notwithstanding Section  11.2.2, the General Partner may merge with
another entity if immediately after such merger substantially all of the assets
of the surviving entity, other than the General Partner Interest held by the
General Partner, are contributed to the Partnership as a Capital Contribution in
exchange for Partnership Units.
 
11.3 Transfer of Limited Partners’ Partnership Interests.
 
11.3.1 General.  No Limited Partner shall Transfer all or any portion of its
Partnership Interest to any transferee without the consent of the General
Partner, which consent may be withheld in its sole and absolute
discretion, provided, however, that subject to Section  11.3.4 and Section 
11.6.3 hereof, any Limited Partner that is an individual may Transfer all or any
portion of his Partnership Interest to any of his Family Members without the
consent of the General Partner, provided, further, that the General Partner has
the right not to admit such transferee as a Substituted Limited Partner in the
Partnership.
 
11.3.2 Conditions to Transfer Consent.  Without limiting the generality of
Section  11.3.1 hereof, it is expressly understood and agreed that the General
Partner will not consent to any Transfer of all or any portion of any
Partnership Interest pursuant to Section  11.3.1 above unless such Transfer
meets each of the following conditions:
 
61

--------------------------------------------------------------------------------


 
(a)  
Qualified Transferee.  Such Transfer is made only to a single Qualified
Transferee; provided, however, that, for such purposes, all Qualified
Transferees that are Affiliates, or that comprise investment accounts or funds
managed by a single Qualified Transferee and its Affiliates, shall be considered
together to be a single Qualified Transferee.

 
(b)  
Assumption of Obligations.  The transferee in such Transfer assumes by operation
of law or express agreement all of the obligations of the transferor Limited
Partner under this Agreement with respect to such Transferred Partnership
Interest; provided, that no such Transfer (unless made pursuant to a statutory
merger or consolidation wherein all obligations and liabilities of the
transferor Partner are assumed by a successor corporation by operation of law)
shall relieve the transferor Partner of its obligations under this Agreement
without the approval of the General Partner, in its sole and absolute
discretion.  Notwithstanding the foregoing, any transferee of any Transferred
Partnership Interest shall be subject to any and all Ownership Limits that may
limit or restrict such transferee’s ability to exercise its Redemption rights,
including the Ownership Limit.  Any transferee, whether or not admitted as a
Substituted Limited Partner, shall take subject to the obligations of the
transferor hereunder.  Unless admitted as a Substituted Limited Partner, no
transferee, whether by a voluntary Transfer, by operation of law or otherwise,
shall have any rights hereunder, other than the rights of an Assignee as
provided in Section  11.5 hereof.

 
(c)  
Effective Date.  Such Transfer is to be effective as of the first day of a
fiscal quarter of the Partnership.

 
11.3.3 Incapacity.  If a Limited Partner is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator or receiver of such
Limited Partner’s estate shall have all the rights of a Limited Partner, but not
more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate, and such power as the Incapacitated Limited
Partner possessed to Transfer all or any part of its interest in the
Partnership.  The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.
 
11.3.4 No Adverse Tax Consequences.  No Transfer by a Limited Partner of its
Partnership Interests may be made to or by any person if in the opinion of the
General Partner, (i) the Transfer would result in the Partnership being treated
as an association taxable as a corporation or would result in a termination of
the Partnership under Code Section 708, (ii) such Transfer would be effectuated
through an “established securities market” or a “secondary market (or the
substantial equivalent thereof)” within the meaning of Code Section 7704, or
(iii) such Transfer would require registration under the Securities Act or would
otherwise violate any federal or state securities laws or regulations applicable
to the Partnership or the Partnership Interests Transferred.  The General
Partner shall have the right to receive an opinion of counsel reasonably
satisfactory to it, at the cost of the Limited Partner desiring to effectuate
such transfer, to the effect that the proposed Transfer satisfies the
requirements of the first sentence of this Section  11.3.4.
 
62

--------------------------------------------------------------------------------


11.4 Substituted Limited Partners.
 
11.4.1 A transferee of the interest of a Limited Partner pursuant to a Transfer
consented to by the General Partner (or for which no consent is required)
pursuant to Section  11.3 may be admitted as a Substituted Limited Partner only
with the consent of the General Partner, which consent may be given or withheld
by the General Partner in its sole and absolute discretion.  The failure or
refusal by the General Partner to permit a transferee of any such interests to
become a Substituted Limited Partner shall not give rise to any cause of action
against the Partnership or the General Partner.  Subject to the foregoing, an
Assignee shall not be admitted as a Substituted Limited Partner until and unless
it furnishes to the General Partner (i) an instrument of joinder to this
Agreement executed by such Assignee and (ii) such other documents and
instruments as may be required or advisable, in the sole and absolute discretion
of the General Partner, to effect such Assignee’s admission as a Substituted
Limited Partner.
 
11.4.2 A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Section  11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement.
 
11.4.3 Upon the admission of a Substituted Limited Partner, the General Partner
shall amend its books and records to reflect the name, address and number of
Partnership Units of such Substituted Limited Partner and to eliminate or
adjust, if necessary, the name, address and number of Partnership Units of the
predecessor of such Substituted Limited Partner.
 
11.5 Assignees.  If the General Partner, in its sole and absolute discretion,
does not consent to the admission of any transferee of any Partnership Interest
as a Substituted Limited Partner in connection with a transfer consented to (or
for which no consent is required) by the General Partner pursuant to Section 
11.3.1, such transferee shall be considered an Assignee for purposes of this
Agreement.  An Assignee shall be entitled to all the rights of an assignee of a
limited partnership interest under the Act, and the right to receive
distributions from the Partnership and the share of Income, Loss and other items
of income, gain, loss, deduction and credit of the Partnership attributable to
the Partnership Units assigned to such transferee, and the rights to Transfer
the Partnership Units in accordance with the provisions of this Section  11, but
shall not be deemed to be a holder of Partnership Units for any other purpose
under this Agreement, and shall not be entitled to effect a Consent or vote or
effect a Redemption with respect to such Partnership Units on any matter
presented to the Limited Partners for approval (such right to Consent or vote or
effect a Redemption, to the extent provided in this Agreement or under the Act,
fully remaining with the transferor Limited Partner).  In the event that any
such transferee desires to make a further assignment of any such Partnership
Units, such transferee shall be subject to all the provisions of this Section 
11 to the same extent and in the same manner as any Limited Partner desiring to
make an assignment of Partnership Units.
 
63

--------------------------------------------------------------------------------


11.6 General Provisions.
 
11.6.1 No Limited Partner may withdraw from the Partnership other than as a
result of a permitted Transfer of all of such Limited Partner’s Partnership
Units in accordance with this Section  11, with respect to which the transferee
becomes a Substituted Limited Partner, or pursuant to a redemption (or
acquisition by the General Partner) of all of its Partnership Units pursuant to
a Redemption under Section  8.5 hereof and/or pursuant to terms and conditions
of any Partnership Unit Designation.  Any Limited Partner who shall Transfer all
of its Partnership Units in a Transfer (i) consented to (or for which consent is
not required) by the General Partner pursuant to this Section  11 where such
transferee was admitted as a Substituted Limited Partner, (ii) pursuant to the
exercise of its rights to effect a redemption of all of its Partnership Units
pursuant to a Redemption under Section  8.5 hereof and/or pursuant to any
Partnership Unit Designation or (iii) to the General Partner, whether or not
pursuant to Section 8.5.6 hereof, shall cease to be a Limited Partner.
 
11.6.2 If any Partnership Unit is Transferred in compliance with the provisions
of this Section  11, or is redeemed by the Partnership, or acquired by the
General Partner pursuant to Section 8.5.6 hereof, on any day other than the
first day of a Fiscal Year, then Income, Losses, each item thereof and all other
items of income, gain, loss, deduction and credit attributable to such
Partnership Unit for such Fiscal Year shall be allocated to the transferor
Partner or the Tendering Party, as the case may be, and, in the case of a
Transfer or assignment other than a Redemption, to the transferee Partner, by
taking into account their varying interests during the Fiscal Year in accordance
with Code Section 706(d), using the “interim closing of the books” method or
another permissible method selected by the General Partner.  Solely for purposes
of making such allocations, each of such items for the calendar month in which a
Transfer occurs shall be allocated to the transferee Partner and none of such
items for the calendar month in which a Transfer or a Redemption occurs shall be
allocated to the transferor Partner or the Tendering Party, as the case may be,
if such Transfer occurs on or before the fifteenth (15th) day of the month,
otherwise such items shall be allocated to the transferor (unless such method of
allocation is determined by the General Partner to be improper).  All
distributions pursuant to Section  5.1 attributable to such Partnership Unit
with respect to which the Partnership Record Date is before the date of such
Transfer, assignment or Redemption shall be made to the transferor Partner or
the Tendering Party, as the case may be, and, in the case of a Transfer other
than a Redemption, all distributions pursuant to Section  5.1 thereafter
attributable to such Partnership Unit shall be made to the transferee Partner.
 
11.6.3 In no event may any Transfer of a Partnership Interest by any Partner
(including any Redemption, any acquisition of Partnership Units by the General
Partner or any other acquisition of Partnership Units by the Partnership) be
made (i) to any person or entity who lacks the legal right, power or capacity to
own a Partnership Interest; (ii) in violation of applicable law; (iii) of any
component portion of a Partnership Interest (other than a Partnership Unit),
such as the Capital Account, or rights to distributions, separate and apart from
all other components of a Partnership Interest; (iv) in the event that such
Transfer would
 
64

--------------------------------------------------------------------------------


 
cause the General Partner to cease to comply with the REIT Requirements; (v) if
such Transfer would, in the opinion of counsel to the Partnership or the General
Partner, cause a termination of the Partnership for federal or state income tax
purposes (except as a result of the Redemption (or acquisition by a REIT
Partner) of all Common Units held by all Limited Partners); (vi) if such
Transfer would, in the opinion of legal counsel to the Partnership, cause the
Partnership to cease to be classified as a partnership for federal income tax
purposes (except as a result of the Redemption (or acquisition by a REIT
Partner) of all Common Units held by all Limited Partners); (vii) if such
Transfer would cause the Partnership to become, with respect to any employee
benefit plan subject to Title I of ERISA, a “party-in-interest” (as defined in
ERISA Section 3(14)) or a “disqualified person” (as defined in Code
Section 4975(c)); (viii) if such Transfer would, in the opinion of legal counsel
to the Partnership, cause any portion of the assets of the Partnership to
constitute assets of any employee benefit plan pursuant to Department of Labor
Regulations Section 2510.2-101; (ix) if such Transfer requires the registration
of such Partnership Interest pursuant to any applicable federal or state
securities laws; (x) if such Transfer causes the Partnership to become a
“publicly traded partnership,” as such term is defined in Code 7704(b); or
(xi) if such Transfer subjects the Partnership to regulation under the
Investment Company Act of 1940, the Investment Advisors Act of 1940 or ERISA,
each as amended.
 
12. ADMISSION OF PARTNERS.
 
12.1 Admission of Successor General Partner.  A successor to all of the General
Partner’s General Partner Interest pursuant to Section  11.2 hereof who is
proposed to be admitted as a successor General Partner shall be admitted to the
Partnership as the General Partner, effective immediately upon such
Transfer.  Any such successor shall carry on the business of the Partnership
without dissolution.  In each case, the admission shall be subject to the
successor General Partner executing and delivering to the Partnership an
instrument of joinder to this Agreement and such other documents or instruments
as may be required to effect the admission.
 
12.2 Admission of Additional Limited Partners.
 
12.2.1 After the date hereof, a Person (other than an existing Partner) who
makes a Capital Contribution to the Partnership in accordance with this
Agreement shall be admitted to the Partnership as an Additional Limited Partner
only upon furnishing to the General Partner (i) an instrument of joinder to this
Agreement executed by such Person and (ii) such other documents or instruments
as may be required in the sole and absolute discretion of the General Partner in
order to effect such Person’s admission as an Additional Limited Partner.
 
12.2.2 Notwithstanding anything to the contrary in this Section  12.2, no Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner, which consent may be given or withheld in the General Partner’s
sole and absolute discretion.  The admission of any Person as an Additional
Limited Partner shall become effective on the date upon which the name of such
Person is recorded on the books and records of the Partnership, following the
consent of the General Partner to such admission.
 
65

--------------------------------------------------------------------------------


12.2.3 If any Additional Limited Partner is admitted to the Partnership on any
day other than the first day of a Fiscal Year, then Income, Losses, each item
thereof and all other items of income, gain, loss, deduction and credit
allocable among Partners and Assignees for such Fiscal Year shall be allocated
pro rata among such Additional Limited Partner and all other Partners and
Assignees by taking into account their varying interests during the Fiscal Year
in accordance with Code Section 706(d), using the “interim closing of the books”
method or another permissible method selected by the General Partner.  Solely
for purposes of making such allocations, each of such items for the calendar
month in which an admission of any Additional Limited Partner occurs shall be
allocated among all the Partners and Assignees including such Additional Limited
Partner, in accordance with the principles described in Section 
11.6.2 hereof. All distributions pursuant to Section  5.1 (a) with respect to
which the Partnership Record Date is before the date of such admission shall be
made solely to Partners and Assignees other than the Additional Limited Partner,
(b) with respect to which the Partnership Record Date is after the date of such
admission but which relates to the calendar quarter in which such Partner was
admitted shall be prorated (i.e., reduced) to reflect the number of days in such
quarter during which such Partner was a Partner and such prorated amount shall
be paid to such Additional Limited Partner, and (c) thereafter shall be made to
all the Partners and Assignees including such Additional Limited Partner.
 
12.3 Amendment of Agreement and Certificate of Limited Partnership.  For the
admission to the Partnership of any Partner, the General Partner shall take all
steps necessary and appropriate under the Act to amend the records of the
Partnership and, if necessary, to prepare as soon as practical an amendment of
this Agreement and, if required by law, shall prepare and file an amendment to
the Certificate and may for this purpose exercise the power of attorney granted
pursuant to Section  2.4 hereof.
 
13. DISSOLUTION, LIQUIDATION AND TERMINATION.
 
13.1 Dissolution.  The Partnership shall not be dissolved by the admission of
Additional Limited Partners or by the admission of a successor General Partner
in accordance with the terms of this Agreement.  Upon the withdrawal of the
General Partner, any successor General Partner shall continue the business of
the Partnership without dissolution.  However, the Partnership shall dissolve,
and its affairs shall be wound up, upon the first to occur of any of the
following (each a “Liquidating Event”):
 
13.1.1 an event of withdrawal, as defined in the Act (including bankruptcy), of
the sole General Partner unless, within ninety (90) days after the withdrawal, a
Majority of the Limited Partners remaining agree in writing, in their sole and
absolute discretion, to continue the business of the Partnership and to the
appointment, effective as of the date of withdrawal, of a successor General
Partner;
 
66

--------------------------------------------------------------------------------


13.1.2 an election to dissolve the Partnership made by the General Partner in
its sole and absolute discretion, with or without the Consent of the Limited
Partners;
 
13.1.3 entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Act;
 
13.1.4 the consummation of a Terminating Capital Transaction.
 
Notwithstanding any other provision of this Agreement to the contrary, upon the
occurrence of an event that causes the last remaining limited partner in the
Partnership to cease to be a limited partner in the Partnership, to the fullest
extent permitted by law, all of the Partners agree that the personal
representative of such limited partner is hereby authorized to, and shall within
ninety (90) days after the occurrence of the event that terminated the continued
membership of such limited partner in the Partnership, agree in writing (i) to
continue the Partnership, and (ii) to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
limited partner of the Partnership, effective as of the occurrence of the event
that terminated the continued membership of the last remaining limited partner
of the Partnership in the Partnership.
 
Notwithstanding any other provision of this Agreement to the contrary, upon the
occurrence of any event that results in any general partner ceasing to be a
general partner in the Partnership under the Act, to the fullest extent
permitted by law, if at the time of the occurrence of such event there is at
least one remaining general partner of the Partnership, such remaining general
partner(s) of the Partnership is (are) hereby authorized to and, to the fullest
extent permitted by law, shall carry on the business of the Partnership.
 
13.2 Winding Up.
 
13.2.1 Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and
Partners.  After the occurrence of a Liquidating Event, no Partner shall take
any action that is inconsistent with the winding up of the Partnership’s
business and affairs.  The General Partner (or, in the event that there is no
remaining General Partner or the General Partner has dissolved, become bankrupt
within the meaning of the Act or ceased to operate, any Person elected by a
Majority of the Limited Partners (the General Partner or such other Person being
referred to herein as the “Liquidator”)) shall be responsible for overseeing the
winding up and dissolution of the Partnership and shall take full account of the
Partnership’s liabilities and property, and the Partnership property shall be
liquidated as promptly as the Liquidator determines is consistent with obtaining
the fair value thereof, and the proceeds therefrom (which may, to the extent
determined by the Liquidator, include shares of stock in the General Partner)
shall be applied and distributed in the following order:
 
(a)  
First, to the satisfaction of all of the Partnership’s debts and liabilities to
creditors other than the Partners and their Assignees (whether by payment or the
making of reasonable provision for payment thereof);

 
67

--------------------------------------------------------------------------------


 
(b)  
Second, to the satisfaction of all of the Partnership’s debts and liabilities to
the General Partner (whether by payment or the making of reasonable provision
for payment thereof), including, but not limited to, amounts due as
reimbursements under Section  7.3 hereof;

 
(c)  
Third, to the satisfaction of all of the Partnership’s debts and liabilities to
the other Partners and any Assignees (whether by payment or the making of
reasonable provision for payment thereof);

 
(d)  
Fourth, to the satisfaction of all of the debts and liabilities of any
Subsidiary of the General Partner and the Partnership;

 
(e)  
Fifth, to the Holders of Senior Units in accordance with the designations or
preferences associated with such Senior Units;

 
(f)  
Sixth, to the Holders of Class A Convertible Preferred Units and Pari Passu
Units pursuant to Section 4.3.3 above; and

 
(g)  
Subject to the terms of any additional Partnership Unit Designation, the
balance, if any, to the Holders of Common Units, pro rata in accordance with
their relative Percentage Interests.

 
The General Partner shall not receive any additional compensation for any
services performed pursuant to this Section  13.
 
13.2.2 Notwithstanding the provisions of Section  13.2.1 hereof that require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if prior to or upon dissolution of the Partnership
the Liquidator determines that an immediate sale of part or all of the
Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) and/or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section  13.2.1 hereof, undivided interests in
such Partnership assets as the Liquidator deems not suitable for
liquidation.  Any such distributions in kind shall be made only if they can be
made without registration under the Securities Act and if, following such
distributions, the Partnership is not required to register the interests so
distributed under the Exchange Act, and shall be subject to such conditions
relating to the disposition and management of such properties as the Liquidator
deems reasonable and equitable and to any agreements governing the operation of
such properties at such time.  The Liquidator shall determine the fair market
value of any property distributed in kind using such reasonable method of
valuation as it may adopt.
 
13.2.3 In the event that the Partnership is “liquidated” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), and any Partner has a deficit balance
in its Capital Account (after giving effect to all contributions, distributions
and allocations for all taxable years, including the year during which such
liquidation occurs) (a “Capital Account Deficit”), such Partner shall have no
obligation to make a contribution to the capital of the Partnership on account
of such deficit, and such Capital Account Deficit shall not be considered a debt
owed to the Partnership or any other person for any purpose whatsoever.  In the
sole and absolute discretion of the General Partner or the Liquidator, a pro
rata portion of the distributions that would otherwise be made to the Partners
pursuant to this Section  13 may be:
 
68

--------------------------------------------------------------------------------


 
(a)  
distributed to a trust established for the benefit of the Partners for the
purpose of liquidating Partnership assets, collecting amounts owed to the
Partnership, and paying any contingent or unforeseen liabilities or obligations
of the Partnership or of the General Partner arising out of or in connection
with the Partnership and/or Partnership activities.  The assets of any such
trust shall be distributed to the General Partner and the Limited Partners, from
time to time, in the reasonable discretion of the General Partner, in the same
priority, proportions and amounts as would otherwise have been distributed to
the General Partner and the Limited Partners pursuant to this Agreement; or

 
(b)  
withheld or escrowed to provide a reasonable reserve for Partnership liabilities
(contingent or otherwise) and to reflect the unrealized portion of any
installment obligations owed to the Partnership, provided that such withheld or
escrowed amounts shall be distributed as soon as practicable to the General
Partner and Limited Partners in the same priority, proportions and amounts as
would otherwise have been distributed to the General Partner and the Limited
Partners pursuant to this Agreement.

 
13.3 Deemed Distribution and Recontribution.  Notwithstanding any other
provision of this Section  13, in the event that the Partnership is liquidated
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), but no
Liquidating Event has occurred, the Partnership’s Property shall not be
liquidated, the Partnership’s liabilities shall not be paid or discharged and
the Partnership’s affairs shall not be wound up.  Instead, for federal income
tax purposes the Partnership shall be deemed to have contributed all of its
assets and liabilities to a new partnership in exchange for an interest in the
new partnership; and, immediately thereafter, distributed interests in the new
partnership to the Partners in accordance with the provisions of Section
13.2.1 in liquidation of the Partnership, and the new partnership shall be
deemed to continue the business of the Partnership.  Nothing in this Section 
13.3 shall be deemed to have constituted any Assignee as a Substituted Limited
Partner without compliance with the provisions of Section  11.4 hereof.
 
13.4 Rights of Limited Partners.  Except as otherwise provided in this
Agreement, (a) each Limited Partner shall look solely to the assets of the
Partnership for the obligations of the Partnership, (b) no Limited Partner shall
have the right or power to demand or receive property other than cash from the
Partnership and (c) no Limited Partner (other than any Limited Partner who holds
Class A Convertible Preferred Units or who holds Preferred Units, to the extent
specifically set forth herein and in the applicable Partnership Unit
Designation) shall have priority over any other Limited Partner as to the
distributions, allocations or liquidating distributions.
 
69

--------------------------------------------------------------------------------


13.5 Notice of Dissolution.  In the event that a Liquidating Event occurs or an
event occurs that would, but for an election or objection by one or more
Partners pursuant to Section  13.1 hereof, result in a dissolution of the
Partnership, the General Partner shall, within thirty (30) days thereafter,
provide written notice thereof to each of the Partners and, in the General
Partner’s sole and absolute discretion or as required by the Act, to all other
parties with whom the Partnership regularly conducts business (as determined in
the sole and absolute discretion of the General Partner), and the General
Partner may, or, if required by the Act, shall, publish notice thereof in a
newspaper of general circulation in each place in which the Partnership
regularly conducts business (as determined in the sole and absolute discretion
of the General Partner).
 
13.6 Cancellation of Certificate of Limited Partnership.  Upon the completion of
the liquidation of the Partnership cash and property as provided in Section 
13.2 hereof, the Partnership shall be terminated, a certificate of cancellation
shall be filed with the State of Delaware, all qualifications of the Partnership
as a foreign limited partnership or association in jurisdictions other than the
State of Delaware shall be cancelled, and such other actions as may be necessary
to terminate the Partnership shall be taken.
 
13.7 Reasonable Time for Winding-Up.  A reasonable time shall be allowed for the
orderly winding-up of the business and affairs of the Partnership and the
liquidation of its assets pursuant to Section  13.2 hereof, in order to minimize
any losses otherwise attendant upon such winding-up, and the provisions of this
Agreement shall remain in effect between the Partners during the period of
liquidation.
 
14. PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS; MEETINGS.
 
14.1 Procedures for Actions and Consents of Partners.  The actions requiring
consent or approval of Limited Partners pursuant to this Agreement or otherwise
pursuant to applicable law, are subject to the procedures set forth in this
Section  14.
 
14.2 Amendments.
 
14.2.1 Amendments to this Agreement may be proposed by the General Partner or by
a Majority of the Limited Partners.  Within thirty (30) days following such
proposal, the General Partner shall submit to the Limited Partners any proposed
amendment that requires the consent of the Limited Partners.  The General
Partner shall seek the written consent of the Limited Partners on the proposed
amendment or shall call a meeting to vote thereon and to transact any other
business that the General Partner may deem appropriate.  For purposes of
obtaining a written consent, the General Partner may require a response within a
reasonable specified time, but not less than fifteen (15) days, and failure to
respond in such time period shall constitute a consent that is consistent with
the General Partner’s recommendation with respect to the proposal; provided,
however, that an action shall become effective at such time as requisite
consents are received even if prior to such specified time.
 
70

--------------------------------------------------------------------------------


14.2.2 The General Partner shall not, without the prior Consent of the Limited
Partners, except as provided in Sections  4.4.1, 5.5, 6.2.1 and 14.2.3 hereof,
amend, modify or terminate this Agreement.
 
14.2.3 Notwithstanding anything to the contrary contained herein, including
Section  14.2.2 hereof, the General Partner shall have the power, without the
Consent of the Limited Partners to amend this Agreement as may be required to
facilitate or implement any of the following purposes:
 
(a)  
to add to the obligations of the General Partner or surrender any right or power
granted to the General Partner or any Affiliate of the General Partner for the
benefit of the Limited Partners;

 
(b)  
to reflect the admission, substitution or withdrawal of Partners or the
termination of the Partnership in accordance with this Agreement;

 
(c)  
to cure any ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions of this Agreement;

 
(d)  
to satisfy any requirements, conditions or guidelines contained in any order,
directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;

 
(e)  
(i) to reflect such changes as are reasonably necessary for the General Partner
to maintain or restore its status as a REIT or to satisfy the REIT Requirements;
or (ii) to reflect the Transfer of all or any part of a Partnership Interest
between the General Partner and any Qualified REIT Subsidiary or Taxable REIT
Subsidiary;

 
(f)  
to modify the manner in which Capital Accounts are computed (but only to the
extent set forth in the definition of “Capital Account” or contemplated by the
Code or the Regulations); and

 
(g)  
to issue additional Partnership Interests in accordance with Section 4.4.

 
14.2.4 Notwithstanding Sections  14.2.2 and 14.2.3 hereof, this Agreement shall
not be amended, and no action may be taken by the General Partner, without the
Consent of each Partner adversely affected thereby, if such amendment or action
would (i) convert a Limited Partner Interest in the Partnership into a General
Partner Interest (except as a result of the General Partner acquiring such
Partnership Interest), (ii) modify the limited liability of a Limited Partner,
(iii) alter the rights of any Partner to receive the distributions to which such
Partner is entitled, pursuant to Section 5 or Section  13.2.1 hereof, or alter
the allocations specified in Section  6 hereof (except, in any case, as
permitted pursuant to Sections  4.3, 5.5, 6.2.1 and 14.2.3 hereof), (iv) alter
or modify the Redemption rights, Redemption Cash Amount, REIT Consideration, or
Common Shares Amount as set forth in Sections  8.5 and 11.2 hereof (except, in
any case, as permitted pursuant to Sections  4.3, 5.5, 6.2.1 and 14.2.3 hereof),
or amend or modify any related definitions (except, in any case, as permitted
 
71

--------------------------------------------------------------------------------


 
pursuant to Sections  4.3, 5.5, 6.2.1 and 14.2.3 hereof), (v) permit the removal
of the General Partner without its consent or (vi) amend this Section  14.2.4;
provided, however, that, notwithstanding anything to the contrary contained in
this Agreement, the Consent of each Partner adversely affected shall not be
required for any amendment or action that affects all Partners holding the same
class or series of Partnership Units (including the Class A Convertible
Preferred Units) on a uniform or pro rata basis (in which event such amendment
shall require approval by a majority of the Partnership Units of such class or
series).  Further, no amendment may alter the restrictions on the General
Partner’s authority set forth elsewhere in this Section  14.2 without the
Consent specified therein.  Any such amendment or action consented to by any
Partner shall be effective as to that Partner, notwithstanding the absence of
such consent by any other Partner.
 
14.2.5 Notwithstanding anything to the contrary contained herein, neither the
General Partner nor the Limited Partners may alter or modify the Redemption
rights or rights upon liquidation as set forth in Sections 4.3.3 and 8.5, or
amend or modify any related definitions, unless approved by a majority of the
Independent Directors.
 
14.3 Meetings of the Partners.
 
14.3.1 Meetings of the Partners may be called by the General Partner and shall
be called upon the receipt by the General Partner of a written request by a
Majority of the Limited Partners.  The call shall state the nature of the
business to be transacted.  Notice of any such meeting shall be given to all
Partners not less than seven (7) days or more than sixty (60) days prior to the
date of such meeting.  Partners may vote in person or by proxy at such
meeting.  Whenever the vote or Consent of Partners is permitted or required
under this Agreement, such vote or Consent may be given at a meeting of Partners
or may be given in accordance with the procedure prescribed in Section  14.3.2
hereof.
 
14.3.2 Any action required or permitted to be taken at a meeting of the Partners
may be taken without a meeting if a written consent setting forth the action so
taken is signed by a majority of the Percentage Interests of the Partners (or
such other percentage as is expressly required by this Agreement for the action
in question), including the Percentage Interest of the General Partner.  Such
consent may be in one instrument or in several instruments, and shall have the
same force and effect as a vote of a majority of the Percentage Interests of the
Partners (or such other percentage as is expressly required by this
Agreement).  Such consent shall be filed in the books and records of the
Partnership.  An action so taken shall be deemed to have been taken at a meeting
held on the effective date so certified.
 
14.3.3 Each Limited Partner may authorize any Person or Persons to act for it by
proxy on all matters in which a Limited Partner is entitled to participate,
including waiving notice of any meeting, or voting or participating at a
meeting.  Every proxy must be signed by the Limited Partner or its
attorney-in-fact.  No proxy shall be valid after the expiration of eleven
(11) months from the date thereof unless otherwise
 
72

--------------------------------------------------------------------------------


 
provided in the proxy (or there is receipt of a proxy authorizing a later
date).  Every proxy shall be revocable at the pleasure of the Limited Partner
executing it, such revocation to be effective upon the Partnership’s receipt of
written notice of such revocation from the Limited Partner executing such
proxy.  The use of proxies will be governed in the same manner as in the case of
corporations organized under the General Corporation Law of Delaware (including
Section 212 thereof).
 
14.3.4 Each meeting of Partners shall be conducted by the General Partner or
such other Person as the General Partner may appoint pursuant to such rules for
the conduct of the meeting as the General Partner or such other Person deems
appropriate in its sole and absolute discretion.  Without limitation, meetings
of Partners may be conducted in the same manner as meetings of the General
Partner’s shareholders and may be held at the same time as, and as part of, the
meetings of the General Partner’s shareholders.
 
15.  GENERAL PROVISIONS.
 
15.1 Addresses and Notice.  Any notice, demand, request or report required or
permitted to be given or made to a Partner or Assignee under this Agreement
shall be in writing and shall be deemed given or made when delivered in person
or when sent by first class United States mail or by other means of written
communication (including by telecopy, facsimile, or commercial courier service)
to the Partner or Assignee at the address set forth in the books and records of
the Partnership or such other address of which the Partner shall notify the
General Partner in writing.
 
15.2  Entire Agreement.  This Agreement contains all of the understandings and
agreements between and among the Partners with respect to the subject matter of
this Agreement and the rights, interests and obligations of the Partners with
respect to the Partnership.
 
15.3 Governing Law Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without reference
to principles of conflicts of law.  The Partners:  (x) agree that any suit,
action or legal proceeding relating to this Agreement shall only be brought in
any federal court located in Delaware, if federal jurisdiction is available,
and, otherwise, in any state court located in such state; (y) consent to the
jurisdiction of each such court in any such suit, action or proceeding; and (z)
waive any objection which they may have to the laying of venue in any such suit,
action or proceeding in either such court.  Further, the Partners hereby consent
and submit to the personal jurisdiction of the Delaware courts, both state and
federal, and hereby waive any and all objections now or hereafter existing to
personal jurisdiction of said courts over them.  The Partners waive, to the
extent permitted under applicable law, any right they may have to assert the
doctrine of forum non conveniens or to object to venue to the extent any
proceeding is brought in accordance with this section.
 
15.4 Headings.  The headings of various Sections in this Agreement are for
convenience only, and are not to be utilized in construing the content or
meaning of the substantive provisions hereof.
 
15.5 Pronouns and Plurals.  Whenever the context may require, any pronouns used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa.
 
73

--------------------------------------------------------------------------------


15.6 Further Action.  The Partners shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.
 
15.7 Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
 
15.8 Counterparts.  This Agreement may be executed in any number of identical
counterparts, any of which may contain the signatures of less than all parties,
and all of which together shall constitute a single agreement.
 
15.9 Fax Signatures.  Any signature page hereto delivered by a fax machine or
telecopy machine shall be binding to the same extent as an original signature
page, with regard to any agreement subject to the terms hereof or any amendment
thereto.  Any party who delivers such a signature page agrees to later deliver
an original counterpart to any party that requests it.
 
15.10 Partial Invalidity.  The provisions hereof shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision shall not affect the validity of enforceability of any other provision
hereof.
 
15.11 Waiver.
 
15.11.1 No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.
 
15.11.2 The restrictions, conditions and other limitations on the rights and
benefits of the Limited Partners contained in this Agreement, and the duties,
covenants and other requirements of performance or notice by the Limited
Partners, are for the benefit of the Partnership and, except for an obligation
to pay money to the Partnership, may be waived or relinquished by the General
Partner, in its sole and absolute discretion, on behalf of the Partnership in
one or more instances from time to time and at any time; provided, however, that
any such waiver or relinquishment may not be made if it would have the effect of
(i) creating liability for any Limited Partner, (ii) causing the Partnership to
cease to qualify as a limited partnership, (iii) reducing the amount of cash
otherwise distributable to the Limited Partners, (iv) resulting in the
classification of the Partnership as an association or publicly traded
partnership taxable as a corporation or (v) violating the Securities Act, the
Exchange Act or any state “blue sky” or other securities laws; provided,
further, that any waiver relating to compliance with the Ownership Limit or
other restrictions in the Articles of Incorporation shall be made and shall be
effective only as provided in the Articles of Incorporation.
 
15.12 Limitation to Preserve REIT Status.  Notwithstanding anything else in this
Agreement, to the extent that the amount paid, credited, distributed or
reimbursed by the Partnership to any REIT Partner or its officers, directors,
employees or agents, whether as a reimbursement, fee, expense or indemnity (a
“REIT Payment”), would constitute gross income to the REIT Partner for purposes
of Code Section 856(c)(2) or Code Section 856(c)(3), then,
 
74

--------------------------------------------------------------------------------


 
notwithstanding any other provision of this Agreement, the amount of such REIT
Payments, as selected by the General Partner in its discretion from among items
of potential distribution, reimbursement, fees, expenses and indemnities, shall
be reduced for any Fiscal Year so that the REIT Payments, as so reduced, for or
with respect to such REIT Partner shall not exceed the lesser of:
 
(i) an amount equal to the excess, if any, of (a) four and nine-tenths percent
(4.9%) of the REIT Partner’s total gross income (but excluding the amount of any
REIT Payments) for the Fiscal Year that is described in subsections (A) through
(H) of Code Section 856(c)(2) over (b) the amount of gross income (within the
meaning of Code Section 856(c)(2)) derived by the REIT Partner from sources
other than those described in subsections (A) through (H) of Code
Section 856(c)(2) (but not including the amount of any REIT Payments); or
 
(ii) an amount equal to the excess, if any, of (a) twenty-four percent (24%) of
the REIT Partner’s total gross income (but excluding the amount of any REIT
Payments) for the Fiscal Year that is described in subsections (A) through
(I) of Code Section 856(c)(3) over (b) the amount of gross income (within the
meaning of Code Section 856(c)(3)) derived by the REIT Partner from sources
other than those described in subsections (A) through (I) of Code
Section 856(c)(3) (but not including the amount of any REIT Payments);
 
provided, however, that REIT Payments in excess of the amounts set forth in
clauses (i) and (ii) above may be made if the General Partner, reasonably
determines, on the advice of counsel, that the receipt of such excess amounts
shall not adversely affect the REIT Partner’s ability to qualify as a REIT.  To
the extent that REIT Payments may not be made in a Fiscal Year as a consequence
of the limitations set forth in this Section  15.12, such REIT Payments shall
carry over and shall be treated as arising in the following Fiscal Year(s).  The
purpose of the limitations contained in this Section  15.12 is to prevent any
REIT Partner from failing to qualify as a REIT under the Code by reason of such
REIT Partner’s share of items, including distributions, reimbursements, fees,
expenses or indemnities, receivable directly or indirectly from the Partnership,
and this Section  15.12 shall be interpreted and applied to effectuate such
purpose.
 
15.13 No Partition.  No Partner nor any successor-in-interest to a Partner shall
have the right while this Agreement remains in effect to have any property of
the Partnership partitioned, or to file a complaint or institute any proceeding
at law or in equity to have such property of the Partnership partitioned, and
each Partner, on behalf of itself and its successors and assigns hereby waives
any such right.  It is the intention of the Partners that the rights of the
parties hereto and their successors-in-interest to Partnership property, as
among themselves, shall be governed by the terms of this Agreement, and that the
rights of the Partners and their successors-in-interest shall be subject to the
limitations and restrictions as set forth in this Agreement.
 
15.14 No Third-Party Rights Created Hereby.  The provisions of this Agreement
are solely for the purpose of defining the interests of the Partners, inter se;
and no other person, firm or entity (i.e., a party who is not a
 
75

--------------------------------------------------------------------------------


 
signatory hereto or a permitted successor to such signatory hereto) shall have
any right, power, title or interest by way of subrogation or otherwise, in and
to the rights, powers, title and provisions of this Agreement.  No creditor or
other third party having dealings with the Partnership (other than as expressly
set forth herein with respect to Indemnitees) shall have the right to enforce
the right or obligation of any Partner to make Capital Contributions or loans to
the Partnership or to pursue any other right or remedy hereunder or at law or in
equity.  None of the rights or obligations of the Partners herein set forth to
make Capital Contributions or loans to the Partnership shall be deemed an asset
of the Partnership for any purpose by any creditor or other third party, nor may
any such rights or obligations be sold, transferred or assigned by the
Partnership or pledged or encumbered by the Partnership to secure any debt or
other obligation of the Partnership or any of the Partners.
 
15.15 No Rights as Stockholders.  Nothing contained in this Agreement shall be
construed as conferring upon the Unitholders any rights whatsoever as
stockholders of the General Partner, including without limitation any right to
receive dividends or other distributions made to stockholders of the General
Partner or to vote or to consent or receive notice as stockholders in respect of
any meeting of stockholders for the election of directors of the General Partner
or any other matter.
 
15.16 Construction.  Whenever used in this Agreement, the singular shall include
the plural and vice versa (where applicable), the use of the masculine, feminine
or neuter gender shall include the other genders (unless the context otherwise
requires), the words “hereof,” “herein,” “hereto,” “hereby,” “hereunder” and
other words of similar import refer to this Agreement as a whole (including all
schedules and exhibits), the words “include,” “includes” and “including” shall
mean “include, without limitation,” “includes, without limitation” and
“including, without limitation,” respectively.  Each party has been represented
by its own counsel in connection with the negotiation and preparation of this
Agreement and, consequently, each party hereby waives the application of any
rule of law that would otherwise be applicable in connection with the
interpretation of this Agreement, including any rule of law to the effect that
any provision of this Agreement shall be interpreted or construed against the
party whose counsel drafted that provision.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

 
76 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 
GENERAL PARTNER:
 

  PACIFIC OFFICE PROPERTIES TRUST, INC.          
 
By:
/s/ Jay H. Shidler       Jay H. Shidler       President and Chief Executive
Officer          

 
 

S-1
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 

   
Common Units
   
Class A Convertible
Preferred Units
   
Restricted
Common Units
 
Name and Address
 
(Percentage)
   
(Percentage)
   
(Percentage)
 
GENERAL PARTNER:
                                     
Pacific Office Properties Trust, Inc.
    3,850,520       0       52,630  
233 Wilshire Blvd., Suite 310
                       
Santa Monica, CA 90401
    21.22 %     0 %     100 %                          
LIMITED PARTNERS:
                                                 
POP Venture, LLC
    13,576,165 1     4,545,300       0  
841 Bishop Street
                       
Honolulu, HI 96813
    74.80 %     100 %     0 %                          
Robert M. Irish
    58,697 2     0       0  
116 Spinnaker Court
                       
Del Mar, CA 92014
    0.32 %     0 %     0 %                          
James M. Saivar
    51,674 2     0       0  
11260 El Camino Real #200
                       
San Diego, CA 92130
    0.28 %     0 %     0 %                          
Robert F. Buie and Pamela I. Buie Family
    414,468 2     0       0  
Trust
                       
P.O. Box 8365
    2.28 %     0 %     0 %
Rancho Santa Fe, CA 92067
                                                 
John B. Campbell and Elvina Campbell,
    198,263 2     0       0  
Husband and Wife
                       
P.O. Box 9064
    1.09 %     0 %     0 %
Rancho Santa Fe, CA 92067
                       



 



--------------------------------------------------------------------------------

 
1 Class B Common Units.
 
2 Class A Common Units.

A-1
 
 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
NOTICE OF REDEMPTION
 
To:           Pacific Office Properties Trust, Inc.
233 Wilshire Boulevard, Suite 310
Santa Monica, CA  90401


 
The undersigned Limited Partner hereby tenders for Redemption Common Units in
Pacific Office Properties, L.P. in accordance with the terms of the Second
Amended and Restated Agreement of Limited Partnership of Pacific Office
Properties, L.P. (the “Agreement”), and the Redemption rights referred to
therein.  The undersigned Limited Partner:
 
(a)           undertakes (i) to surrender such Common Units and any certificate
therefor at the closing of the Redemption and (ii) to furnish to the General
Partner, prior to the Specified Redemption Date, the documentation, instruments
and information required under Section 8.5.9 of the Agreement;
 
(b)           directs that the certified check representing the Redemption Cash
Amount, or the Common Shares Amount or Class C Common Units, as applicable,
deliverable upon the closing of such Redemption be delivered to the address
specified below;
 
(c)           represents, warrants, certifies and agrees that:
 
(i)           the undersigned Limited Partner is a Qualifying Party,
 
 
(ii)
the undersigned Limited Partner has, and at the closing of the Redemption will
have, good, marketable and unencumbered title to such Common Units, free and
clear of the rights or interests of any other person or entity,

 
 
(iii)
the undersigned Limited Partner has, and at the closing of the Redemption will
have, the full right, power and authority to tender and surrender such Common
Units as provided herein, and

 
 
(iv)
the undersigned Limited Partner has obtained the consent or approval of all
persons and entities, if any, having the right to consent to or approve such
tender and surrender; and

 
(d)           acknowledges that he will continue to own such Common Units until
and unless either (1) such Common Units are acquired by the General Partner
pursuant to Section 8.5.6 of the Agreement or (2) such redemption transaction
closes.
 

B-1
 
 
 

--------------------------------------------------------------------------------

 

All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.
 
Dated:
 
 
 
Name of Limited Partner:
     
 (Signature of Limited Partner or Assignee)
     
 (Street Address)
     
 (City)              (State)              (Zip Code)
   
 Signature Guaranteed by:
         
Issue Check Payable to:
   
Please insert social security or identifying number:
 



 

B-2
 
 
 

--------------------------------------------------------------------------------

 

Exhibit C
 
City Square
 
1.  
 Agreement Regarding Consent to Transfer.

 
2.  
Modification of Mezzanine Loan Agreement, Note and Other Loan Documents.

 
3.  
Assignment of membership interests of STIRR N. Central, LLC and First Amendment
to Operating Agreement.

 
First Insurance Center (leasehold):
 
1.  
Consent and Ratification Agreement.

 
2.  
Confirmation of Guaranty and Environmental Indemnity.

 
3.  
Certification.

 
4.  
Ground Lessor Estoppel and Agreement.

 
5.  
Assignment of membership interests of Pacific Office Properties Trust (Ward
Avenue), LLC and First Amendment to Operating Agreement.

 
First Insurance Center (fee loan):
 
1.  
Reaffirmation, Consent to Transfer and Addition of Indemnitor among 101 Park
Avenue (1100 Ward), LLC, a Delaware limited liability company (“FI Fee
Borrower”), James C. Reynolds, Reynolds Partners, a Hawaii limited partnership,
POP LP and Wells Fargo Bank, N.A., as Trustee for the Registered Holders of GS
Mortgage Securities Corporation II, Commercial Mortgage Pass-Through
Certificates, Series 2006-GG6 (“FI Fee Lender”).

 
2.  
 Post Closing Agreement made by FI Fee Borrower and POP LP for the benefit of FI
Fee Lender.

 
3.  
Certificate of Borrower made by FI Fee Borrower.

 
4.  
Assignment of membership interests and Amendment to Operating Agreement of 101
Park Avenue (1100 Ward), LLC.

 
Pacific Business News Building:
 
1.  
Reaffirmation, Consent to Transfer and Addition of Indemnitor among PBN Office,
LLC, a Delaware limited liability company (“PNB Borrower”), James C. Reynolds,
STIRR-PBN, LLC, a Hawaii limited liability company, Pacific Office Properties,
L.P., a Delaware limited partnership (“POP LP”) and LaSalle Bank National
Association, as Trustee for the Registered Holders of Greenwich Capital
Commercial Funding Corp., Commercial Mortgage Trust 2005-GG5, Commercial
Mortgage Pass-Through Certificates, Series 2005-GG5 (“PBN Lender”).

 
C-1

--------------------------------------------------------------------------------


 
2.  
 Post Closing Agreement made by PNB Borrower and POP LP for the benefit of PBN
Lender.

 
3.  
Certificate of Borrower made by PBN Borrower.

 
4.  
Assignment of membership interests and Amendment to Operating Agreement of PBN
Office, LLC.

 
 
Seville:

 
1.  
Acknowledgement and Reaffirmation Agreement between Pacific Office
Properties/Seville Plaza, LLC, Seville HAB, LLC and LaSalle Bank National
Association, as Trustee for Banc of America Commercial Mortgage Inc., Commercial
Mortgage Pass-Through Certificates.

 
2.  
Borrower's Certificate for Pacific Office Properties/Seville Plaza, LLC.

 
3.  
Borrower's Certificate for Seville HAB, LLC.

 
4.  
Assignment of membership interests of Pacific Office Properties/Seville
Mezzanine Partners, LLC and Second Amendment to Operating Agreement.

 
Waterfront:
 
1.  
Pacific Office Properties, L.P. Officer’s Certificate

 
2.  
Waterfront Partners OP, LLC Officer’s Certificate

 
3.  
Omnibus Amendment to Loan Documents by and between Waterfront A, LLC, Waterfront
B, LLC, Waterfront C, LLC, Waterfront D, LLC, and Waterfront E, LLC,
tenants-in-common, as Borrowers, and KeyCorp. Real Estate Capital Markets, Inc.
d/b/a KeyBank Real Estate Capital, as authorized agent for Wells Fargo Bank
Minnesota, N.A., as trustee in trust for the registered Holders of Credit Suisse
First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through
Certificates, Series 2006-C5.

 
4.  
Letter Agreement by and between WFP Mezzanine A, LLC, WFP Mezzanine B, LLC, WFP
Mezzanine C, LLC, WFP Mezzanine D, LLC, and WFP Mezzanine E, LLC, Waterfront
Partners OP, LLC and Concord Real Estate CDO 2006-1, Ltd.

 
5.  
Letter Agreement between KeyCorp Real Estate Markets, Inc. d/b/a KeyBank Real
Estate Capital, as authorized agent for Wells Fargo Bank Minnesota, N.A., as
trustee, in trust for the registered Holders of Credit Suisse First Boston
Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series
2006-C5 and Waterfront A, LLC, Waterfront B, LLC, Waterfront C, LLC, Waterfront
D, LLC, and Waterfront E, LLC.

 
 
City Center:

 
1.  
Consent and Agreement.

 
 
Davies:

 
C-2

--------------------------------------------------------------------------------


 
1.  
Letter from Wachovia Bank, National Association to the Shidler Group

 
 
Pan Am:

 
1.  
Letter from Wachovia Bank, National Association to the Shidler Group

 
2.  
First Amendment to Loan Agreement among PAN AM I, LLC, PAN AM II, LLC, PAN AM
III, LLC and PAN AM IV, LLC, each a Delaware limited liability company, and
WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF WACHOVIA BANK
COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2006-C27.

 
 
Sorrento:

 
 
Nothing

 


 

C-3
 
 
 

--------------------------------------------------------------------------------

 

Exhibit D
 
PARTNERSHIP UNIT DESIGNATION OF THE
 
SENIOR COMMON UNITS
 
OF PACIFIC OFFICE PROPERTIES, L.P.
 


 
1. Designation and Number.  A class of Senior Units is hereby designated as
“Senior Common Units,” and the number of Senior Units constituting such class
shall be 40,000,000.
 
2. Definitions.  For purposes of the Senior Common Units, the following terms
shall have the meanings indicated in this Section 2, and capitalized terms used
and not otherwise defined herein shall have the meanings assigned thereto in the
Agreement:
 
“Agreement” shall mean the Second Amended and Restated Agreement of Limited
Partnership of the Partnership, as it may be amended, supplemented, restated or
otherwise modified from time to time.
 
“Distribution Payment Date” means any date on which cash dividends are paid on
the Senior Common Stock.
 
“Senior Common Stock” means the Senior Common Stock, par value $0.0001 per
share, of the General Partner.
 
“Senior Common Unit” means a Senior Unit with the designations, preferences and
relative, participating, optional or other special rights, powers and duties as
are set forth in this Exhibit D.  It is the intention of the General Partner
that each Senior Common Unit shall be substantially the economic equivalent of
one share of Senior Common Stock.
 
“Senior Common Unit Liquidation Preference Amount” means $10.00 per Senior
Common Unit.  Such amount shall be adjusted, as determined to be equitable by
the General Partner in its sole discretion, in the event of a dividend,
distribution, subdivision, combination or similar recapitalization affecting the
Senior Common Units.
 
3. Rank.  The Senior Common Units will, with respect to distribution rights and
rights upon liquidation, dissolution or winding up of the Partnership, rank (a)
senior to the Common Units, the Class A Convertible Preferred Units, and any
class or series of Partnership Units the terms of which specifically provide
that such class or series rank junior to the Senior Common Units with respect to
distribution rights or rights upon liquidation, dissolution or winding up of the
Partnership; (b) junior to any class or series of Partnership Units to the
extent that the terms of such class or series of Partnership Units specifically
provide that such class or series of Partnership Units ranks senior to the
Senior Common Units with respect to distribution rights or rights upon
liquidation, dissolution or winding up of the Partnership; (c) on a parity with
any other class or series of Partnership Units issued by the Partnership, other
than those referred to in clauses (a) and (b) hereof; and (d) junior to all
existing and future indebtedness of the Partnership.
 
D-1

--------------------------------------------------------------------------------


4. Distributions.  On every Distribution Payment Date, the General Partner, as
holder of the Senior Common Units, shall be entitled to receive distributions
payable in cash in an amount per Senior Common Unit equal to the per share
dividend payable on the Senior Common Stock on such Distribution Payment
Date.  The General Partner, as holder of the Senior Common Units, shall not be
entitled to any distributions on the Senior Common Units, whether payable in
cash, property or stock, except as provided herein.
 
5. Liquidation.
 
(a)           In the event of any voluntary or involuntary liquidation,
dissolution, or winding up of the Partnership, the General Partner, as holder of
the Senior Common Units, is entitled to receive out of the assets of the
Partnership available for distribution to Partners, before any distribution of
assets is made to holders of Common Units, the Class A Convertible Preferred
Units, or to any class or series of Partnership Units ranking junior to the
Senior Common Units upon liquidation, dissolution or winding up of the
Partnership, the Senior Common Unit Liquidation Preference Amount, plus an
amount per Senior Common Unit equal to all accumulated and unpaid dividends
(whether or not earned or declared) on one share of Senior Common Stock for the
then current and all past dividend periods. If, upon any voluntary or
involuntary liquidation, dissolution, or winding up of the Partnership, the
amounts payable with respect to the Senior Common Units and any other class or
series of Partnership Units ranking as to any such distribution on a parity with
the Senior Common Units are not paid in full, the General Partner, as holder of
the Senior Common Units, and the holders of all such other classes or series of
Partnership Units will share ratably in any such distribution of assets of the
Partnership in proportion to the full respective preferential amounts to which
they are entitled. After payment of the full amount of the liquidating
distribution to which it is entitled, the General Partner, as holder of the
Senior Common Units, will not be entitled to any further participation in any
distribution of assets by the Partnership in its capacity as holder of the
Senior Common Units.
 
(b)           For purposes of liquidation rights, (i) a consolidation or merger
of the Partnership with one or more entities, or (ii) a sale or transfer of all
or substantially all of the Partnership’s assets shall not be deemed to be a
liquidation, dissolution or winding up, voluntary or involuntary, of the
Partnership.
 
6. Conversion.  At any time that a holder of shares of Senior Common Stock
converts such shares into Common Shares, the General Partner shall convert that
portion of its Senior Common Units equal to the number of shares of Senior
Common Stock that are so converted into Common Units.  At the effective time of
the conversion, the Partnership shall cancel such number of Senior Common Units
and issue to the General Partner the number of Common Units equal to the number
of Common Shares issued upon such conversion of the Senior Common Stock.  In
addition, upon such conversion, the General Partner shall be entitled to receive
an amount in cash equal to all accrued and unpaid dividends (whether or not
earned or declared) to, but excluding, the date of conversion on the shares of
Senior Common Stock so converted, plus the amount of all cash payable by the
General Partner in lieu of the issuance of any fractional Common Share in
connection with the conversion of such shares of Senior Common Stock.
 
D-2

--------------------------------------------------------------------------------


7. Redemption.  In the event that the General Partner redeems or repurchases any
shares of Senior Common Stock, the Partnership shall concurrently redeem an
equivalent number of Senior Common Units for consideration equal to the
consideration payable by the General Partner upon such redemption or
repurchase.  Any Senior Common Units so redeemed may be reissued to the General
Partner at such time as the General Partner re-issues a corresponding number of
shares of Senior Common Stock so redeemed or repurchased, in exchange for the
contribution by the General Partner to the Partnership of the proceeds of such
reissuance.
 
8. Restriction on Ownership.  The Senior Common Units shall be owned and held
solely by the General Partner.
 
9. General.
 
(a)           The General Partner shall amend Exhibit A to the Agreement from
time to time to the extent necessary to reflect accurately the issuance of, and
subsequent conversion, redemption, or any other event having an effect on the
ownership of Senior Common Units.
 
(b)           The rights of the General Partner, in its capacity as the holder
of the Senior Common Units, are in addition to and not in limitation of any
other rights or authority of the General Partner in any other capacity under the
Agreement or applicable law.  In addition, nothing contained in this Exhibit D
shall be deemed to limit or otherwise restrict the authority of the General
Partner under the Agreement, other than in its capacity as the holder of the
Senior Common Units.
 

D-3
 
 
 

--------------------------------------------------------------------------------

 
